     Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 1 of 112




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

COQEICMIRTVU DAVIS,

           Plaintiff,

v.                                             Civil Action No.: 4:20-CV-03365

REGIONAL ACCEPTANCE
CORPORATION,

           Defendant.


              APPENDIX OF UNREPORTED CASES CITED IN
     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO STAY


  Page
                                                   Case Name
 Number
   1             Alesia v. Square, Inc., No. 20-cv-00806, 2020 U.S. Dist. LEXIS (N.D. Cal. Oct. 9,
                 2020)
      10         Aujuard v. Portfolio Recovery Assocs., LLC, No. 2:18-cv-01130, 2020 U.S. Dist.
                 LEXIS 185462 (E.D. Cal. Oct. 6, 2020)
      12         Bacon v. Artificial Grass Liquidators Location 1, Inc., No. 8:18-cv-01220, 2019
                 U.S. Dist. LEXIS 231120 (C.D. Cal. May 1, 2019)
      19         Blower v. Portfolio Recovery Assocs., LLC, No. 19-cv-02270, 2020 U.S. Dist.
                 LEXIS 130505 (S.D. Cal. July 23, 2020)
      21         Borden v. eFinancial, LLC, No. 19-cv-1430, 2020 U.S. Dist. LEXIS 192912
                 (W.D. Wash. Oct. 16, 2020)
      25         Creasy v. Charter Communs., Inc., No. 20-cv-1199, 2020 U.S. Dist. LEXIS
                 177798 (E.D. La. Sept. 28, 2020)
      37         Cunningham v. Homeside Fin., LLC, No. 17-cv-2088, 2017 U.S. Dist. LEXIS
                 197712 (D. Md. Nov. 30, 2017)
      40         Delozier v. Nationstar Mortg., LLC, No. 3:16-cv-1433, 2016 U.S. Dist. LEXIS
                 183823 (M.D. Tenn. Oct. 27, 2016)
      42         Errington v. Time Warner Cable, Inc., No. 2:15-cv-02196, 2016 U.S. Dist. LEXIS
                 66317 (C.D. Cal. May 18, 2016)
      47         Franz v. Force Factor, LLC, No. 20-cv-01012, 2020 U.S. Dist. LEXIS 213941
                 (S.D. Cal. Nov. 16, 2020)
 Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 2 of 112




 Page
                                           Case Name
Number
  52     Hammond v. Floor & Décor Outlets of Am., No. 3:19-cv-01099, 2020 U.S. Dist.
         LEXIS 213686 (M.D. Tenn., Nov. 16, 2020)
  58     Jones v. Credit Acceptance Corp., No. 15-cv-13165, 2016 U.S. Dist. LEXIS
         174152 (E.D. Mich. Oct. 31, 2016)
  62     Jones v. Fiorella Ins. Agency, No. 20-cv-14105, 2020 U.S. Dist. LEXIS 119167
  65     Loftus v. Signpost, Inc., No. 19-cv-7984, 2020 U.S. Dist. LEXIS 193130
         (S.D.N.Y. Oct. 19, 2020)
  67     Mendoza v. UnitedHealth Group, Inc., No. 13-cv-1553, 2014 U.S. Dist. LEXIS
         1616 (N.D. Cal. Jan. 6, 2014)
  70     Monaghan v. Sebelius, No. 12-cv-15488, 2013 U.S. Dist. LEXIS 89585 (E.D.
         Mich. June 26, 2013)
  72     Neal v. Wal-Mart Stores, Inc., No. 3:17-cv-022, 2020 U.S. Dist. LEXIS 88203
         (W.D.N.C. May 19, 2020)
  75     NFC Tech. LLC v. HTC Am., Inc., No. 2:13-cv-1058, 2015 U.S. Dist. LEXIS
         29573 (E.D. Tex. Mar. 11, 2015)
  85     Palmer v. Kci United States, No. 4:19-cv-3084, 2020 U.S. Dist. LEXIS 204718
         (D. Neb. Nov. 3, 2020)
  90     Rose v. Wells Fargo Advisors, LLC, No. 1:16-cv-562, 2016 U.S. Dist. LEXIS
         85287 (N.D. Ga. June 14, 2016)
  92     Saunders v. Sunrun, Inc., No. 19-cv-04548, 2020 U.S. Dist. LEXIS 202015 (N.D.
         Cal. Oct. 29, 2020)
  94     Sparling v. Doyle, No. 13-cv-00323, 2014 U.S. Dist. LEXIS 200068 (W.D. Tex.
         Mar. 3, 2014)
  99     Trim v. Mayvenn, Inc., No. 20-cv-03917, 2020 U.S. Dist. LEXIS 205361 (N.D.
         Cal. Nov. 3, 2020)
 105     Whattoff-Hall v. Portfolio Recovery Assocs., LLC, No. 3:19-cv-02267, 2020 U.S.
         Dist. LEXIS 130375 (S.D. Cal. July 23, 2020)
 107     Willis v. Big Lots, Inc., No. 2:12-cv-604, 2014 U.S. Dist. LEXIS 196721 (S.D.
         Ohio Apr. 16, 2014)




                                          ii
         Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 3 of 112


    Cited
As of: January 6, 2021 9:21 PM Z


                                             Aleisa v. Square, Inc.
                       United States District Court for the Northern District of California
                                   October 9, 2020, Decided; October 9, 2020, Filed
                                             Case No. 20-cv-00806-EMC

Reporter
2020 U.S. Dist. LEXIS 188024 *; 2020 WL 5993226


MISHARI ALEISA, et al., Plaintiffs, v. SQUARE,
                                                            ORDER DENYING DEFENDANT'S MOTION TO
INC., A DELAWARE CORPORATION, Defendant.
                                                            DISMISS AND GRANTING DEFENDANT'S
                                                            MOTION TO STAY

                                                            Docket Nos. 33, 42
Counsel: [*1] For Mishari Aleisa, Nicole
Belluomini, Plaintiffs: Seyed Abbas Kazerounian,            Plaintiffs Mishari Aleisa and Nicole Belluomini filed
LEAD ATTORNEY, Kazerouni Law Group, APC,                    a putative class action against Defendant Square,
Costa Mesa, CA USA; Jason A. Ibey, Kazerouni                Inc. ("Square") asserting claims for violation of the
Law Group, APC, St. George, UT USA; Yana Hart,              Telephone Consumer Protection Act ("TCPA" or
Kazerouni Law Group, APC, San Diego, CA USA.                the "Act"), 47 U.S.C. §§ 201-231. See Docket No.
                                                            1 ("Compl."). Plaintiffs allege that Square texted
                                                            them without their authorization in violation [*2] of
For Square, Inc., A Delaware Corporation,
                                                            the Act. See id.
Defendant: Shannon Z. Petersen, LEAD
ATTORNEY, Sieun Jennifer Lee, Sheppard Mullin               Pending before the Court are Square's (1)
Richter & Hampton LLP, San Diego, CA USA;                   amended motion to dismiss Belluomini's claims for
Tiffany Cheung, LEAD ATTORNEY, Michael                      lack of Article III standing under Federal Rule of
Burshteyn, Morrison & Foerster LLP, San                     Civil Procedure 12(b)(1);1 and (2) motion to stay
Francisco, CA USA; Cheyenne J. Overall, Morrison            pending the Supreme Court's decision in
Foerster LLP, San Francisco, CA USA; Lisa S Yun,            Facebook, Inc. v. Duguid (Duguid II), No. 19-511
Sheppard Mullin Richter Hampton LLP, San Diego,             (U.S. filed Oct. 17, 2019). See Docket Nos. 33
CA USA; Nancy R. Thomas, Morrison & Foerster                (amending Docket No. 23), 42. For the reasons
LLP, Los Angeles, CA USA.                                   discussed below, Square's motion to dismiss is
                                                            DENIED and its motion to stay is GRANTED.2


Judges: EDWARD M. CHEN, United States                       I. BACKGROUND
District Judge.

                                                            1 Defendant   does not move to dismiss Aleisa's claims at this
                                                            time.
Opinion by: EDWARD M. CHEN
                                                            2 Because  the Court grants Square's motion to stay pending
                                                            the Duguid II decision, it need not address Square's motion to
                                                            stay this action pending the Federal Communications
                                                            Commission's (FCC's) definition of the statutory term
Opinion                                                     "automatic telephone dialing system" (ATDS). See Docket No.
                                                            25.

                                                                                                                   1
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 4 of 112
                                                                                                    Page 2 of 9
                                       2020 U.S. Dist. LEXIS 188024, *2

                                                         Importantly, both Plaintiffs allege that "Square sent
                                                         loyalty texts to Plaintiff's cellphone number (and
A. Factual Background
                                                         those of the putative class members) by using an
The complaint alleges as follows. Belluomini is the      ATDS as defined by 47 U.S.C. § 227(a)(1)." Id. ¶¶
regular and sole user of the cellphone number            76, [*4] 89, 97, 98, 114, 117, 126(b), 133, 144,
ending in 4446. Compl. ¶ 80. On May 12, 2017,            B. Procedural History
Belluomini visited Taste Kitchen & Table ("Taste")
in Fairfax, California. Id. ¶ 81. After placing her      On February 3, 2020, Plaintiffs filed a complaint
order, Taste processed Belluomini's credit card          against Defendant alleging non-willful (Count 1)
payment through Square's point-of-sale (POS)             and willful (Count 2) violations of the TCPA, which
system. Id. ¶ 82. Belluomini alleges that she did        prohibits making "any call (other than a call made .
not enter her cellphone number to receive a copy         . . with the prior express consent of the called
of her digital receipt or to earn loyalty rewards at     party) using any automatic telephone dialing
Taste. Id. ¶ 83. Almost immediately after her            system [ATDS] or any artificial or prerecorded
transaction, however, Belluomini received the            voice . . . to any telephone number assigned to a . .
following automated text message from Square:            . cellular telephone service . . . unless such call is
                                                         made solely to collect a debt owed to or
                                                         guaranteed by the United States." 47 U.S.C. §
                                                         227(b)(1)(A)(iii).

                                                         On April 17, 2020, Square filed its motion to
                                                         dismiss Belluomini's claims for lack of Article III
                                                         standing under Rule 12(b)(1), see Docket No. 23
                                                         ("MTD"), which it amended on July 2, 2020, see
Id. ¶ 84-85. The link within the text message            Docket No. 33 ("Am. MTD"). Meanwhile, Square
redirects to Square's website for Taste's [*3]           also moved to stay this action pending the
loyalty program. Id. ¶ 86. According to Belluomini,      resolution of an FCC petition that it contends will
Square's text messages caused her actual harm,           decide how the agency interprets the term "ATDS."
including "an invasion of privacy," a "private           See Docket No. 25 ("First MTS") at 9. On August 7,
nuisance," diminished battery life, and lost time. Id.   2020, Square filed a second motion to stay this
¶ 92.                                                    action, this time pending the Supreme Court's
                                                         decision in Facebook, Inc. v. Duguid, No. 19-511
Aleisa is the regular and sole user of the cellphone     (U.S. filed Oct. 17, 2019). See Docket No. 42 [*5]
number ending in 5566. Compl. ¶ 57. On July 28,          ("Second MTS").
2018, Aleisa visited Samovar Teashouse Café
("Samovar") in San Francisco, California. Id. ¶ 58.
After placing his order, Samovar processed               II. LEGAL STANDARD
Aleisa's credit card payment through Square's POS
system. Id. ¶ 59. The POS system invited Aleisa to
join Samovar's loyalty program by providing his          A. Motion to Dismiss Under Rule 12(b)(1)
cellphone number, and he did. Id. ¶ 60. Almost           Under Federal Rule of Civil Procedure 12(b)(1), a
immediately after the transaction, Aleisa received a     party may move to dismiss for lack of subject
text message stating that he earned a "loyalty star"     matter jurisdiction. When subject matter jurisdiction
from Samovar because of his purchase, which he           is challenged, "[t]he party seeking to invoke the
could accumulate toward free products. Id. ¶ 61.         court's jurisdiction bears the burden of establishing
According to Aleisa, he also received three other        that jurisdiction exists." Scott v. Breeland, 792 F.2d
text messages following purchases at other food          925, 927 (9th Cir. 1986). A Rule 12(b)(1) motion
and beverage retailers without his authorization. Id.    will be granted if the complaint, considered in its
¶¶ 65, 69, 71-73.                                        entirety, fails on its face to allege facts sufficient to

                                                                                                           2
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 5 of 112
                                                                                                    Page 3 of 9
                                       2020 U.S. Dist. LEXIS 188024, *5

establish subject matter jurisdiction. See Savage v.         required to go forward, and (3) the orderly
Glendale Union High Sch., 343 F.3d 1036, 1039                course of justice measured in terms of the
(9th Cir. 2003). "[L]ack of Article III standing             simplifying or complicating of issues, proof,
requires dismissal for lack of subject matter                and questions of law which could be expected
jurisdiction under [Rule] 12(b)(1)." Maya v. Centex          to result from a stay.
Corp., 658 F.3d 1060, 1067 (9th Cir. 2011).
                                                         CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
The "irreducible constitutional minimum" of              1962) (citing Landis, 299 U.S. at 254-55).
standing requires a "plaintiff must have (1) suffered    However, "being required to defend a suit, without
an injury in fact, (2) that is fairly traceable to the   more, does not constitute a 'clear case of hardship
challenged conduct of the defendant, and (3) that        or inequity' [*7] within the meaning of Landis."
is likely to be redressed by a favorable judicial        Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th
decision." Spokeo, Inc. v. Robins ("Spokeo II"), 136     Cir. 2005).
S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016).
These three elements are referred to as,
respectively,     injury-in-fact,   causation,    and    III. MOTION TO DISMISS
redressability. Planned Parenthood of Greater
                                                         Square contends that Belluomini lacks Article III
Was. & N. Idaho v. U.S. Dep't of Health & Human
                                                         standing because she has failed to allege injury-in-
Servs., 946 F.3d 1100, 1108 (9th Cir. 2020). "The
                                                         fact and causation.3 Neither of these arguments
plaintiff, as the party invoking federal jurisdiction,
                                                         has merit.
bears the burden of establishing these elements,"
which at the pleadings stage means "'clearly . . .       A. Injury-in-fact
alleg[ing] facts demonstrating' each element." [*6]
Spokeo II, 136 S. Ct. at 1547 (quoting Warth v.          Square's first argument is that the receipt of a
Seldin, 422 U.S. 490, 518, 95 S. Ct. 2197, 45 L.         single text message, even without consent and in
Ed. 2d 343 (1975)).                                      violation of the TCPA, is not enough for Article III
                                                         standing. Am. MTD at 8. In support of this
B. Motion to Stay                                        proposition, Square cites to the Eleventh Circuit's
                                                         decision in Salcedo v. Hanna, where the court held
A court's power to stay proceedings is incidental to
                                                         that a text message is akin to "having a flyer briefly
its inherent power to control the disposition of its
                                                         waived in one's face . . . [a]nnoying, perhaps, but
cases in the interests of efficiency and fairness to
                                                         not a basis for invoking the jurisdiction of the
the court, counsel, and litigants. Landis v. N. Am.
                                                         federal courts." 936 F.3d 1162, 1172 (11th Cir.
Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed.
                                                         2019). Whatever the reach of standing under
153 (1936). In determining whether to stay
                                                         Salcedo, this Court is governed by Ninth Circuit
proceedings, the district court "must weigh
                                                         law. Notably, Salcedo does distinguish Van Patten:
competing interests and maintain an even balance"
                                                         "We note that out sister circuit has reached the
between the hardships that would be suffered by
                                                         opposite conclusion in this context." 936 F.3d at
the parties if a stay were or were not granted, as
                                                         1170 (citing Van Patten, 847 F.3d at 1043
well as judicial economy. Id. at 254-55. "If there is
even a fair possibility" that the stay will harm the     The Ninth Circuit's decision in Van Patten governs.
non-moving party, the party seeking the stay "must       Van Patten held that a single telephone call or text
make out a clear case of hardship or inequity in         message from a telemarketer is sufficient to satisfy
being required to go forward." Id. at 255.               Article III's injury-in-fact requirement. In Van
                                                         Patten, the plaintiff provided his cellphone number
The Ninth Circuit has clarified that these competing
                                                         to a gym in the process [*8] of signing up for a
interests include:
                                                         gym membership. 847 F.3d 1037, 1040 (9th Cir.
     (1) the possible damage which may result from
     the granting of a stay, (2) the hardship or
                                                         3 Square  does not contest that Belluomini's injuries are
     inequity which a party may suffer in being
                                                         redressable.

                                                                                                           3
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 6 of 112
                                                                                                              Page 4 of 9
                                        2020 U.S. Dist. LEXIS 188024, *8

2017). After the plaintiff cancelled his membership,       nuisance, it is not sufficient for a plaintiff to allege
the gym texted Van Patten to offer him a special           simply that he or she would have been aware of
deal to rejoin the gym. Id. at 1041. The panel held        the call given what they were doing on that day.").
that Congress established the TCPA to protect the
plaintiff's substantive right to privacy, namely the       Accordingly, Belluomini's allegations that she
right to be free from unsolicited telemarketing            received an unsolicited text message from Square
phone calls or text messages that "invade the              regarding      Taste's    loyalty     program        are
privacy and disturb the solitude of their recipients."     sufficient [*10] to satisfy Article III's injury-in-fact
Id. at 1043. Therefore, "a violation of the TCPA is a      requirement.
concrete, de facto injury." Id. Significantly, the court   B. Causation
stated "a" violation of the TCPA is sufficient. The
court did not require multiple texts in order to           Square's lack-of-causation argument is premised
constitute "a" TCPA violation. Moreover, the court         on the disputed fact that Belluomini provided
noted "a plaintiff alleging a violation under the          Square with her cellphone number and explicitly
TCPA 'need not allege any additional harm beyond           consented to enroll in Taste's loyalty program and
the one Congress identified," which is that                to receive automated marketing texts from Square
he/she/they received an unsolicited text message           pertaining to that program. Am. MTD at 8, 10-12.
or telephone call from a telemarketer. Id. (quoting        Indeed, the Van Patten court dismissed the
Spokeo II, 136 S. Ct. at 1549). See also Duguid v.         plaintiff's TCPA claims in that case because he
Facebook, Inc. ("Duguid I"), 926 F.3d 1146, 1150           "gave prior express consent to receive Defendant's
(9th Cir. 2019), cert. granted in part, 207 L. Ed. 2d      text messages" by giving the gym "his cellular
1118, 2020 WL 3865252 (U.S. 2020) (reaffirming             telephone number for the purpose of a gym
Van Patten's holding that a person who alleges             membership contract." 847 F.3d at 1045.
receiving unsolicited text messages "adequately            Therefore, unless plaintiff expressly withdrew his
alleges a concrete injury in fact" under the TCPA).        consent, the gym could send him automated text
                                                           messages "about some things, such as follow-up
Square cites to recent decisions from the [*9]             questions about his gym membership application."
Southern District of California that are readily           Id. With consent, her TCPA claims would likely fail
distinguishable. Selby v. Ocwen Loan Servicing,            as a matter of law.4
LLC is inapplicable to the facts of this case
because it involved debt-collection calls, which are
exempted from the TCPA's prohibition against               4 Square  also cites to several decisions from this district for the
telemarketing calls. See No. 3:17-CV-973-CAB-              proposition that a defendant does not "make" a text message
BLM, 2017 U.S. Dist. LEXIS 189995, 2017 WL                 or call within the meaning of the TCPA where the text
5495095, at *3 ("Calls from debt collectors are            message is triggered by the user's actions. Mot. 10-13. But all
undoubtedly unwanted, stressful, and frustrating,          of those cases are distinguishable because they involved a
but the TCPA was not intended to protect any               user of an application or service—either the plaintiff or a third
                                                           party—actively choosing to send text messages to some of its
concrete interests associated with calls from debt
                                                           contacts through the application. See, e.g., Cour v. Life360,
collectors or creditors."). Shuckett v. DialAmerica        Inc., No. 16-CV-00805-TEH, 2016 U.S. Dist. LEXIS 98945,
Mktg is also distinguishable not only because it           2016 WL 4039279, at *3 (N.D. Cal. July 28, 2016) ("Here by
was a summary judgment decision, but also                  contrast, Life360 users choose which of their contacts should
because the plaintiff in that case did not allege or       receive an invitation and then press an 'invite' button before
introduce any evidence that she was aware of the           invitations are sent."); Figueroa v. Everalbum, Inc., No. C 17-
                                                           05909 JSW, 2018 U.S. Dist. LEXIS 198967, 2018 WL
call and that it caused her a nuisance. No.
                                                           3399404, at *3 (N.D. Cal. May 9, 2018), rev'd on other
17CV2073-LAB (KSC), 2019 U.S. Dist. LEXIS                  grounds, 809 F. App'x 399 (9th Cir. 2020) ("The Ever App only
127049, 2019 WL 3429184, at *3 (S.D. Cal. July             sends invitational texts when a user makes the affirmative
30, 2019) ("While a missed call may be sufficient to       choice to allow the user to allow the App to access her list of
confer standing if the plaintiff can demonstrate that      contacts."); Huricks v. Shopkick, Inc., No. C-14-2464 MMC,
he or she was aware of the call and it caused              2015 U.S. Dist. LEXIS 112596, 2015 WL 5013299, at *3 (N.D.
                                                           Cal. Aug. 24, 2015) ("Shopkick offers evidence that, at the

                                                                                                                       4
          Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 7 of 112
                                                                                                                        Page 5 of 9
                                               2020 U.S. Dist. LEXIS 188024, *10

In the complaint, however, Belluomini specifically                    is inappropriate when the jurisdictional issue and
alleges that she did not provide Square with her                      substantive issues are so intertwined that the
cellphone number, let alone consent to receive                        question of jurisdiction is dependent on the
texts from Taste's loyalty program. Compl. ¶ 83.                      resolution of factual issues going to the merits of
Therefore, if the Court focuses exclusively [*11]                     an action." Id. (emphasis added) (quoting Sun
on the specific allegations in the complaint—as it                    Valley Gas., Inc. v. Ernst Enters., 711 F.2d 138,
must under Iqbal/Twombly—Square's argument                            140 (9th Cir. 1983)). Such is the case here.
cannot prevail at this juncture. See Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.                     Square purports to offer extrinsic evidence that she
Ed. 2d 868 (2009) ("[A] court must accept as true                     received the text message because she agreed to
all of the allegations contained in a complaint."                     Taste's loyalty program, confirmed her cellphone
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,                     number, and pressed "Claim Your Star." Am. Mot.
570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).                      at 12. Square contends that the Court can consider
                                                                      this extrinsic evidence of consent because Square
The more fundamental problem with Square's                            is mounting a "factual attack" to the complaint
argument is that it goes to the merits, not standing.                 under Rule 12(b)(1), whereby "the challenger
As Judge Gonzalez Rogers recently explained in                        disputes the truth of the allegations that, by
Berman v. Freedom Fin. Network, LLC,                                  themselves, would otherwise invoke federal
                                                                      jurisdiction." Wolfe v. Strankman, 392 F.3d 358,
     Defendants here confuse causation of                             362 (9th Cir. 2004) (emphasis added) (quoting
     plaintiff's injury with a defense to liability. To               Safe Air for Everyone v. Meyer, 373 F.3d 1035,
     establish the TCPA injury, all Berman need                       1039 (9th Cir. 2004)).5 But not providing "express
     show is that he was contacted by defendants                      consent" is a necessary requirement of
     by means of an ATDS. . . . Express consent is                    Belluomini's TCPA claim that is spelled out on the
     an affirmative defense on which defendants                       face of the statute. See 47 U.S.C. §
     bear the burden, in other words, an excuse for                   227(b)(1)(A)(iii) (prohibiting telemarketing calls
     an otherwise liable defendant. Should                            "other than a call made . . . with the prior express
     defendants establish Berman's express                            consent of the called party" (emphasis [*13]
     consent, they can avoid liability to him but will                added)). Thus, there is no way that the Court can
     not eliminate this Court's jurisdiction to decide                resolve Square's factual attack on the Court's
     his claim.                                                       jurisdiction without also deciding the merits of
                                                                      Belluomini's TCPA claim. See Berman, 400 F.
400 F. Supp. 3d 964, 982 (N.D. Cal. 2019)
                                                                      Supp. 3d at 979 (explaining that the court
(emphasis added). Contesting the merits of
                                                                      previously denied Rule 12(b)(1) motion to dismiss
causation, a common matter in dispute in tort and
                                                                      because "there are factual issues in dispute that
statutory cases, does not raise a constitutional
                                                                      cannot be determined based upon the record
standing issue in every case. Cf. Paul v. Davis,
                                                                      here"). This is a key factual dispute going to the
424 U.S. 693, 700, 96 S. Ct. 1155, 47 L. Ed. 2d
                                                                      merits and not appropriate for resolution as a
405 (1976) (holding that there is no constitutional
                                                                      standing question.
"right to be free of injury wherever the State may
be characterized as the tortfeasor" [*12] because                     In sum, because the complaint alleges sufficient
"such a reading would make of the Fourteenth                          facts to establish injury-in-fact and causation under
Amendment a font of tort law").                                       Article III, Square's 12(b)(1) motion to dismiss is
Even if standing were somehow implicated, a
"[j]urisdictional finding of genuinely disputed facts
                                                                      5 By  contrast, a "facial attack" occurs when a "challenger
time plaintiffs received the subject texts, a user of its app 'must   asserts that the allegations contained in the complaint are
[have] proceed[ed] through a multi-step invitation flow within        insufficient on their face to invoke federal jurisdiction." Wolfe,
the app' to cause text messages to be sent to contacts in the         392 F.3d at 363 (emphasis added) (quoting Safe Air for
user's phone.").                                                      Everyone, 373 F.3d at 1039)).

                                                                                                                                5
         Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 8 of 112
                                                                                                                Page 6 of 9
                                            2020 U.S. Dist. LEXIS 188024, *13

DENIED.                                                          In Duguid I, the plaintiff alleged that "Facebook
                                                                 maintained a database of phone numbers and—
                                                                 using a template and coding that automatically
IV. MOTION TO STAY                                               supplied the browser information and time of
                                                                 access—programmed its equipment to send
Square also moves to stay the proceedings in this
                                                                 automated messages to those numbers." 926 F.3d
action pending the anticipated Supreme Court's
                                                                 at 1150. The district court concluded that
decision in Duguid II. Second MTS at 6.
                                                                 Facebook's platform was not an ATDS because
A. The Definition of ATDS                                        "[p]laintiff's own allegations suggest direct targeting
                                                                 that is inconsistent with the sort of random or
The TCPA defines an ATDS as "equipment which                     sequential number generation required for an
has the capacity (A) to store or produce telephone               ATDS." Duguid v. Facebook, Inc., No. 15-CV-
numbers to be called, using a random or                          00985-JST, 2017 U.S. Dist. LEXIS 22562, 2017
sequential number generator; and (B) to dial such                WL 635117, at *4 (N.D. Cal. Feb. 16, 2017)
numbers." 47 U.S.C. § 227(a)(1) (emphases                        (emphasis added) (quoting [*15] Flores v Adir Int'l,
added). The TCPA empowers the FCC "to                            LLC, No. 15-cv-00076-AB, 2015 U.S. Dist. LEXIS
prescribe    regulations    to    implement     the              92176, 2015 WL 4340020, at *4 (C.D. Cal. July 15,
requirements of this subsection." 47 U.S.C. §                    2015)). According to Square, the equipment it used
227(b)(2); 47 C.F.R. § 1.2(a).                                   to send Plaintiffs the loyalty text messages would
                                                                 not be an ATDS under this "direct targeting"
In July 2015, the FCC issued a declaratory order
                                                                 exception because it only sends messages to
defining ATDS as any "dialing equipment [*14]
                                                                 specific customers immediately following their
[that] generally has the capacity to store or
                                                                 transactions, not randomly or sequentially. Second
produce, and dial random or sequential numbers
                                                                 MTS at 8-9.
even if it is not presently used for that purpose,
including when the caller is calling a set list of               The Ninth Circuit reversed the district court,
consumers." In the Matter of Rules & Regs.                       reasoning that
Implementing the Tel. Consumer Prot. Act of 1991
("2015 Order"), 30 FCC Rcd. 7961, 7971-72 (July                       In Marks, we clarified that the adverbial phrase
10, 2015). On March 16, 2018, the D.C. Circuit set                    "using a random or sequential number
aside this definition of ATDS as "an unreasonably                     generator" modifies only the verb "to produce,"
expansive interpretation of the statute" because it                   and not the preceding verb, "to store." 904
"would appear to subject ordinary calls from any                      F.3d at 1052. In other words, an ATDS need
conventional smartphone to the Act's coverage."                       not be able to use a random or sequential
ACA Int'l v. FCC, 885 F.3d 687, 692, 435 U.S. App.                    generator to store numbers—it suffices to
D.C. 1 (D.C. Cir. 2018). After ACA International,                     merely have the capacity to "store numbers to
the circuit courts have split on defining ATDS.6                      be called" and "to dial such numbers


6 Compare   Glasser v. Hilton Grand Vacations Co., 948 F.3d      2020) (holding that the defendant's program was an ATDS
1301, 1304-05 (11th Cir. 2020) ("Because neither phone           even though it did not store numbers using a random or
system used randomly or sequentially generated numbers . . .     sequential number generator), Allan v. Penn. Higher Educ
the Act does not cover them."), Gadelhak v. AT&T Servs., Inc.,   Assistance Agency, 968 F.3d 567, 578-79 (6th Cir.
950 F.3d 458, 460 (7th Cir. 2020) (holding that the system at    2020)(holding that an ATDS is an equipment that can
issue is not an ATDS because it "neither stores nor produces     automatically dial stored telephone numbers even if it does not
numbers using a random or sequential number generator"),         store those numbers using an automated or sequential
and Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir.         number generator), and Marks v. Crunch San Diego, LLC, 904
2018) ("The TCPA's prohibition on autodialers is [] not the      F.3d 1041, 1049-50 (9th Cir. 2018) ("[T]he statutory definition
proper means of redress" because "the prior owner of             of ATDS is not limited to devices with the capacity to call
Dominguez's telephone number had affirmatively opted to          numbers produced by a 'random or sequential number
receive them, not because of random number generation"),         generator,' but also includes devices with the capacity to dial
with Duran v. La Boom Disco, Inc., 955 F.3d 279, 280 (2d Cir.    stored numbers automatically").

                                                                                                                         6
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 9 of 112
                                                                                                 Page 7 of 9
                                      2020 U.S. Dist. LEXIS 188024, *15

    automatically." Id. at 1053.                         the Supreme Court reverses the Ninth Circuit and
                                                         holds that an ATDS must use a "random or
Duguid I, 926 F.3d at 1151. As a result, the Ninth       sequential number generator," 47 U.S.C. §
Circuit defined ATDS as "equipment which has the         227(a)(1), then Plaintiff's TCPA claim is likely
capacity—(1) to store numbers to be called or (2)        doomed because, according to Square, the
to produce numbers to be called, using a random          equipment it used to send loyalty text messages to
or sequential number generator—and to dial such          Plaintiffs does not use a random or sequential
numbers automatically." Duguid I, 926 F.3d at            number generator. In fact, Plaintiffs allege in the
1150 (quoting Marks, 904 F.3d at 1053). This             complaint that their cellphone numbers are
broad definition "includes a device that stores          "captured, stored and linked with the payment card
telephone numbers to be called, whether or not           used to complete the transaction," such that
those numbers have been generated by a random            "Square . . . [automatically] sends that consumer . .
or sequential number generator." [*16] Marks, 904        . unsolicited 'loyalty texts' for marketing purposes."
F.3d at 1043. The equipment that Square used to          Compl. ¶¶ 13, 15, 17-18 (emphasis added). The
send Plaintiffs' loyalty text messages likely falls      complaint does not allege that Square's ATDS
under this definition of ATDS.                           uses random or sequential number generator.
                                                         Therefore, the Supreme Court's upcoming Duguid
On July 2, 2020, the Supreme Court granted
                                                         II opinion might not only decide an important legal
Facebook's petition for certiorari in Duguid II,
                                                         question in this case, it could altogether dispose of
scheduling oral argument for December 8, 2020.
                                                         Plaintiffs' complaint as a matter of law. United
207 L. Ed. 2d 1118, 2020 WL 3865252, at *1. In
                                                         States v. Garcia-Gomez, No. 14-CR-00120-EMC-
doing so, the Supreme Court agreed to decide the
                                                         5, 2019 U.S. Dist. LEXIS 12623, 2019 WL 331279,
following question:
                                                         at *2 (N.D. Cal. Jan. 25, 2019) [*18] (granting a
     Whether the definition of ATDS in the TCPA
                                                         stay because the Supreme Court granted
     encompasses any device that can "store" and
                                                         certiorari, and the Ninth Circuit ordered additional
     "automatically dial" telephone numbers, even if
                                                         briefing, in cases that would define a term that is
     the device does not "us[e] a random or
                                                         central to one of the defendant's claims); Bay Area
     sequential number generator."
                                                         Surgical Grp., Inc. v. Aetna Life Ins. Co., No. 5:13-
Petition for Writ of Certiorari, Duguid II, No. 19-511   CV-05430 EJD, 2014 U.S. Dist. LEXIS 83152,
(U.S. filed Oct. 17, 2019). The Supreme Court is         2014 WL 2759571, at *3 (N.D. Cal. June 17, 2014)
likely to issue an opinion on this question in the       ("Efficiency and simplification resulting from the
first half of 2021, which should resolve the circuit     abatement of a federal action may weigh in favor of
split and provide a uniform definition of ATDS. It       a stay.").
may also address the issue of capacity versus use.
                                                         Plaintiffs' rely heavily on Komaiko v. Baker Techs.,
B. Stay Pending Duguid II                                Inc., where the court denied the defendant's
                                                         request for a stay because
All three of the Landis factors weigh in favor of
granting Square's motion to stay the proceedings             [U]nder Ninth Circuit precedent that is not
pending the Supreme Court's forthcoming decision             before the Supreme Court in [Duguid II],
in Duguid II. First, and most importantly, issuing a         Baker's technology could still be considered an
stay until the Supreme Court decides Duguid II               ATDS under Ninth Circuit law if it has the
would greatly simplify a key question of law in the          capacity to store or produce numbers 'using a
instant case—what constitutes an [*17] ATDS.                 random or sequential number generator,'
There is no dispute that Plaintiffs must prove that          regardless of whether it was being used for
Square sent them loyalty text messages using an              that purpose when it sent texts to the
ATDS. See 47 U.S.C. § 227(b)(1)(A)(iii). But                 dispensaries' customers."
whether Square used an ATDS will depend on how
the Supreme Court defines that term in Duguid II. If     No. 19-CV-03795-DMR, 2020 U.S. Dist. LEXIS
                                                         143953, 2020 WL 5104041, at *3 (N.D. Cal. Aug.

                                                                                                         7
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 10 of 112
                                                                                                     Page 8 of 9
                                       2020 U.S. Dist. LEXIS 188024, *18

11, 2020). But as noted above, the complaint              approximately 18-24 months." Id. at 13. These are
herein does not allege the capacity to generate           legitimate concerns, but the Court is convinced that
random or sequential numbers, and at the hearing,         the parties have several tools at their disposal—
Plaintiffs conceded they have no information at           like preservation agreements or preservation
present to so indicate.                                   subpoenas, for example—that can preserve
                                                          relevant third-party vendor information while the
Second, "the early stage of this litigation weighs in     case is stayed. Moreover, Square risks sanctions,
favor of a stay." Capella Photonics, Inc. v. Cisco        including issues or presumption sanctions, if
Sys., Inc., No. C-14-3348 EMC, 2015 U.S. Dist.            relevant discovery is lost. Therefore, with the
LEXIS 27953, 2015 WL 1006582, at *2 (N.D. Cal.            appropriate protective measures in place, the risk
Mar. 6, 2015) [*19] . The case is still in the            of potentially lost evidence is insufficient to deny a
pleadings stage, even though the parties have             stay in the face of a pending Supreme Court
conducted very limited jurisdictional discovery.          decision that will decide a key legal question in the
"Consequently, very little substantive work has           case. Larson, 2015 U.S. Dist. LEXIS 83459, 2015
been done in this case, and there are no                  WL 3945052, at *8 ("I agree with Trans Union that
immediately pressing deadlines or trial dates." Id.       it is implausible that a one-year delay will cause
"In the absence of a stay, the parties will have to       either of these [*21] things to occur, and Larson
expend time and money conducting discovery on             provides no specific facts or reasoning that indicate
an issue central to Defendant's liability while           otherwise."); Bay Area Surgical Grp., 2014 U.S.
lacking a clear idea of the law that will ultimately      Dist. LEXIS 83152, 2014 WL 2759571, at *5 ("This
apply at summary judgment or at trial."                   nebulous contention [regarding the risk of lost
Ambrezewicz        v.   LeadPoint,        Inc.,  No.      evidence] is entirely unsupported, however; just
EDCV162331JGBKKX, 2017 U.S. Dist. LEXIS                   what evidence is at risk and how it could possibly
214342, 2017 WL 8185862, at *4 (C.D. Cal. May 8,          be lost or destroyed is a mystery.").7
2017). Indeed, the parties and the Court would
have to engage in costly and time-consuming class         Accordingly, Square's motion to stay the
action discovery and ongoing litigation, which could      proceedings in this action pending the Supreme
be wasted if the Supreme Court reverses the Ninth         Court's decision in Duguid II is GRANTED. The
Circuit in Duguid II. Larson v. Trans Union, LLC,         parties are directed to meet, confer, and notify the
No. 12-CV-05726-WHO, 2015 U.S. Dist. LEXIS                Court on the best way to preserve relevant
83459, 2015 WL 3945052, at *8 (N.D. Cal. June             evidence in the hands of Square's third-party
26, 2015) ("[I]f the case is not stayed, the Court,       vendors. The Court will maintain the stay if the
the parties, and the absent class members . . .           parties provide the Court sufficient assurances that
would all face the risk of dedicating substantial         relevant third-party vendor information will be
resources to proceedings that may ultimately prove        preserved for the duration of the stay. If such
unnecessary.").                                           assurances are not provided, the Court reserves
                                                          the authority to allow limited preservative discovery
Third, Plaintiffs argue that they will be prejudiced      directed to those third-party vendors.
because a stay will cause "the irretrievable loss
of [*20] critical evidence." Docket No. 49 ("Opp'n
to MTS"), at 12-14. Specifically, Plaintiffs worry that   V. CONCLUSION
Twilio and Bandwidth, Square's former vendors
who sent the text messages at issue in this case,         Square's motion to dismiss is DENIED. Square's
will destroy their records related to the text            motion to stay pending the Supreme Court's
messages. Id. at 12. Indeed, Plaintiffs have              decision in Duguid II is GRANTED.
submitted evidence that they are likely to "struggle
in obtaining text message logs from third party
carriers because carrier's average retention period       7 If,
                                                              however, the Court becomes convinced that no adequate
of text message logs (without consent) is                 protective measure can be established, it will consider
                                                          permitted limited preservative discovery.

                                                                                                            8
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 11 of 112
                                                                            Page 9 of 9
                                   2020 U.S. Dist. LEXIS 188024, *21

This order disposes of Docket Nos. 23, 25, 33, and
42.

IT IS SO ORDERED.

Dated: October 9, 2020

/s/ Edward M. Chen

EDWARD M. CHEN

United States District Judge


  End of Document




                                                                                    9
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 12 of 112


No Shepard’s Signal™
As of: January 6, 2021 9:23 PM Z


                          Aujuard v. Portfolio Recovery Assocs., LLC
                        United States District Court for the Eastern District of California
                                   October 6, 2020, Decided; October 6, 2020, Filed
                                         Case No. 2:18-cv-01130-TLN-CKD

Reporter
2020 U.S. Dist. LEXIS 185462 *

                                                            1. On April 2, 2018, Plaintiff filed the present action
CAMERON AUJUARD, Plaintiff, v. PORTFOLIO                    against PRA for alleged violations of the
RECOVERY ASSOCIATES, LLC; and DOES 1 -                      Telephone Consumer Protection Act, 47 U.S.C. §
10 inclusive, Defendant.                                    227 ("TCPA") and the Rosenthal Fair Debt
                                                            Collection Practices Act, Cal. Civ. Code § 1788, et
                                                            seq. (Dkt. No. 1-1.)

Counsel: [*1] For Portfolio Recovery Associates,            2. In connection with her TCPA claims, Plaintiff
LLC, Defendant: TROUTMAN PEPPER,                            alleges PRA used an automatic telephone dialing
HAMILTON SANDERS LLP, San Diego, CA.                        system to place telephone calls to her cellular
                                                            telephone without her prior express consent. (See
                                                            Dkt. No. 1-1 ¶¶ 11, 13.)

Judges: Troy L. Nunley, United States District              3. In its Answer to the Complaint, PRA asserted
Judge.                                                      that "the telephone system used to allegedly
                                                            contact Plaintiff does not constitute an
                                                            automatic [*2] telephone dialing system ("ATDS")
                                                            under the TCPA. (See Dkt. No. 4.)
Opinion by: Troy L. Nunley
                                                            4. On July 9, 2020, the Supreme Court of the
                                                            United States granted certiorari in Facebook, Inc.
                                                            v. Duguid, No. 19-511. The central issue the
Opinion                                                     Supreme Court will review and consider in
                                                            Facebook is the definition of an automatic
                                                            telephone dialing system under the TCPA.
                                                            Specifically, "[w]hether the definition of ATDS in
STIPULATION AND ORDER TO STAY CASE                          the TCPA encompasses any device that can 'store'
                                                            and 'automatically dial' telephone numbers, even if
Pursuant to the Civil L.R. 143, Defendant Portfolio         the device does not 'us[e] a random or sequential
Recovery Associates, LLC ("PRA") and Plaintiff              number generator.'" See Petition for Writ of
Cameron Aujuard ("Plaintiff") (together, the                Certiorari at ii, Facebook, Inc., No. 19-511 (U.S.
"parties"), through their respective counsel,               Oct. 17, 2019). The case will be argued before the
stipulate and respectfully request a stay of all            Supreme Court during the October 2020 Term.
proceedings in this case pending the decision of
the Supreme Court of the United States in                   5. As evidenced by the parties' pleadings, PRA's
Facebook, Inc. v. Duguid, No. 19-511, 2020 U.S.             Motion for Summary Judgment, (Dkt. No. 19), and
LEXIS 3559 (July 9, 2020). Accordingly, the parties         Plaintiff's opposition to PRA's Motion for Summary
STIPULATE and AGREE as follows:                             Judgment, (Dkt. No. 23), the definition of an
                                                            automatic telephone dialing system under the

                                                                                                           10
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 13 of 112
                                                                                               Page 2 of 2
                                     2020 U.S. Dist. LEXIS 185462, *2

TCPA is a central, and disputed, issue in the          Portfolio Recovery Associates, LLC
present action.
                                                       /S/ Todd M. Friedman
6. The parties agree that a stay of all proceedings
in this matter is appropriate until the Supreme        Todd M. Friedman, Esq.
Court issues a decision in Facebook regarding the
                                                       Law Offices of Todd M. Friedman,
definition of an automatic [*3] telephone dialing
system under the TCPA.                                 P.C.

7. The proposed stay is in the furtherance of          21550 Oxnard St., Suite [*4] 780
judicial economy and will avoid unnecessary
expense for the parties and the Court.                 Woodland Hills, CA 91367

8. The proposed stay is for good cause and is not      Tel: 866-598-5042
made for an improper purpose. Neither party will
                                                       Fax: 866-633-0228
suffer any prejudice as a result of the stay.
                                                       Email: tfriedman@toddflaw.com
IT IS THEREFORE STIPULATED AND AGREED
between the parties, by and through their              Attorney for Plaintiff
respective counsel, that, subject to this court's
approval:                                              Cameron Aujuard

1. All proceedings in this action are stayed pending   PURSUANT            TO   STIPULATION,   IT   IS    SO
the decision of the Supreme Court of the United        ORDERED.
States in Facebook, Inc. v. Duguid, No. 19-511,
2020 U.S. LEXIS 3559 (July 9, 2020).                   Dated: October 6, 2020

2. The parties shall provide the Court with a joint    /s/ Troy L. Nunley
status report within fourteen (14) days of the
                                                       Troy L. Nunley
Supreme Court's decision in Facebook.
                                                       United States District Judge
3. The stay may be lifted at any time by order of
the court. Respectfully submitted this 6th day of
October 2020:                                            End of Document

/S/ Jessica Lohr

Jessica Lohr

Troutman Pepper

Hamilton Sanders LLP

11682 El Camino Real, Suite 400

San Diego, CA 92130-2092

Tel: 858-509-6000

Fax: 858-509-6040

Email: jessica.lohr@troutman.com

Attorney for Defendant

                                                                                                     11
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 14 of 112


    Cited
As of: January 6, 2021 9:24 PM Z


                   Bacon v. Artificial Grass Liquidators Location 1, Inc.
                        United States District Court for the Central District of California
                                   May 1, 2019, Decided; May 1, 2019, Filed
                                      Case No. 8:18-cv-01220-JLS-ADS

Reporter
2019 U.S. Dist. LEXIS 231120 *

                                                          Before the Court are two Motions filed by
Adrian Bacon v. Artificial Grass Liquidators              Defendant Artificial Grass Liquidators Location 1,
Location 1, Inc.                                          Inc.: a Motion for Judgment on the Pleadings, or in
                                                          the Alternative, to Strike Class Allegations (MJP,
                                                          Doc. 24); and a Motion to Stay (MTS, Doc. 25.)
                                                          Plaintiff opposed both motions (MJP Opp., Doc.
Counsel: [*1] ATTORNEYS PRESENT FOR
                                                          27; MTS Opp., Doc. 28), and Defendant replied
PLAINTIFF: Not Present.
                                                          (MJP Reply, Doc. 29; MTS Reply, Doc. 30). The
                                                          Court finds this matter appropriate for decision
ATTORNEYS PRESENT FOR DEFENDANT: Not                      without oral argument. Fed. R. Civ. P. 78; C.D. Cal.
Present.                                                  R. 7-15. Accordingly, the hearing set for May 3,
                                                          2019, at 10:30 a.m., is VACATED. For the
                                                          following reasons, the Court DENIES Defendant's
                                                          Motion for Judgment on the Pleadings, or in the
Judges: JOSEPHINE L. STATON, UNITED                       Alternative, to Strike Class Allegations, and
STATES DISTRICT JUDGE.                                    GRANTS in part and DENIES in part Defendant's
                                                          Motion to Stay.


Opinion by: JOSEPHINE L. STATON                           I. BACKGROUND

                                                          Defendant is [*2] a synthetic turf company.
                                                          (Compl. ¶ 32, Doc. 1.) On July 5, 2018, Plaintiff
Opinion                                                   alleges that Defendant sent him an automated
                                                          promotional text message. (Id. ¶ 35.) Plaintiff
                                                          claims that he did not provide Defendant with his
                                                          consent to be contacted by automated text
CIVIL MINUTES — GENERAL                                   messages. (Id. ¶¶ 38-40.) Plaintiff alleges, on
                                                          information and belief, that Defendant sent the
                                                          same or similar text message to individuals
                                                          throughout the country. (Id. ¶ 42.)
PROCEEDINGS: (IN CHAMBERS) ORDER: (1)
DENYING DEFENDANT'S MOTION FOR                            On July 10, 2018, Plaintiff filed this action, on
JUDGMENT ON THE PLEADINGS, OR IN THE                      behalf of himself and a putative class, alleging
ALTERNATIVE, TO STRIKE CLASS                              violation of the Telephone Consumer Protection
ALLEGATIONS (Doc. 24); (2) GRANTING IN                    Act ("TCPA"), 47 U.S.C. § 227(b). (Compl. ¶¶ 83-
PART AND DENYING IN PART DEFENDANT'S                      90.) On February 15, 2019, Defendant filed the
MOTION TO STAY (Doc. 25)                                  instant motions, seeking judgment on the

                                                                                                       12
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 15 of 112
                                                                                                          Page 2 of 7
                                       2019 U.S. Dist. LEXIS 231120, *2

pleadings, to strike the class allegations in the         reasonable inference that the defendant is liable
Complaint, and to stay this action pending two            for the misconduct alleged." Id. (citing Twombly,
Ninth     Circuit   cases    and    the    Federal        550 U.S. at 556). A plaintiff must not merely allege
Communications          Commission's       ("FCC")        conduct that is conceivable; "[w]hen a complaint
anticipated clarification of the definition of an         pleads facts that are merely consistent with a
"automatic telephone dialing system" (ATDS)               defendant's liability, it stops short of the line
under the TCPA. (See MJP at 1-2; MTS at 1.)               between possibility and plausibility of entitlement to
                                                          relief." Id. (internal quotation [*4] marks omitted).

II. MOTION FOR JUDGMENT ON THE
PLEADINGS                                                 B. Discussion

                                                          Defendant argues that Plaintiff's claim fails as a
                                                          matter of law because his "interests are not within
A. Legal Standard                                         the 'zone of interests' intended to be protected by
                                                          the TCPA because he and [his counsel] use the
"The principal difference between motions filed           statute as a business venture rather than to rectify
pursuant to Rule 12(b) and Rule 12(c) is the time         their legitimate consumer protection interests."
of filing. Because the motions are functionally           (MJP at 5.) Defendant argues — relying solely on
identical, the same standard [*3] of review               information outside of the Complaint — that
applicable to a Rule 12(b) motion applies to its          Plaintiff and his counsel are both attorneys that file
Rule 12(c) analog." Dworkin v. Hustler Magazine           frivolous TCPA actions on behalf of one another for
Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). Here,          the purpose of extracting attorneys' fees from
where Defendant seeks dismissal for Plaintiff's           companies like Defendant. (Id. at 2-3; See Request
failure to plead viable claims, the appropriate           for Judicial Notice, Doc. 24-2.) Thus, Defendant
analog is Rule 12(b)(6). U.S. ex rel. Cafasso v.          argues that Plaintiff uses the TCPA "as a business"
General Dynamics C4 Systems, Inc., 637 F.3d               and falls outside of the zone of interests protected
1047, 1054 n.4 (9th Cir. 2011).                           by the statute. For support, Defendant cites to
                                                          Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d
In deciding a motion to dismiss under Rule
                                                          782, 804-806 (W.D. Penn. 2016),1 where the court
12(b)(6), courts must accept as true all "well-
                                                          concluded, on summary judgment, that a plaintiff
pleaded factual allegations" in a complaint.
                                                          fell outside the zone of interests of the TCPA
Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.
                                                          based on her admission that she purchased
1937, 173 L. Ed. 2d 868 (2009). A court must draw
                                                          prepaid cell phones for sole purposed of bringing
all reasonable inferences in the light most
                                                          TCPA lawsuits. Id. at 799.
favorable to the non-moving party. See Daniels-
Hall v. National Education Association, 629 F.3d
992, 998 (9th Cir. 2010). Yet, "courts 'are not
bound to accept as true a legal conclusion                1 Defendant   also refers in passing to Tel. Sci. Corp. v. Asset
couched as a factual allegation.'" Bell Atlantic          Recovery Sols., LLC, No. 15-CV-5182, 2016 U.S. Dist. LEXIS
Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.           104234, 2016 WL 4179150 (N.D. Ill. Aug. 8, 2016), where the
                                                          court concluded, on a Rule 12(b)(6) motion, that a corporation
1955, 167 L. Ed. 2d 929 (2007) (quoting Papasan
                                                          operating a service to help consumers avoid computerized
v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L.      telephone calls was not within the zone of interests of the
Ed. 2d 209 (1986)). "To survive a motion to               TCPA. 2016 U.S. Dist. LEXIS 104234, [W]at *15. Obviously,
dismiss, a complaint must contain sufficient factual      this action is distinguishable because Plaintiff is not a
matter, accepted as true, to 'state a claim to relief     corporation and nothing in the Complaint suggests that
that is plausible on its face.'" Iqbal, 556 U.S. at 678   Plaintiff "provid[es] telecommunication services rather than
                                                          consum[es] them." 2016 U.S. Dist. LEXIS 104234, [W]at *15
(quoting Twombly, 550 U.S. at 570). "A claim has
                                                          (quoting Cellco P'ship v. Wilcrest Health Care Mgmt. Inc., No.
facial plausibility when the plaintiff pleads factual     CIV.A. 09-3534 MLC, 2012 U.S. Dist. LEXIS 64407, 2012 WL
content that allows the court to draw the                 1638056, at *9 (D.N.J. May 8, 2012)).

                                                                                                                 13
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 16 of 112
                                                                                                 Page 3 of 7
                                       2019 U.S. Dist. LEXIS 231120, *4

Defendant's argument fails because it relies solely      2d 455 (1994)).
on information outside of the Complaint. The Court
DENIES Defendant's Request for Judicial Notice of        "[M]otions to strike, as a general rule, are
the various [*5] lawsuits Plaintiff and his counsel      disfavored." Beal v. Lifetouch, Inc., No. CV 10-
have filed. (See RJN at 1-3.) "[W]hile 'undisputed       8454-JST (MLGx), 2011 U.S. Dist. LEXIS 33758,
matters of public record' are judicially noticeable, a   2011 WL 995884, at *7 (C.D. Cal. Mar. 15, 2011)
court may not take notice of disputed facts in public    (quoting Stabilisierungsfonds Fur Wein v. Kaiser,
records." Pinterest, Inc. v. Pintrips, Inc., 15 F.       647 F.2d 200, 201, 207 U.S. App. D.C. 375 (D.C.
Supp. 3d 992, 997 (N.D. Cal. 2014) (citing Lee v.        Cir. 1981)). "This is because they are 'often used
City of Los Angeles, 250 F.3d 668, 689 (9th Cir.         as delaying tactics, and because of the limited
2001)). "A 'hotly contested question cannot be           importance of pleadings in federal practice.'" Id.
answered solely by reference to information              (quoting Bureerong v. Uvawas, 922 F. Supp. 1450,
gleaned from judicially noticeable documents.'"          1478 (C.D. Cal. 1996)). Thus, "[m]otions to strike
Blech v. Gantman, Case No. 8:18-cv-02086-JLS-            should not be granted unless it is clear that the
JDE, 2019 U.S. Dist. LEXIS 131066 at *7 (C.D.            matter to be stricken could have no possible
Cal. Apr. 24, 2019) (quoting Pinterest, 15 F. Supp.      bearing on the subject matter of the litigation." Id.
at 997). Thus, the Court cannot dismiss Plaintiff's      (quoting Lilley v. Charren, 936 F. Supp. 708, 713
Complaint solely by reference to judicially              (N.D.Cal.1996)). "Rule 12(f) is 'neither an
noticeable documents that purportedly establish          authorized nor a proper way to procure the
that Plaintiff uses the TCPA as a business.              dismissal of all or a part of a complaint.'"
Assuming without deciding that Stoops was                Yamamoto v. Omiya, 564 F.2d 1319, 1327 (9th
correctly decided, it was resolved on a summary          Cir.1977). "Were [courts] to read Rule 12(f) in a
judgment motion based on the plaintiff's deposition      manner that allowed litigants to use it as a means
testimony. See Stoops, 197 F. Supp. 3d at 799,           to dismiss some or all of a pleading ..., [they] would
805. Here, there is simply nothing in Plaintiff's        be creating redundancies within the Federal Rules
Complaint suggesting that he uses the TCPA "as a         of Civil Procedure, because a Rule 12(b)(6) motion
business venture." (See MJP at 5.)                       (or a motion for summary judgment at a later stage
                                                         in the proceedings) already serves such a
Accordingly, the Court DENIES Defendant's Motion         purpose." Whittlestone, 618 F.3d at 974.
for Judgment on the Pleadings.

                                                         B. Discussion
III. MOTION TO STRIKE CLASS ALLEGATIONS
                                                         Defendant argues that because Plaintiff uses the
                                                         TCPA "as a business," he is "uniquely unqualified
                                                         to serve as a class representative." [*7] (MJP at
A. Legal Standard                                        6.) Defendant cites to cases that have denied
                                                         motions for class certification to TCPA-attorney
Under Rule 12(f), a court "may order stricken from       plaintiffs. See, e.g., Nghiem v. Dick's Sporting
any pleading any insufficient defense or any             Goods, Inc., 318 F.R.D. 375, 381 (C.D. Cal. 2016)
redundant, immaterial, impertinent, or scandalous        (holding that "plaintiffs' attorney specializing in
matter." Fed. R. Civ. P. 12(f). "The function of a       consumer and debtor disputes" was atypical and
12(f) motion to strike is to avoid the                   inadequate representative for class of consumers).
expenditure [*6] of time and money that must
arise from litigating spurious issues by dispensing      The Court concludes that Defendant's Motion to
with those issues prior to trial. . .." Whittlestone,    Strike is "premature at the pleadings stage, as the
Inc. v. Handi—Craft Co., 618 F.3d 970, 973 (9th          issue of class certification is not yet before the
Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984        Court." Beal, 2011 U.S. Dist. LEXIS 33758, 2011
F.2d 1524, 1527 (9th Cir.1993), rev'd on other           WL 995884, at *7. "[T]he issue of class relief is
grounds, 510 U.S. 517, 114 S. Ct. 1023, 127 L. Ed.       generally more appropriately determined though a

                                                                                                       14
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 17 of 112
                                                                                                  Page 4 of 7
                                       2019 U.S. Dist. LEXIS 231120, *7

motion for class certification." Lightbourne v.           case . . . [regardless of] whether the separate
Printroom Inc., Case No.: SACV 13-876-JLS                 proceedings are judicial, administrative, or arbitral
(RNBx), 2014 U.S. Dist. LEXIS 194729, 2014 WL             in character . . . ." Leyva v. Certified Grocers of
12597108, at *8 (C.D. Cal. Sept. 8, 2014). "This is       California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979).
because 'the shape and form of a class action
evolves only through the process of discovery.'" Id.      The decision whether to grant a stay is committed
(quoting In re Wal-Mart Stores, Inc. Wage and             to the "sound discretion" of the district court and is
Hour Litigation, 505 F.Supp.2d 609, 615 (N.D. Cal.        based on weighing "the competing interests which
2007) (internal citation omitted)); see also 7AA          will be affected by the granting or refusal to grant a
Charles Alan Wright, Arthur R. Miller & Mary K.           stay . . .." CMAX, Inc. v. Hall, 300 F.2d 265, 268
Kane, Federal Practice and Procedure Civil §              (9th Cir. 1962). Specifically, [*9] in determining
1785.3 (3d 2005) ("As a practical matter, the             whether to stay a proceeding, the court considers:
court's determination [as to class susceptibility]        (1) "the possible damage which may result from
usually should be predicated on more information          the granting of a stay"; (2) "the hardship or inequity
than the complaint itself affords. Thus, courts           which a party may suffer in being required to go
frequently have ruled that discovery relating to the      forward"; and (3) "the orderly course of justice
issue whether a class action is appropriate needs         measured in terms of the simplifying or
to be undertaken before deciding whether to allow         complicating of issues, proof, and questions of law
the action [*8] to proceed on a class basis.")            which could be expected to result from a stay." Id.

Accordingly, the Court DENIES Defendant's Motion
to Strike.                                                2. Discussion

                                                          First, as to the pending Ninth Circuit cases, Gallion
IV. MOTION TO STAY                                        v. Charter Commc'ns, Inc., No. 18-55667 (9th Cir.)
                                                          and Duguid v. Facebook, Inc., No. 17-15320 (9th
Defendant argues for a stay pursuant to the Court's       Cir.), both cases involve whether the TCPA
inherent authority pending the determination of two       violates the First Amendment. Specifically, in 2015
Ninth Circuit appeals and a possible clarification        Congress added the government-debt exception to
from the FCC regarding the definition of an ATDS.         the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii). See
(MTS at 4, 6.) In the alternative, Defendant argues       Fontes v. Time Warner Cable, Inc., Case No. 2:14-
for a stay pursuant to the primary jurisdiction           CV-02060-CAS(CWx), 2018 U.S. Dist. LEXIS
doctrine pending the FCC's clarification. (Id. at 10.)    227760, 2018 WL 5901158, at *2 (C.D. Cal. Aug.
                                                          20, 2018). The defendants in Gallion argued that
                                                          the addition of this exception renders §
A. Inherent Authority                                     227(b)(1)(A)(iii) a content-based regulation and
                                                          thus it must withstand strict scrutiny. See Gallion v.
                                                          Charter Commc'ns, Inc., 287 F. Supp. 3d 920, 925-
                                                          26 (C.D. Cal. Feb. 26, 2018.) The district court in
1. Legal Standard                                         Gallion agreed with four other district courts and
                                                          concluded that though § 227(b)(1)(A)(3) was
"[T]he power to stay proceedings is incidental to
                                                          indeed now subject to strict scrutiny, it withstood
the power inherent in every court to control the
                                                          such scrutiny. See id. at 931 (citing Brickman v.
disposition of the causes on its docket with
                                                          Facebook, Inc., 230 F. Supp. 3d 1036, 1045-49
economy of time and effort for itself, for counsel,
                                                          (N.D. Cal. 2017); Holt v. Facebook, Inc., 240 F.
and for litigants." Landis v. N. Am. Co., 299 U.S.
                                                          Supp. 3d 1021, 1033-34 (N.D. Cal. 2017); Mejia v.
248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936).
                                                          Time Warner Cable Inc., No. 15-CV-6445 (JPO),
Accordingly, "[a] trial court may . . . enter a stay of
                                                          2017 WL 3278926, at *14-17 (S.D.N.Y. Aug. 1,
an action before it, pending resolution of
                                                          2017); [*10] Greenley v. Laborers' Int'l Union of N.
independent proceedings which bear upon the

                                                                                                        15
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 18 of 112
                                                                                                         Page 5 of 7
                                            2019 U.S. Dist. LEXIS 231120, *10

Am., 271 F .Supp. 3d 1128, 1148-51 (D. Minn.                     stay is warranted pending the Ninth Circuit's
2017)). While the district court in Duguid did not               determination of Gallion and Duguid.
decide the First Amendment issue, the defendants
revived the argument on appeal. See Duguid v.                    However, a stay is not warranted under the Court's
Facebook, Inc., No. 15-CV-00985-JST, 2016 U.S.                   inherent authority pending the FCC's possible
Dist. LEXIS 39628, 2016 WL 1169365, at *6 (N.D.                  clarification of the definition of an ATDS in the
Cal. Mar. 24, 2016); Duguid v. Facebook, Inc., No.               wake of ACA Int'l v. FCC, 885 F.3d 687, 435 U.S.
17-15320, Doc. 59 (9th Cir. Nov. 8, 2018). The                   App. D.C. 1 (D.C. Cir. 2018). Defendant argues
Ninth Circuit heard oral arguments in Duguid and                 that whether the device it used to contact Plaintiff
Gallion on March 11, 2019.2                                      is an ATDS is "one of the central issues in this
                                                                 case." (MTS at 1.) ACA set aside the FCC's 2015
Two district courts have ordered stays pending the               definition of an ATDS. See ACA, 885 F.3d at 695.
result of Gallion and the Court agrees with their                Thus, Defendant argues, the Court should stay this
reasoning. See Fontes, 2018 WL 5901158, at *2;                   action pending the FCC's interpretation of ATDS
Meza v. Sirius XM Radio, Inc., Case No.: 17-cv-                  after ACA. (MTS at 1.)
2252-AJB-JMA, 2018 U.S. Dist. LEXIS 164601,
2018 WL 4599718, at *3-5 (C.D. Cal. Sept. 25,                    As another court has explained, however, "there is
2018). Similar to Fontes, "Defendant[] challenge[s]              no guarantee that an FCC action is on the horizon
the constitutionality of the TCPA, and argue[s] that             or would ultimately simplify issues, proof, and
this challenge may moot its claimed liability." See              questions of law [*12] in this case." Knapper v.
Fontes, 2018 WL 5901158, at *2. (See Answer at                   Cox Communications, Inc., No. CV-17-00913-
20, Doc. 16.) Though Plaintiff argues that Gallion is            PHX-SPL, 2019 U.S. Dist. LEXIS 8274, 2019 WL
"unlikely to provide Defendant any relief from this              250430, at *4 (D. Ariz. Jan. 27, 2019) (internal
matter" (MTS Opp. at 2), "irrespective of how the                quotation marks omitted). Thus, a stay in this
Ninth Circuit rules on the TCPA's constitutionality,             action pending an FCC decision could be
its decision will provide controlling guidance on one            indefinite, which would prejudice Plaintiff. Further,
of defendant's affirmative defenses." Fontes, 2018               in Marks v. Crunch San Diego, LLC, 904 F.3d 1041
WL 5901158, at *3. Thus, a stay will simplify the                (9th Cir. 2018), the Ninth Circuit ruled on the
issues in this case. Further, any prejudice to                   definition of an ATDS after ACA. As such, a stay is
Plaintiff from a stay will be minimal. As noted                  unnecessary because Marks provides binding
above, oral argument was heard [*11] in Gallion                  guidance on the meaning of ATDS after ACA. See
and Duguid over a month ago and thus a decision                  Knapper, 2019 WL 250430, at *2, *4. Finally,
on the First Amendment issue will likely soon                    though it is possible that the FCC could, "at some
issue. Moreover, "[w]hile being required to defend               point in time, [] rule on potentially relevant and
a suit, without more, does not constitute a clear                dispositive issues in this case," this "argument
case of hardship or inequity, courts have                        alone . . . is not a sufficient basis for claiming
recognized that the burden of proceeding with                    hardship or inequity." Id. (citing Lockyer v. Mirant
potentially unnecessary litigation can favor granting            Corp., 398 F.3d 1098, 1112 (9th Cir. 2005)).
a stay, particularly in conjunction with the savings
                                                                 Accordingly, pursuant to the Court's inherent
to judicial resources." Fontes, 2018 WL 5901158,
                                                                 authority, the Court GRANTS Defendant's Motion
at *3 (internal citations and quotations marks
                                                                 to Stay pending the Ninth Circuit's determination of
omitted). Accordingly, the Court concludes that a
                                                                 Gallion and Duguid, but DENIES it as to the FCC's
                                                                 possible clarification of the definition of an ATDS.

2 The Ninth Circuit stayed appeals in Brickman and Holt
pending the resolution of Gallion and Duguid. See Brickman v.    B. Primary Jurisdiction
Facebook Inc., No. 17-80080, Doc. 29, 2018 U.S. App. LEXIS
36430 (9th Cir. Dec. 21, 2018); Holt v. Facebook Inc., No. 17-
80086, Doc. 31, 2018 U.S. App. LEXIS 36430 (9th Cir. Dec.
21, 2018).

                                                                                                              16
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 19 of 112
                                                                                                  Page 6 of 7
                                      2019 U.S. Dist. LEXIS 231120, *12

1. Legal Standard                                        resolution of claims." Id. (quoting Astiana v. Hain
                                                         Celestial Group, Inc., 783 F.3d 753, 760 (9th Cir.
"The primary jurisdiction doctrine allows courts to      2015)). "In Astiana, the Ninth Circuit stated that
stay proceedings or to dismiss a complaint without       '[u]nder our precedent, 'efficiency' is the 'deciding
prejudice pending the resolution of an issue within      factor' in whether to invoke primary jurisdiction." Id.
the special competence of an administrative              (quoting Astiana, 783 F.3d at 760).
agency." Clark v. Time Warner Cable, 523 F.3d
1110, 1114 (9th Cir. 2008). "The doctrine is
prudential, and applies when 'a court [*13]              2. Discussion
determines that an otherwise cognizable claim
implicates technical and policy questions that           Here, "Congress has delegated the FCC with the
should be addressed in the first instance by the         authority to make rules and regulations to
agency with regulatory authority over the relevant       implement the TCPA." Knapper, 2019 WL 250430,
industry rather than by the judicial branch.'" Tran v.   at *2 (citing Satterfield v. Simon & Schuster, Inc.,
Sioux Honey Ass'n, Cooperative, Case No. 8:17-           569 F.3d 946, 953 (9th Cir. 2009)). "Therefore, the
cv-110-JLS—JCGx, 2017 U.S. Dist. LEXIS                   FCC has interpretative authority over the TCPA
193871, 2017 WL 5587276, at *1 (C.D. Cal. Oct.           and its accompanying regulations." Id. Accordingly,
11, 2017) (quoting Clark, 523 F.3d at 1114). "The        "the second through fourth prongs are met," and
doctrine applies only if a claim requires resolution     the issue here is only whether the FCC needs to
of an issue of first impression, or of a particularly    resolve the definition of an ATDS. Id.
complicated issue that Congress has committed to
                                                         The Court agrees with Knapper that the FCC does
a regulatory agency . . . and if protection of the
                                                         not need to decide the definition of an ATDS
integrity of a regulatory scheme dictates
                                                         before the Court can resolve this case. Id. Given
preliminary resort to the agency which administers
                                                         the Ninth Circuit's [*15] guidance in Marks, the
the scheme." Id. (quoting Clark, 523 F.3d at 1114)
                                                         definition of an ATDS is not a matter of first
(internal quotation marks omitted).
                                                         impression for the Court. Knapper, 2019 WL
"When a district court determines that primary           250430, at *2. Further, the FCC could take quite
jurisdiction applies, it enables a 'referral' of the     awhile to issue an ATDS ruling and waiting for
issue to the relevant agency." 2017 U.S. Dist.           such a ruling would "needlessly delay the
LEXIS 193871, [WL] at *2 (quoting Clark, 523 F.3d        resolution" of Plaintiff's case. See Astiana, 783
at 1115). "This means the court either stays             F.3d at 760.
proceedings or dismisses the case without
                                                         Accordingly, the Court DENIES Defendant's Motion
prejudice, and the parties seek an administrative
                                                         to Stay pursuant to the primary jurisdiction
ruling—there is no formal transfer between the
                                                         doctrine.
court and the agency." Id. (quoting Clark, 523 F.3d
at 1115) (internal quotation marks omitted). "No
fixed formula exists for applying the doctrine, but
                                                         V. CONCLUSION
courts have traditionally examined the following
factors: (1) [a] [*14] need to resolve an issue that     For the foregoing reasons, the Court:
(2) has been placed by Congress within the                   • DENIES Defendant's Motion for Judgment on
jurisdiction of an administrative body having                the Pleadings, or in the Alternative, to Strike
regulatory authority (3) pursuant to a statute that          Class Allegations;
subjects an industry or activity to a comprehensive
regulatory authority that (4) requires expertise or          • and GRANTS Defendant's Motion to Stay as
uniformity in administration." Id. (quoting Clark, 523       to the Ninth Circuit's determination of Gallion
F.3d at 1115) (internal quotation marks omitted).            and Duguid, but DENIES it as to the FCC's
"[C]ourts must also consider whether invoking                possible clarification of the definition of an
primary jurisdiction would needlessly delay the              ATDS.


                                                                                                        17
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 20 of 112
                                                                           Page 7 of 7
                                 2019 U.S. Dist. LEXIS 231120, *15

Defendant is ORDERED to file a status report
every 30 days from the date of this Order
regarding Gallion and Duguid's progress and to
notify the Court within fourteen (14) days of a
decision in either case.


 End of Document




                                                                                   18
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 21 of 112


    Cited
As of: January 6, 2021 9:23 PM Z


                           Blower v. Portfolio Recovery Assocs., LLC
                       United States District Court for the Southern District of California
                                   July 23, 2020, Decided; July 23, 2020, Filed
                                         Case No. 19-cv-02270-BAS-LL

Reporter
2020 U.S. Dist. LEXIS 130505 *; 2020 WL 5223544
                                                          Telephone Consumer Protection Act ("TCPA").
                                                          (ECF No. 1.) At the core of the TCPA dispute is
PHILLIP BLOWER, Plaintiff, v. PORTFOLIO
                                                          whether Defendant used an automatic telephone
RECOVERY ASSOCIATES, LLC, Defendant.
                                                          dialing system ("ATDS") to place telephone calls to
                                                          a cellular telephone without prior express consent.

                                                          The Supreme Court recently granted a petition for
Counsel: [*1] For Phillip Blower, Plaintiff: Joshua
                                                          certiorari in Facebook, Inc. v. Duguid, in which the
B. Swigart, LEAD ATTORNEY, Swigart Law
                                                          Court has been asked to "[w]hether the definition of
Group, APC, San Diego, CA; Daniel G. Shay, Law
                                                          ATDS in the TCPA encompasses any device that
Office of Daniel G. Shay, San Diego, CA.
                                                          can 'store' and 'automatically dial' telephone
                                                          numbers, even if the device does not 'us[e] a
For Portfolio Recovery Associates, LLC,                   random or sequential number generator.'" See Pet.
Defendant: James K. Trefil, LEAD ATTORNEY,                for Writ of Cert. at [*2] ii, Facebook, Inc., No. 19-
PRO HAC VICE, Troutman Sanders LLP,                       511 (U.S. Oct. 17, 2019).
Richmond, VA; Jessica Rose Ellis Lohr, LEAD
ATTORNEY, Troutman Pepper Hamilton Sanders                The parties represent that this question is central
LLP, San Diego, CA.                                       to the dispute in the instant case and thus jointly
                                                          request a stay until the Supreme Court issues a
                                                          decision in Facebook. (ECF No. 23.) The parties
                                                          also agree, in the interim, to participate in a
Judges: Hon. Cynthia Bashant, United States               mediation of this case as one of 54 related matters
District Judge.                                           against Defendant pending in Judicial Arbitration
                                                          Mediation Services, before the American
                                                          Arbitration Association, and in the United States
                                                          District Court for the Southern District of California.
Opinion by: Cynthia Bashant                               (Id.)

                                                          Good cause appearing, the Court GRANTS the
                                                          Joint Motion (ECF No. 23) and ORDERS as
Opinion                                                   follows:

                                                          1. All proceedings in this action are stayed pending
                                                          the decision of the Supreme Court of the United
ORDER GRANTING JOINT MOTION TO STAY                       States in Facebook, Inc. v. Duguid, No. 19-511,
PROCEEDINGS                                               2020 U.S. LEXIS 3559 (July 9, 2020).

Plaintiff commenced this action on November 26,           2. The parties shall provide the Court with a
2019 alleging, inter alia, violations of the              Stipulation and Proposed Order regarding

                                                                                                         19
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 22 of 112
                                                                            Page 2 of 2
                                    2020 U.S. Dist. LEXIS 130505, *2

remaining case management deadlines within
fourteen (14) days of the Supreme Court's decision
in Facebook.

3. The stay may be lifted at any time by order of
the Court.

4. Should the parties reach a settlement
agreement, the parties will promptly file a joint
motion to dismiss.

IT IS SO ORDERED.

DATED: July 23, [*3] 2020

/s/ Cynthia Bashant

Hon. Cynthia Bashant

United States District Judge


  End of Document




                                                                                    20
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 23 of 112


    Cited
As of: January 6, 2021 9:22 PM Z


                                     Borden v. eFinancial, LLC
                      United States District Court for the Western District of Washington
                              October 16, 2020, Decided; October 16, 2020, Filed
                                          CASE NO. C19-1430JLR

Reporter
2020 U.S. Dist. LEXIS 192912 *; 2020 WL 7324815
                                                        ORDER GRANTING MOTION TO STAY
DAVID BORDEN, Plaintiff, v. EFINANCIAL, LLC,
Defendant.                                              Before the court is Defendant eFinancial, LLC's
                                                        ("eFinancial") motion to stay. (Mot. (Dkt. # 40).)
                                                        Plaintiff David Borden opposes eFinancial's
                                                        motion. (Opp. (Dkt. # 46).) The court has
Counsel: [*1] For David Borden, Plaintiff:              considered the motion, the parties' submissions
Dominique Renee Scalia, LEAD ATTORNEY,                  concerning the motion, the parties' notices of
Daniel J. Bugbee, DBS LAW, SEATTLE, WA; Josh            supplemental authority (Dkt. ## 48-50), the
Glickman, LEAD ATTORNEY, PRO HAC VICE,                  relevant portions of the record, and the applicable
SOCIAL JUSTICE LAW COLLECTIVE,                          law. Being fully advised, the court GRANTS
OVERLAND PARK, KS; Shawn Heller, LEAD                   eFinancial's motion to stay (Dkt. # 40).
ATTORNEY, PRO HAC VICE, SOCIAL JUSTICE
LAW COLLECTIVE, DUNEDIN, FL.
                                                        I. BACKGROUND

For eFinancial LLC, individually, and on behalf of      Mr. Borden filed his original complaint in this [*2]
all others similarly situated, Defendant: Debra Rae     proposed class action on September 9, 2019.
Bernard, LEAD ATTORNEY, PRO HAC VICE,                   (Compl. (Dkt. # 1).) On August 10, 2020, Mr.
PERKINS COIE (IL), CHICAGO, IL; James G                 Borden filed his amended complaint, asserting on
Snell, LEAD ATTORNEY, PRO HAC VICE,                     behalf of himself and a proposed class one cause
PERKINS COIE LLP (PA CA), PALO ALTO, CA;                of action under the Telephone Consumer
Nicola Menaldo, PERKINS COIE (SEA),                     Protection Act of 1991, 47 U.S.C. § 227 ("the
SEATTLE, WA.                                            TCPA"). (Am. Compl. (Dkt. # 39).) The TCPA
                                                        prohibits companies from using an "automatic
                                                        telephone dialing system" ("ATDS") to make calls
                                                        to a telephone number assigned to a cellular
Judges: JAMES L. ROBART, United States                  service. 47 U.S.C. § 227(b)(1)(A). It defines an
District Judge.                                         ATDS as "equipment which has the capacity (A) to
                                                        store or produce telephone numbers to be called,
                                                        using a random or sequential number generator;
                                                        and (B) to dial such numbers." Id. The TCPA does
Opinion by: JAMES L. ROBART                             not impose liability where the "called party"
                                                        provides "prior express consent" to receive calls.
                                                        Id. § 227(b)(1)(A).

Opinion                                                 Mr. Borden alleges that after completing a form on
                                                        Progressive.com's website that offered a quote for
                                                        life insurance, he was directed to a page on
                                                                                                     21
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 24 of 112
                                                                                                Page 2 of 4
                                      2020 U.S. Dist. LEXIS 192912, *2

eFinancial's website which requested additional         'store numbers to be called' and 'to dial such
information. (Am. Compl. ¶¶ 13-16.) After               numbers automatically.'" Id. (internal citations
completing the eFinancial form, Mr. Borden clicked      omitted); see also Duran v. LaBoom Disco, Inc.,
a button labeled "Next, your rates," to proceed with    955 F.3d 279 (2d Cir. 2020) (following the Ninth
the rate quote. (Id. ¶¶ 17-20.) Mr. Borden alleges      Circuit); Allan v. Pa. Higher Educ. Assistance
that he did not see a message in fine print             Agency, 968 F.3d 567 (6th Cir. 2020) (joining the
below [*3] the "Next, your rates" button that stated    Second Circuit and Ninth Circuit).
that by clicking the button, he would consent to
receive offers of insurance from eFinancial by          On July 9, 2020, the Supreme Court granted
email, telephone, and text. (Id. ¶¶ 21-22.) Although    certiorari review of the Ninth Circuit's decision in
Mr. Borden decided not to move forward with his         Duguid to resolve this circuit split. Facebook, Inc.
application for life insurance, he subsequently         v. Duguid, 207 L. Ed. 2d 1118, 2020 WL 3865252
began to receive telemarketing text messages from       (U.S. 2020) ("Duguid II"). The Court accepted
eFinancial on his personal cell phone. (Id. ¶¶ 29-      review of the following question:
32.) He alleges that eFinancial sent the text                Whether the definition of ATDS in the TCPA
messages using an ATDS and that the "Next, your              encompasses any device that can "store" and
rates" button and the fine print beneath it were             "automatically dial" telephone numbers, even if
insufficient to establish that he gave "prior express        the device does not "us[e] a random or
consent" to receive messages within the meaning              sequential number generator."
of the TCPA. (Id. ¶¶ 22-25, 37.)
                                                        Id. (noting the Court had accepted review [*5] of
The interpretation of the statutory definition of       the second question in Facebook's petition). (See
"ATDS" is the subject of a split among the circuit      Mot. Ex. 1 at ii (Facebook's petition for review,
courts of appeal. Specifically, the circuits are        listing proposed questions). Oral argument is set to
divided on the question of whether the clause           take place on December 8, 2020. See
"random or sequential number generator" in              http://www.supremecourt.gov/docket/docketfiles/ht
Section 227(a)(1)(A) modifies both "to store" and       ml/19-511.html .
"to produce." The Third, Seventh, and Eleventh
                                                        eFinancial now moves for a stay of proceedings in
Circuits have concluded that a system that simply
                                                        this case pending the Supreme Court's issuance of
dials from a stored list of numbers is not an ATDS
                                                        its ruling in Duguid II.
because the system must have the capacity to
generate random or sequential numbers to be
called to qualify as an ATDS. [*4] See Dominguez        II. DISCUSSION
v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018);
Gadelhak v. AT&T Servs., Inc., 950 F.3d 458 (7th
Cir. 2020); Glasser v. Hilton Grand Vacations Co.,
948 F.3d 1301 (11th Cir. 2020). The Second, Sixth,      A. Legal Standard
and Ninth Circuits, however, have concluded that a
system that can automatically dial numbers from a       A district court's discretion to stay proceedings "is
stored list meets the definition of an ATDS, even if    incidental to the power inherent in every court to
that system does not use a random or sequential         control the disposition of the causes on its docket
number generator. In Duguid v. Facebook, Inc.,          with economy of time and effort for itself, for
926 F.3d 1146, 1151 (9th Cir. 2019), the Ninth          counsel, and for litigants." Landis v. N. Am. Co.,
Circuit held that "the adverbial phrase 'using a        299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153
random or sequential number generator' modifies         (1936). In deciding whether to stay proceedings, a
only the verb 'to produce,' and not the preceding       district court must weigh various competing
verb, 'to store.'" Thus, "an ATDS need not be able      interests, including "the possible damage which
to use a random or sequential generator to store        may result from the granting of a stay, the hardship
numbers—it suffices to merely have the capacity to      or inequity which a party may suffer [if the case is

                                                                                                     22
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 25 of 112
                                                                                                               Page 3 of 4
                                            2020 U.S. Dist. LEXIS 192912, *5

allowed] to go forward, and the orderly course of                an issue central to eFinancial's liability while the
justice measured in terms of the simplifying or                  definition of ATDS remains unsettled.
complicating of issues, proof, and questions of law
which could be expected to result from a stay."                  Second, a stay is unlikely to cause harm to Mr.
Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th                Borden. Mr. Borden does not allege that eFinancial
Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d                 has continued to send him text messages or that
265, 268 (9th Cir. 1962)). "A stay should not be                 he is suffering any ongoing harm from eFinancial's
granted unless it appears likely the other                       actions. Rather, Mr. Borden seeks only statutory
proceedings will be concluded within [*6] a                      damages. "[A] delay in collecting potential
reasonable time in relation to the urgency of the                damages is not a particularly severe hardship."
claims presented to the court." Leyva v. Certified               See Babare v. Sigue Corp., No. C20-0894JCC,
Grocers of Cal., Ltd., 593 F.2d 857, 864 (9th Cir.               2020 U.S. Dist. LEXIS 180262, *4 (W.D. Wash.
1979). The burden is on the movant to show that a                Sept. 30, 2020) (citing CMAX, 300 F.2d at 268-69).
stay is appropriate. Clinton v. Jones, 520 U.S. 681,             Mr. Borden also argues that he faces a risk of an
708, 117 S. Ct. 1636, 137 L. Ed. 2d 945 (1997).                  "irretrievable loss of critical evidence" if a stay is
                                                                 granted (see Opp. at 15), but this risk appears
The court concludes that the Lockyer factors weigh               minimal in light of the parties' obligations to
in favor of staying this case pending the Supreme                preserve evidence. See Canady v. Bridgecrest
Court's resolution of Duguid II. First, and most                 Acceptance Corp., No. CV-19-04738-PHX-DWL,
importantly, a stay will promote the orderly course              2020 U.S. Dist. LEXIS 161629, 2020 WL 5249263,
of justice because the Supreme Court's decision                  at *3-4 (D. Ariz. Sept. 3, 2020) (describing these
will inform the central question at issue here:                  obligations). Although Mr. Borden has argued that
whether eFinancial used an ATDS to send its text                 a stay pending a decision in Duguid II would
messages to Mr. Borden. (See Am. Compl. ¶ 51                     be [*8] "indefinite," the Supreme Court has set oral
(listing, as the first of Mr. Borden's allegations               argument in this case for December 8, 2020, and a
regarding common questions under Fed. R. Civ. P.                 ruling on the matter is likely by the end of the
23(a)(2), "whether Defendant (or another on its                  Court's term in mid-2021.
behalf) used an ATDS to send the eFinancial
Insurance Text Message Advertisements to                         Finally, proceeding with this case in the absence of
Plaintiff and the Plaintiff Class").) Mr. Borden's only          a stay is likely to impose hardship on eFinancial,
claim in this action is that eFinancial used an                  including the substantial costs inherent in
ATDS to send text messages in violation of the                   conducting class discovery and briefing motions
TCPA, and his factual allegations show that the                  that might ultimately prove to be affected or
text messages at issue were sent to him because                  rendered unnecessary by the Supreme Court's
he entered his phone number into eFinancial's web                resolution of Duguid II.
form. If the system that eFinancial uses to send its
                                                                 In sum, the Lockyer factors weigh strongly in favor
text messages does not meet the definition of an
                                                                 of granting eFinancial's motion to stay. The court
ATDS—a definition that the Supreme Court is
                                                                 GRANTS eFinancial's motion.
expected [*7] to clarify in Duguid II—then Mr.
Borden's individual and class claims against
eFinancial are not covered by the TCPA. A stay                   III. CONCLUSION
pending the resolution of this question will promote
the orderly course of justice by allowing the parties            For the foregoing reasons, eFinancial's motion to
to avoid expending time and money conducting                     stay the proceedings in this case pending the
class action discovery and certification briefing1 on            Supreme Court's decision in Duguid II (Dkt. # 40),
                                                                 is GRANTED. The parties are directed to file a joint

1 The current deadline for completion of discovery is
December 11, 2020, and the deadline for Mr. Borden to file his   Extending Discovery and Class Certification Deadlines (Dkt. #
motion for class certification is March 12, 2021. (Order         34).)

                                                                                                                     23
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 26 of 112
                                                                            Page 4 of 4
                                    2020 U.S. Dist. LEXIS 192912, *8

status report that proposes a new case schedule
within 14 days of the date the Supreme Court
issues its opinion in Duguid II.

Dated this 16th day of October, 2020.

/s/ James L. Robart

JAMES L. ROBART

United States District Judge


  End of Document




                                                                                    24
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 27 of 112


    Caution
As of: January 6, 2021 9:18 PM Z


                                   Creasy v. Charter Communs., Inc.
                        United States District Court for the Eastern District of Louisiana
                           September 28, 2020, Decided; September 28, 2020, Filed
                                    CIVIL ACTION NO. 20-1199 SECTION "F"

Reporter
2020 U.S. Dist. LEXIS 177798 *

                                                          Outcome
STACY CREASY, ET AL. v. CHARTER
                                                          Motion to dismiss granted in part and denied in
COMMUNICATIONS, INC.
                                                          part; motion to stay granted.



Subsequent History: Dismissed by, Without
prejudice Creasy v. Charter Communs., Inc., 2020
U.S. Dist. LEXIS 241533 (E.D. La., Dec. 23, 2020)
                                                          LexisNexis® Headnotes



Case Summary
                                                              Civil Procedure > ... > Responses > Defenses,
                                                              Demurrers & Objections > Motions to Dismiss
Overview
HOLDINGS: [1]-The court dismissed the majority                Evidence > Burdens of Proof > Allocation
of the class plaintiffs' claims alleging that defendant
repeatedly violated 47 U.S.C.S. § 227(b)(1)(A)(iii)       HN1[ ] Defenses, Demurrers & Objections,
of the Telephone Consumer Protection Act of 1991          Motions to Dismiss
for lack of subject matter jurisdiction because the
entirety of the version of § 227(b)(1)(A)(iii) that       Motions filed under Fed. R. Civ. P. 12(b)(1) allow a
existed before the Supreme Court severed the              party to challenge a court's subject matter
government-debt exception was void, and the               jurisdiction. As a court of limited jurisdiction, a
unconstitutional      amended        version     of   §   federal court must affirmatively ascertain subject-
227(b)(1)(A)(iii) was what applied to defendant at        matter jurisdiction before adjudicating a suit. A
the time of all but one of the challenged                 district court should dismiss where it appears
communications at issue; [2]-The court granted a          certain that the plaintiff cannot prove a plausible
stay pending the U.S. Supreme Court's decision in         set of facts that establish subject-matter
Facebook, Inc. v. Duguid because the decision             jurisdiction. A court may find that plausible set of
would illuminate an unsettled and key area of the         facts by considering (1) the complaint alone; (2)
law, and a stay would promote judicial economy,           the complaint supplemented by undisputed facts
conserve party resources, and increase the                evidenced in the record; or (3) the complaint
likelihood of a just and correct outcome.                 supplemented by undisputed facts plus the court's
                                                          resolution of disputed facts. The party asserting
                                                          jurisdiction bears the burden of proof.



                                                                                                       25
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 28 of 112
                                                                                                Page 2 of 12
                                    2020 U.S. Dist. LEXIS 177798, *177798

   Constitutional Law > ... > Fundamental                 they may be respected, but ought not to control the
   Freedoms > Freedom of Speech > Scope                   judgment in a subsequent suit when the very point
                                                          is presented for decision.
HN2[ ] Fundamental Freedoms, Freedom of
Speech
                                                             Constitutional Law > ... > Fundamental
It is a timeless principle that an unconstitutional law
                                                             Freedoms > Freedom of Speech > Political
is void, and is as no law. That principle colors
                                                             Speech
many doctrines, but it suggests that-in the vast run
of scenarios-a speaker should not be punished for
                                                             Constitutional Law > ... > Fundamental
engaging in speech that was restricted in an
                                                             Freedoms > Freedom of Speech > Scope
unconstitutional fashion. It also supports the
general rule that once a statute has been declared        HN5[ ] Freedom of Speech, Political Speech
unconstitutional, the federal courts thereafter have
no jurisdiction over alleged violations (since there      The 2015 amendment adding the government-debt
is no valid law of the United States' to enforce).        exception to 47 U.S.C.S. § 227(b)(1)(A)(iii)
                                                          converted a theretofore neutral speech restriction
                                                          into an invalid content-discriminatory one. Indeed,
   Governments > Courts > Judicial Precedent              when divorced from the exception enabling one
                                                          category of speech above all others, §
HN3[ ] Courts, Judicial Precedent                         227(b)(1)(A)(iii) was (and now again is) a valid
                                                          time-place-manner restriction on speech. Only by
Without exception, federal district courts are bound      appending the government-debt exception to §
by Supreme Court precedent. Occasionally,                 227(b)(1)(A)(iii)'s general robocall ban did
however, a fragmented Court decides a case, but           Congress begin to impermissibly favor debt-
no single rationale explaining the result enjoys the      collection speech over political and other speech.
assent of five Justices. In such scenarios, the
holding of the Court may be viewed as that position
taken by those Members who concurred in the
                                                             Constitutional Law > ... > Fundamental
judgments on the narrowest grounds. As a result,
                                                             Freedoms > Freedom of Speech > Scope
when the Justices fail to converge on a single
majority rationale for a decision, the only precedent     HN6[ ] Fundamental Freedoms, Freedom of
that comes of such a decision is the position             Speech
adopted by the narrowest concurrence.
                                                          A restriction cannot possibly be content-based if it
                                                          does not treat different categories of content
   Governments > Courts > Judicial                        differently;    an      exception     cannot     be
   Precedent > Dicta                                      unconstitutionally discriminatory without reference
                                                          to the broader rule in which it appears.
   Governments > Courts > Judicial Precedent

HN4[ ] Judicial Precedent, Dicta
                                                             Civil Procedure > Appeals > Reviewability of
                                                             Lower Court Decisions > Preservation for
Obiter dictum is defined as a judicial comment
                                                             Review
made while delivering a judicial opinion, but one
that is unnecessary to the decision in the case and
                                                          HN7[ ]     Reviewability    of  Lower        Court
therefore not precedential (although it may be
                                                          Decisions, Preservation for Review
considered     persuasive).      Where      general
expressions in an opinion go beyond the case,             A remedy is only necessary where there has first

                                                                                                       26
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 29 of 112
                                                                                                 Page 3 of 12
                                      2020 U.S. Dist. LEXIS 177798, *177798

been a wrong.                                                  Protection Act

                                                            HN9[ ] Consumer Protection, Telemarketing
    Civil Procedure > ... > Defenses, Demurrers &
                                                            Under federal common-law principles of agency,
    Objections > Motions to Dismiss > Failure to
                                                            there is vicarious liability for Telephone Consumer
    State Claim
                                                            Protection Act violations.
    Civil
    Procedure > ... > Pleadings > Complaints > Re
    quirements for Complaint                                   Antitrust & Trade Law > Consumer
                                                               Protection > Telemarketing
HN8[ ] Motions to Dismiss, Failure to State
Claim                                                          Business & Corporate
                                                               Compliance > ... > Communications
Fed. R. Civ. P. 12(b)(6) allows a party to move for            Law > Federal Acts > Telephone Consumer
dismissal of a complaint that fails to state a claim           Protection Act
upon which relief can be granted. To survive a
motion to dismiss under Rule 12(b)(6), a complaint          HN10[ ] Consumer Protection, Telemarketing
must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its   As interpreted by the Federal Communications
face. To demonstrate a facially plausible basis for         Commission, the Telephone Consumer Protection
relief, a plaintiff must plead facts which allow the        Act robocall restriction bars both automated voice
court to draw the reasonable inference that the             calls and automated text messages.
defendant is liable for the misconduct alleged. In
determining whether a plaintiff has met this burden,
a court must accept all well-pleaded facts as true             Governments > Courts > Authority to
and view all facts in the light most favorable to the          Adjudicate
plaintiff, but must not accord an assumption of truth
to conclusory allegations and threadbare                    HN11[ ] Courts, Authority to Adjudicate
assertions. The foregoing presumptions are not to
be applied mindlessly, however. Thus, in                    If a court can readily determine that it lacks
considering a motion to dismiss, the court may              jurisdiction over the cause or the defendant, the
review any documents attached to or incorporated            proper course is to dismiss on that ground.
into the plaintiff's complaint by reference. In
addition, the court may judicially notice matters of
public record and other facts not subject to                   Civil Procedure > Judgments > Entry of
reasonable dispute.                                            Judgments > Stays of Judgments

                                                               Governments > Courts > Authority to
                                                               Adjudicate
    Antitrust & Trade Law > Consumer
    Protection > Telemarketing
                                                            HN12[ ] Entry       of   Judgments,      Stays   of
                                                            Judgments
    Business & Corporate
    Law > ... > Establishment > Elements > Applica
                                                            The power to stay proceedings is incidental to the
    tion of Agency Law Principles
                                                            power inherent in every court to control the
                                                            disposition of the causes on its docket with
    Business & Corporate
                                                            economy of time and effort for itself, for counsel,
    Compliance > ... > Communications
                                                            and for litigants. How this can best be done calls
    Law > Federal Acts > Telephone Consumer

                                                                                                        27
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 30 of 112
                                                                                                      Page 4 of 12
                                 2020 U.S. Dist. LEXIS 177798, *177798

for the exercise of judgment, which must weigh       ORDER AND REASONS
competing interests and maintain an even balance.
                                                     Before the Court are a pair of related motions
                                                     brought by the defendant: a motion to dismiss
                                                     under Federal Rules of Civil Procedure 12(b)(1),
   Civil Procedure > Judgments > Entry of
                                                     12(b)(2), and 12(b)(6), and in the alternative, a
   Judgments > Stays of Judgments
                                                     motion to stay pending the Supreme Court's
                                                     forthcoming decision in Facebook, Inc. v. Duguid,
   Evidence > Burdens of Proof > Allocation
                                                     No. 19-511. For the reasons that follow, the motion
HN13[ ] Entry       of   Judgments,    Stays    of   to dismiss is GRANTED IN PART and DENIED IN
Judgments                                            PART, and the motion to stay is GRANTED.

The proponent of a stay bears the burden of
establishing its need.                               Background

                                                     In this putative class action, the plaintiffs accuse
                                                     the defendant Charter Communications, Inc. of
                                                     repeatedly violating § 227(b)(1)(A)(iii) of the
                                                     Telephone Consumer Protection Act of 1991 [*2]
Counsel: [*1] For Stacy Creasy, on behalf of
                                                     (TCPA), which prohibits almost all robocalls to cell
herself and others similarly situated, Tiffanie
                                                     phones. See 47 U.S.C. § 227(b)(1)(A)(iii). In 2015,
Hogans, Plaintiffs: Katherine Zabetti Crouch, LEAD
                                                     Congress amended that provision's general
ATTORNEY, Crouch Law, LLC, New Orleans, LA;
                                                     robocall restriction to permit robocalls made to
Aaron David Radbil, PRO HAC VICE, Greenwald
                                                     collect debts owed to or guaranteed by the federal
Davidson Radbil PLLC, Austin, TX.
                                                     government. That "government-debt exception"
                                                     was short-lived. On July 6, 2020, the Supreme
For Charter Communications, Inc., doing business     Court struck it down as an unconstitutional content-
as, Spectrum, Defendant: David Edmund                based restriction on speech and severed it from
Redmann, Jr., LEAD ATTORNEY, Bradley,                the rest of the statute. See Barr v. Am. Ass'n of
Murchison, Kelly & Shea, LLC (New Orleans), New      Political Consultants (AAPC), 140 S. Ct. 2335, 207
Orleans, LA; Paul A. Grammatico, PRO HAC             L. Ed. 2d 784 (2020).
VICE, Kabat Chapman & Ozmer LLP, Los
Angeles, CA; Ryan Watstein, Kabat Chapman &          At primary issue here is that decision's effect on
Ozmer LLP, Atlanta, GA.                              this Court's subject matter jurisdiction over this
                                                     case. In its motion to dismiss, Charter contends
                                                     that the Supreme Court's fractured decision1 in

Judges: MARTIN L. C. FELDMAN, UNITED
STATES DISTRICT JUDGE.                               1 Complicating  matters immensely is the Court's inability to
                                                     reach a clear majority decision in AAPC. Justice Kavanaugh
                                                     announced the judgment of the Court in a plurality opinion
                                                     which Chief Justice Roberts and Justice Alito joined in whole,
Opinion by: MARTIN L. C. FELDMAN                     and which Justice Thomas joined in part. AAPC, 140 S. Ct. at
                                                     2343-56. Justice Sotomayor concurred in the judgment. Id. at
                                                     2356-57. Justice Breyer, joined by Justices Ginsburg and
                                                     Kagan, concurred in the judgment with respect to severability,
                                                     but dissented as to the plurality's application of strict scrutiny
Opinion                                              to § 227(b)(1)(A)(iii)'s content-based distinction. Id. at 2357-63.
                                                     And Justice Gorsuch issued a final opinion, in which he
                                                     concurred in the judgment in part and dissented on yet other
                                                     grounds, and in which Justice Thomas joined in part. Id. at
                                                     2363-67.

                                                                                                               28
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 31 of 112
                                                                                                         Page 5 of 12
                                             2020 U.S. Dist. LEXIS 177798, *2

AAPC amounts to an adjudication that the entirety                 the plurality "[wound] up endorsing the very
of § 227(b)(1)(A)(iii) was unconstitutional from the              same [*4] kind of content discrimination [it said it
moment Congress enacted the offending                             was] seeking to eliminate." Id. at 2366.
government-debt exception to the moment the
Court severed that exception to preserve the rest                 This, of course, places the Court in an
of the law in AAPC. Extending that premise to its                 uncomfortable position. (And to their credit, the
natural conclusion, Charter argues that its alleged               parties make much of this decisive distinction.) In
violations of an unconstitutional law are not                     any event, confronted with a genuine issue of first
enforceable in federal court.                                     impression, and with little more to guide it than
                                                                  passing Supreme Court dicta of no precedential
The plaintiffs argue just the opposite: namely, that              force,2 the Court concludes that Justice Gorsuch's
by severing the new-fangled government-debt [*3]                  is the better argument as a matter of law and logic.
exception to preserve the general ban as a going                  Congress's 2015 enactment of the government-
concern,      the   Court     confirmed      that  §              debt exception rendered § 227(b)(1)(A)(iii) an
227(b)(1)(A)(iii) was constitutional all along. Thus,             unconstitutional content-based restriction on
the plaintiffs suggest, Charter's conception of                   speech. In the years preceding Congress's addition
AAPC is fundamentally flawed, and as a result, its                of the exception, § 227(b)(1)(A)(iii) did not
argument for dismissal under Rule 12(b)(1) is "just               discriminate on the content of robocalls, and was,
plain wrong."                                                     as the Supreme Court has observed, a
                                                                  constitutional time-place-manner restriction on
What, then, does AAPC have to say of the matter?                  speech. Likewise, now that AAPC has done away
Unfortunately for all involved, precious little. In the           with the offending exception, § 227(b)(1)(A)(iii)
few lines of nonbinding dicta shedding any light on               figures to remain good law in the years to come.
the issue, the Court offered a pair of squarely                   However, in the years in which § 227(b)(1)(A)(iii)
contradictory answers. The three-Justice plurality                permitted robocalls of one category of content
opinion authored by Justice Kavanaugh concluded                   (government-debt collection) while prohibiting
that while "no one should be penalized or held                    robocalls of all other categories of content, the
liable for making robocalls to collect government                 entirety    of    the  provision    was,    indeed,
debt" as a result of the Court's invalidation of the              unconstitutional.
exception that purported to authorize such
robocalls, the Court's decision would not "negate                 That fact deprives the Court of jurisdiction [*5]
the liability of parties who made robocalls covered               over much of this action.
by the robocall restriction" during the timeframe in
                                                                  I.
which the exception remained operative. Id. at
2355 n.12. Justice Gorsuch (joined by Justice                     In the operative complaint, the plaintiffs allege that
Thomas) disagreed. In his view, by "shield[ing] only              Charter violated § 227(b)(1)(A)(iii) at least 130
government-debt collection callers from past                      times by transmitting auto-dialed calls and texts to
liability under an admittedly unconstitutional law,"              the plaintiffs without consent to do so. Importantly
                                                                  for present purposes, all but one of those violations
                                                                  is alleged to have occurred during the time period
The Court's failure to unite behind a sufficiently agreeable      in which the government-debt exception remained
rationale does a disservice to litigants and lower courts. See    operative within § 227(b)(1)(A)(iii). The lone
generally Ryan C. Williams, Questioning Marks: Plurality          improper communication alleged to have occurred
Decisions and Precedential Constraint, 69 STAN. L. REV. 795       after the Supreme Court's July 6, 2020 decision in
(2017) (observing the confusion that commonly results from
                                                                  AAPC is a July 11, 2020 text message to plaintiff
fractured plurality decisions like AAPC and proposing a
renewed approach for drawing doctrinal significance from such     Stacy Creasy. See Am. Compl. ¶ 40.
decisions). Here, it has led the parties to wildly dissimilar
understandings of AAPC's legal effect - all in the utmost good
faith and preparation. In the future, it may engender a circuit
split which confronts the Court anew.                             2 See   infra note 4.

                                                                                                                29
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 32 of 112
                                                                                                        Page 6 of 12
                                           2020 U.S. Dist. LEXIS 177798, *5

With respect to each of the pre-AAPC                           subject-matter jurisdiction." Bank of La. v. FDIC,
communications, Charter asserts that the Court                 919 F.3d 916, 922 (5th Cir. 2019) [*7] (quoting
lacks subject matter jurisdiction to adjudicate the            Venable v. La. Workers' Comp. Corp., 740 F.3d
legality of such communications because federal                937, 941 (5th Cir. 2013) (internal quotation marks
courts lack authority to enforce violations of                 omitted)). "A court may find that plausible set of
unconstitutional laws. With respect to the July 11,            facts by considering '(1) the complaint alone; (2)
2020 text message to Creasy, Charter seeks                     the complaint supplemented by undisputed facts
dismissal on two independent grounds: first, it                evidenced in the record; or (3) the complaint
asserts that the Court lacks subject matter                    supplemented by undisputed facts plus the court's
jurisdiction because the text is not traceable to              resolution of disputed facts.'" Id. (quoting Spotts v.
Charter (FED. R. CIV. P. 12(b)(1)), and second, it             United States, 613 F.3d 559, 566 (5th Cir. 2010)).
maintains that even if the Court does have                     "The party asserting jurisdiction bears the burden
jurisdiction to adjudicate the plaintiffs' claim with          of proof." Id. (citing Griener v. United States, 900
respect to that text, the [*6] plaintiffs nevertheless         F.3d 700, 703 (5th Cir. 2018)).
fail to state a claim upon which relief can be
granted (FED. R. CIV. P. 12(b)(6)).                            HN2[ ] Of particular significance here is the
                                                               timeless principle that "[a]n unconstitutional law is
As an alternative ground for dismissal of plaintiff            void, and is as no law." Ex Parte Siebold, 100 U.S.
Tiffanie Hogans' claims, Charter contends that the             371, 376, 25 L. Ed. 717 (1879); id. ("An offence
Court cannot assert personal jurisdiction over it              created by [an unconstitutional law] is not a
because Charter is not subject to general                      crime."); see also Reynoldsville Casket Co. v.
jurisdiction in Louisiana and because specific                 Hyde, 514 U.S. 749, 760, 115 S. Ct. 1745, 131 L.
jurisdiction is improper since Hogans' claims do not           Ed. 2d 820 (1995) (Scalia, J., concurring) ("[W]hat
arise from Charter's contacts with Louisiana.                  a court does with regard to an unconstitutional law
                                                               is simply to ignore it. It decides the case
The Court addresses each of these arguments in                 'disregarding the [unconstitutional] law,' because a
turn.                                                          law repugnant to the Constitution 'is void, and is as
A.                                                             no law.'" (second alteration in original) (citation
                                                               omitted) (first quoting Marbury v. Madison, 5 U.S.
Charter first argues that the Court lacks subject              (1 Cranch) 137, 178, 2 L. Ed. 60 (1803); then
matter jurisdiction to adjudicate any violations of §          quoting Siebold, 100 U.S. at 376)). That principle
227(b)(1)(A)(iii) that the plaintiffs allege to have           colors many doctrines, but as relevant here, it
occurred between Congress's enactment of the                   suggests that - in the vast run of scenarios - a
government-debt exception and the Supreme                      speaker should not be punished for engaging in
Court's severance of that exception in AAPC.3 As               speech that was restricted in an unconstitutional
explained below, Charter is correct.                           fashion. Cf. Grayned v. City of Rockford, 408 U.S.
1. Applicable Legal Standards                                  104, 107 n.2, 92 S. Ct. 2294, 33 L. Ed. 2d 222
                                                               (1972) (holding, also with regard to an invalid time-
HN1[ ] Motions filed under Rule 12(b)(1) of the                place-manner restriction, that determining the
Federal Rules of Civil Procedure allow a party to              speaker's fate required assessing "the facial
challenge a court's subject matter jurisdiction. "As           constitutionality of the [restriction] in effect" at the
a court of limited jurisdiction, a federal court must          time of the speech at issue). It also supports the
affirmatively ascertain subject-matter jurisdiction            general rule that "once a statute has been declared
before adjudicating a suit. A district court should            unconstitutional, the federal courts thereafter have
dismiss where it appears certain that the plaintiff            no jurisdiction over alleged violations (since there
cannot prove a plausible set of facts that establish           is no valid 'law of the [*8] United States' to
                                                               enforce)." United States v. Baucum, 80 F.3d 539,
                                                               541-42, 317 U.S. App. D.C. 63 (D.C. Cir. 1996)
3 As noted above, that time period covers all but one of the   (per curiam).
allegedly illegal communications at issue in this case.

                                                                                                               30
         Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 33 of 112
                                                                                                            Page 7 of 12
                                          2020 U.S. Dist. LEXIS 177798, *8

2. Precedent, Plurality Opinions, and AAPC                   such, the Court has paid it extensive consideration
                                                             - while also observing the equally important facts
HN3[ ] Without exception, federal district courts            that Justices Gorsuch and Thomas seemed to
are bound by Supreme Court precedent. See, e.g.,             disagree, and that the remaining four Justices
Amy Coney Barrett, Precedent and Jurisprudential             declined to weigh in on the issue. With that in
Disagreement, 91 TEX. L. REV. 1711, 1712 (2013)              mind, on full consideration of the issue - as
(observing that "vertical stare decisis, a court's           presented and refined by the adversarially tested
obligation to follow the precedent of a superior             motion at hand - the Court proceeds to the merits.
court, . . . is an inflexible rule that admits of no
exception" (footnote omitted)). Occasionally,                3. Subject Matter Jurisdiction over Pre-AAPC
however, "a fragmented Court decides a case," but            Violations
"no single rationale explaining the result enjoys the
                                                             As Charter contends, the Court indeed lacks
assent of five Justices." Marks v. United States,
                                                             subject matter jurisdiction over [*10] each of the
430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed. 2d 260
                                                             supposed § 227(b)(1)(A)(iii) violations the plaintiffs
(1977). In such scenarios, "the holding of the Court
                                                             allege to have occurred before the Supreme Court
may be viewed as that position taken by those
                                                             restored the constitutional muster of §
Members who concurred in the judgments on the
                                                             227(b)(1)(A)(iii) by severing the government-debt
narrowest grounds." Id. (quoting Gregg v. Georgia,
                                                             exception in AAPC. As a majority of the Court held
428 U.S. 153, 169 n.15, 96 S. Ct. 2909, 49 L. Ed.
                                                             in AAPC, HN5[ ] the 2015 amendment adding the
2d 859 (1976) (plurality opinion)). As a result,
                                                             government-debt exception to § 227(b)(1)(A)(iii)
"when the Justices fail to converge on a single
                                                             converted a theretofore neutral speech restriction
majority rationale for a decision," the only
                                                             into an invalid content-discriminatory one. Indeed,
precedent that comes of such a decision is the
                                                             when divorced from the exception enabling one
position adopted by the narrowest concurrence.
                                                             category of speech above all others, §
See Williams, supra note 1, at 798.
                                                             227(b)(1)(A)(iii) was (and now again is) a valid
Cognizant of this rule, the plurality in AAPC spelled        time-place-manner restriction on speech. Only by
out the technical holdings of the Court in explicit          appending the government-debt exception to §
terms: (1) "Six Members of the Court . . . conclude          227(b)(1)(A)(iii)'s general robocall ban did
that Congress has impermissibly favored debt-                Congress begin to "impermissibly favor[] debt-
collection speech over political [*9] and other              collection speech over political and other speech."
speech, in violation of the First Amendment," and            Id. (stating the conclusion of six Justices).
(2) "[S]even members of the Court conclude that
                                                             While that holding affirmatively binds this Court as
the entire 1991 robocall restriction should not be
                                                             one of just two holdings to command the votes of a
invalidated, but rather that the 2015 government-
                                                             majority of the Justices in AAPC, it is also
debt exception must be invalidated and severed
                                                             inescapable as a logical matter. Indeed, while the
from the remainder of the statute." AAPC, 140 S.
                                                             plaintiffs argue that the Court's severance of the
Ct. at 2343 (plurality opinion). That much is binding
                                                             exception has no bearing on the constitutionality of
on all other courts.

Nevertheless, although it is not binding on this             votes of only three Justices, and because, as Charter astutely
                                                             observes, it constitutes mere "obiter dictum." HN4[ ] "Obiter
Court, the AAPC plurality's footnoted statement
                                                             dictum" is defined as "[a] judicial comment made while
that the Court's decision "does not negate the               delivering a judicial opinion, but one that is unnecessary to the
liability of parties who made robocalls covered by           decision in the case and therefore not precedential (although it
the robocall restriction [during the relevant                may be considered persuasive)." Obiter dictum, BLACK'S LAW
timeframe]" is extremely persuasive authority.4 As           DICTIONARY (10th ed. 2014). As Chief Justice Marshall
                                                             remarked in Cohens v. Virginia, where "general expressions"
                                                             in an opinion "go beyond the case, they may be respected, but
                                                             ought not to control the judgment in a subsequent suit when
4 Thisfootnote is merely persuasive, as opposed to           the very point is presented for decision." 19 U.S. (6 Wheat.)
mandatory, because it appears in an opinion commanding the   264, 399, 5 L. Ed. 257 (1821).

                                                                                                                     31
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 34 of 112
                                                                                               Page 8 of 12
                                     2020 U.S. Dist. LEXIS 177798, *10

the rule, the exception and the rule are in fact               made solely to collect a debt owed to or
inextricably intertwined for the purposes of any               guaranteed by the United States;
reasonable analysis. HN6[ ] Simply put, [*11] a         47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).
restriction cannot possibly be content-based if it
does not treat different categories of content          Viewing these provisions side-by-side shows how
differently;    an     exception      cannot     be     Congress's addition of a single exception could
unconstitutionally discriminatory without reference     fundamentally alter the entire provision. Without
to the broader rule in which it appears. A review of    the exception, § 227(b)(1)(A)(iii) bans the gamut of
the statutory text before and after the addition of     robocalls with no regard to content. With the
the government-debt exception confirms as much.         exception, it allows robocalls of one category, while
                                                        banning all others. This distinction is plain, and it
Prior to the exception's enactment in 2015 (and         drove the binding result in AAPC. See AAPC, 140
now again, post-severance), § 227(b)(1)(A)(iii)         S. Ct. at 2346 (plurality opinion) ("Section
read(s) as follows: It shall be unlawful for any        227(b)(1)(A)(iii) generally bars robocalls to cell
person within the United States, or any person          phones. Since the 2015 amendment, the law has
outside the United States if the recipient is within    exempted robocalls to collect government [*13]
the United States—                                      debt. The initial First Amendment question is
    (A) to make any call (other than a call made for    whether the robocall restriction, with the
    emergency purposes or made with the prior           government-debt exception, is content-based. The
    express consent of the called party) using any      answer is yes." (emphasis added)); id. at 2356-57
    automatic telephone dialing system or an            (Sotomayor, J., concurring in the judgment) ("Even
    artificial or prerecord voice . . .                 under intermediate scrutiny, the Government has
          (iii) to any telephone number assigned to a   not explained how a debt-collection robocall about
          paging service, cellular telephone service,   a government-backed debt is any less intrusive or
          specialized mobile radio service, or other    could be any less harassing than a debt-collection
          radio common carrier service, or any          robocall about a privately backed debt."); id. at
          service for which the called party is         2364 (Gorsuch, J., concurring in the judgment in
          charged for the call;                         part and dissenting in part) ("The statute is content-
                                                        based because it allows speech on a subject the
This neutral version of § 227(b)(1)(A)(iii) did not     government favors (collecting its debts) while
apply when Charter transmitted all but one of the       banning speech on other disfavored subjects
automated communications alleged here. Instead,         (including political matters).").
the following version of § 227(b)(1)(A)(iii) applied:
                                                        This is not a situation where "one section of a
    It shall be [*12] unlawful for any person within    [provision]" being "repugnant to the Constitution"
    the United States, or any person outside the        does not "render[] the whole [provision] void." See
    United States if the recipient is within the        Seila Law LLC v. CFPB, 140 S. Ct. 2183, 2208,
    United States—                                      207 L. Ed. 2d 494 (2020) (plurality opinion)
    (A) to make any call (other than a call made for    (quoting Loeb v. Columbia Twp. Trs., 179 U.S.
    emergency purposes or made with the prior           472, 490, 21 S. Ct. 174, 45 L. Ed. 280 (1900)).
    express consent of the called party) using any      Precisely the opposite is the case here: the entirety
    automatic telephone dialing system or an            of the pre-severance version of § 227(b)(1)(A)(iii) is
    artificial or prerecord voice . . .                 void because it itself was repugnant to the
                                                        Constitution before the Supreme Court restored it
        (iii) to any telephone number assigned to a
                                                        to constitutional health in AAPC.
        paging service, cellular telephone service,
        specialized mobile radio service, or other      As a further matter, "severability" functions as a
        radio common carrier service, or any            "remedy" in this context. [*14] See, e.g., id. at
        service for which the called party is           2356 (plurality opinion) (rejecting Justice Gorsuch's
        charged for the call, unless such call is       "proposed remedy of injunctive relief"); id. at 2365-

                                                                                                      32
          Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 35 of 112
                                                                                                         Page 9 of 12
                                            2020 U.S. Dist. LEXIS 177798, *14

67 (Gorsuch, J., concurring in the judgment in part               the face of each of the Court's holdings with regard
and dissenting in part) (criticizing the plurality's              to the communications that pre-dated AAPC. See
imposition of a severance "remedy"). HN7[ ] A                     supra subsection I.A.3.
remedy is only necessary where there has first
been a "wrong." In this context, that wrong was                   In the alternative, Charter urges the Court to
experienced by Charter and all other robocallers                  dismiss this claim under Rule 12(b)(6). That
(or would-be robocallers) whose constitutionally                  argument also fails.
protected speech was outlawed while Congress
                                                                  HN8[ ] Rule 12(b)(6) of the Federal Rules of Civil
affirmatively blessed robocalls of other content in
                                                                  Procedure allows a party to move for dismissal of a
violation of the First Amendment. The policy
                                                                  complaint that fails to state a claim upon which
implications of this finding are beyond the Court's
                                                                  relief can be granted. "To survive a motion to
purview - indeed, any added likelihood that
                                                                  dismiss" under Rule 12(b)(6), "a complaint must
defendants may evade liability for robocalls that
                                                                  contain sufficient factual matter, accepted as true,
Congress would have preferred to ban from 2015
                                                                  to 'state a claim to relief that is plausible on its
to 2020 is the unfortunate price of the Court's
                                                                  face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.
enforcement of a constitutionally dictated result. It
                                                                  Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell
is for the elected branches, and not this Court, to
                                                                  Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.
determine whether that price is unduly high.5
                                                                  Ct. 1955, 167 L. Ed. 2d 929 (2007)). To
Legislative choices have consequences.
                                                                  demonstrate a facially plausible basis for relief, a
In any event, the unconstitutional amended version                plaintiff [*16] must plead facts which allow "the
of § 227(b)(1)(A)(iii) is what applied to Charter at              court to draw the reasonable inference that the
the time of the challenged communications at                      defendant is liable for the misconduct alleged." Id.
issue, and that fact deprives the Court of subject                In determining whether a plaintiff has met this
matter jurisdiction [*15] to adjudicate Charter's                 burden, a court must "accept all well-pleaded facts
liability with regard to such communications. See,                as true and view all facts in the light most favorable
e.g., Baucum, 80 F.3d at 541-42 (observing that                   to the plaintiff," but must not accord an assumption
federal courts are without jurisdiction to enforce                of truth to conclusory allegations and threadbare
violations of an unconstitutional statute "since there            assertions. Thompson v. City of Waco, 764 F.3d
is no valid 'law of the United States' to enforce").              500, 502 (5th Cir. 2014).

B.                                                                The foregoing presumptions are not to be applied
                                                                  mindlessly, however. Thus, in considering a motion
With respect to the lone remaining violation                      to dismiss, the Court may review any documents
asserted by the plaintiffs - the allegedly unlawful               attached to or incorporated into the plaintiff's
text message Charter sent Stacy Creasy on July                    complaint by reference. Causey v. Sewell Cadillac-
11, 2020 - Charter likewise seeks dismissal for lack              Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).
of subject matter jurisdiction. However, Charter                  In addition, the Court may judicially notice matters
offers little to no support for this argument, and the            of public record and other facts not subject to
Court dismisses it out of hand - indeed, it flies in              reasonable dispute. See United States ex rel.
                                                                  Willard v. Humana Health Plan of Tex. Inc., 336
5 Query
                                                                  F.3d 375, 379 (5th Cir. 2003).
         whether it would be good and fair policy to punish the
class of speakers that bore the brunt of an unconstitutional
                                                                  Applying these standards to the plaintiffs' lone
provision while letting off the hook the class of speakers that
benefited from such a provision. Cf. AAPC, 140 S. Ct. at 2366     remaining claim is relatively straightforward. In
(Gorsuch, J., concurring in the judgment in part and dissenting   Paragraph 40 of the Amended Complaint, the
in part) ("[A] holding that shields only government-debt          plaintiffs allege that plaintiff Stacy Creasy received
collection callers from past liability under an admittedly
unconstitutional law would wind up endorsing the very same
kind of content discrimination we say we are seeking to
eliminate.").

                                                                                                                33
          Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 36 of 112
                                                                                                                 Page 10 of 12
                                            2020 U.S. Dist. LEXIS 177798, *16

an unwanted text message6 from Spectrum Mobile.                   Hogans' claims need not - and may not8 - be
"Spectrum Mobile" is a brand and subsidiary of                    addressed.
defendant Charter Communications, Inc.7 And the
                                                                  II.
plaintiffs allege, correctly, that Charter "offers its
services to consumers and businesses under                        As an alternative to total dismissal, Charter seeks
the [*17] Spectrum brand." See Am. Compl. ¶ 9.                    a stay of these proceedings pending the Supreme
Thus, Charter's argument that the plaintiffs fail to              Court's decision in Facebook, Inc. v. Duguid, No.
state a claim against Charter - as opposed to                     19-511. Oral argument in Facebook has been set
Spectrum, the alleged sender of the July 11, 2020                 for December 8, 2020, and the Court will
text message to Creasy - is unpersuasive at the                   presumably enjoy a full complement of Justices by
motion to dismiss stage. Regardless, even if                      the end of October Term 2020. Accordingly, a
Charter Communications, Inc. and Spectrum                         2021 decision in Facebook is probable. Because
Mobile, LLC are technically distinct entities as                  such a decision would illuminate an unsettled area
Charter avers, this fact is without legal                         of the law that is key to this case, and because a
consequence as "the Federal Communications                        stay will promote judicial economy, conserve party
Commission has ruled that, HN9[ ] under federal                   resources, and increase the likelihood of a just and
common-law principles of agency, there is                         correct outcome, the Court determines that a stay
vicarious liability for TCPA violations." Campbell-               of these proceedings is warranted.
Ewald Co. v. Gomez, 577 U.S. 153, 136 S. Ct.
                                                                  A.
663, 674, 193 L. Ed. 2d 571 (2016) (citing In re
Joint Petition Filed by Dish Network, LLC, 28 FCC
Rcd. 6574 (2013)).
                                                                          HN12[ ] [T]he power to stay proceedings is
Accordingly, Charter falls one yard shy of the goal                       incidental to the power inherent in every court
line in its effort to dispose of the entirety of the                      to control the disposition of the causes on its
plaintiffs' Amended Complaint. With respect to the                        docket with economy of time and effort for
only improper communication they allege to have                           itself, for counsel, and for litigants. How this
occurred after the Supreme Court's decision in                            can best be done calls for the exercise of
AAPC, the plaintiffs do state a plausible claim upon                      judgment, which must weigh competing
which relief can be granted.                                              interests and maintain an even balance.
C.
                                                                  Landis v. N. Am. Co., 299 U.S. 248, 254-55, 57 S.
Because the Court lacks subject matter jurisdiction               Ct. 163, 81 L. Ed. 153 (1936).
over each of the plaintiffs' claims particular to
                                                                  HN13[ ] "The proponent of a stay bears the
plaintiff Tiffanie Hogans, Charter's personal
                                                                  burden of establishing its need." Clinton v. Jones,
jurisdiction [*18] arguments with regard to Ms.
                                                                  520 U.S. 681, 708, 117 S. Ct. 1636, 137 L. Ed. 2d
                                                                  945 (1997).
                                                                  B.
6 HN10[    ] As interpreted by the FCC, the TCPA's robocall
restriction "bars both automated voice calls and automated
                                                                  The circumstances here [*19] firmly favor a stay
text messages." AAPC, 140 S. Ct. at 2344 n.1 (citing In re        for several related reasons. All stem from the fact
Rules and Regulations Implementing the Telephone                  that a decision in Facebook promises to
Consumer Protection Act of 1991, 18 FCC Rcd. 14014, 14115
(2003)).

7 See                                                             8 Cf.  Sinochem Int'l Co. v. Malay. Int'l Shipping Corp., 549 U.S.
           CHARTER         COMMC'NS,      ABOUT       CHARTER,
corporate.charter.com/about-charter (last visited Sept. 26,       422, 436, 127 S. Ct. 1184, 167 L. Ed. 2d 15 (2007) HN11[ ]
2020). This fact is not subject to reasonable dispute and is      ("If . . . a court can readily determine that it lacks jurisdiction
therefore judicially noticeable at the motion to dismiss stage.   over the cause or the defendant, the proper course [is] to
See Willard, 336 F.3d at 379.                                     dismiss on that ground.").

                                                                                                                            34
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 37 of 112
                                                                                                       Page 11 of 12
                                            2020 U.S. Dist. LEXIS 177798, *19

significantly hone the issues in this case. In                   a decision in Facebook. See Mot. to Stay at 9
Facebook, the Court will resolve a circuit split9                (collecting cases).
concerning the scope of the TCPA's definition of an
"automatic telephone dialing system" (ATDS). In                  Accordingly, in its best "exercise of judgment," the
particular, the Court will determine "[w]hether the              Court deems Charter's proposed stay to be well
definition of ATDS in the TCPA encompasses any                   warranted. See Landis, 299 U.S. at 254.
device that can 'store' and 'automatically dial'
telephone numbers, even if the device does not
                                                                 Conclusion
'us[e] a random or sequential number generator."
Facebook, Inc. v. Duguid, No. 19-511, 2020 U.S.                  The Supreme Court's decision in AAPC cannot
LEXIS 3559 (U.S. July 9, 2020).                                  logically be read as anything other than a ruling
                                                                 that § 227(b)(1)(A)(iii) was unconstitutional [*21] in
The answer to that question has immediate
                                                                 the form in which the Court received it. That
bearing on the scope of the plaintiffs' action.
                                                                 version of the provision, which included the
Because the plaintiffs allege that Charter was
                                                                 government-debt exception that the Court has now
attempting to contact a particular customer in its
                                                                 severed, was unconstitutional when Charter
July 11, 2020 text message to Ms. Creasy, a
                                                                 engaged in all but one of the allegedly illegal
decision by the Supreme Court that an ATDS must
                                                                 communications the plaintiffs complain of.
employ a random or sequential number generator
for liability to attach under the TCPA would likely              An unconstitutional statute being "as no law," the
be dispositive of the plaintiffs' action.                        Court may not enforce the pre-AAPC version of §
                                                                 227(b)(1)(A)(iii) against Charter here. While this
Thus, in its significant potential to narrow and
                                                                 compels dismissal of the bulk of the plaintiffs'
refine the issues in this case, a decision in
                                                                 claims, the plaintiffs have stated a plausible claim
Facebook promises to benefit the parties and
                                                                 with regard to the single communication they
the [*20] Court in a multitude of ways. Among
                                                                 allege to have occurred after AAPC cured §
other likely benefits, pausing this litigation in wait of
                                                                 227(b)(1)(A)(iii)'s   constitutional   defect    and
a ruling in Facebook may (1) prevent a waste of
                                                                 preserved § 227(b)(1)(A)(iii) as a going concern.
judicial and party resources in the event that
Facebook clearly dictates that the plaintiffs'                   Because the viability of the plaintiffs' surviving
remaining claims are without merit, (2) limit and                claim will turn in large part on the Supreme Court's
streamline discovery in the event that the plaintiffs'           forthcoming decision in Facebook, Inc. v. Duguid,
claims do have merit, and (3) reduce the risk of an              staying this action in wait of such a decision is the
incorrect decision by sharpening the legal issues at             best course.
play.
                                                                 ***
Against these benefits, there is little conceivable
risk to any party. Indeed, while a stay will slow the            Accordingly, for the foregoing reasons, IT IS
plaintiffs' pursuit of a possible recovery, it will not          ORDERED:
pose a substantial risk of loss of evidence (since
Charter is a sophisticated defendant that is                     1. That the defendant's motion to dismiss is
presumably well aware of its preservation                        GRANTED with respect to all asserted TCPA
obligations) or continued, unremedied harm.                      violations alleged to have occurred before July 6,
                                                                 2020;
Largely for these reasons, a great number of
similarly situated courts have issued stays pending              2. That the defendant's motion to dismiss is
                                                                 DENIED with respect to all asserted TCPA
                                                                 violations alleged to have occurred after [*22] July
9 Compare,  e.g., Duguid v. Facebook, Inc., 926 F.3d 1146 (9th   6, 2020;
Cir. 2019), with, e.g., Dominguez ex rel. Himself v. Yahoo,
Inc., 894 F.3d 116 (3d Cir. 2018).

                                                                                                               35
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 38 of 112
                                                                          Page 12 of 12
                                 2020 U.S. Dist. LEXIS 177798, *22

3. That the defendant's motion to stay is
GRANTED; and

4. That these proceedings are accordingly
STAYED pending dispositive action by the
Supreme Court in Facebook, Inc. v. Duguid, No.
19-511.

New Orleans, Louisiana, September 28, 2020

/s/ Martin L. C. Feldman

MARTIN L. C. FELDMAN

UNITED STATES DISTRICT JUDGE


  End of Document




                                                                                    36
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 39 of 112


    Neutral
As of: January 6, 2021 9:19 PM Z


                                   Cunningham v. Homeside Fin., LLC
                             United States District Court for the District of Maryland
                            November 30, 2017, Decided; December 1, 2017, Filed
                                       CIVIL ACTION NO. MJG-17-2088

Reporter
2017 U.S. Dist. LEXIS 197712 *; 2017 WL 5970719


CRAIG CUNNINGHAM, on behalf of himself and
                                                          Opinion
others similarly situated, Plaintiff vs. HOMESIDE
FINANCIAL, LLC, Defendant
                                                          MEMORANDUM & ORDER RE: STAY

                                                          The Court has before it Defendant's Motion to Stay
Subsequent History: Dismissed by, Without                 Proceedings [ECF No. 17] and the materials
prejudice, Motion denied by, As moot Cunningham           related thereto. The Court has reviewed the
v. Homeside Fin., LLC, 2018 U.S. Dist. LEXIS              materials provided by the parties and finds that a
176501 (D. Md., Oct. 15, 2018)                            hearing is not needed.
                                                          I. BACKGROUND

                                                          Plaintiff Craig Cunningham ("Cunningham") filed a
Counsel: [*1] For Craig Cunningham, on behalf of
                                                          putative class action against Defendant Homeside
himself and others similarly situated, Plaintiff:
                                                          Financial, LLC ("Homeside") asserting violations of
Anthony I Paronich, PRO HAC VICE, Broderick
                                                          the Telephone Consumer Protection Act ("TCPA"),
and Paronich PC, Boston, MA; Brian K Murphy,
                                                          47 U.S.C. § 227. Cunningham alleges that
Jonathan P Misny, PRO HAC VICE, Murray
                                                          Homeside "placed telemarketing calls to [his]
Murphy Moul and Basil LLP, Columbus, OH;
                                                          cellular telephone number for the purposes of
Stephen Howard Ring, Stephen H Ring PC,
                                                          advertising its services using an automated dialing
Rockville, MD.
                                                          system." Compl. ¶ 2, ECF No. 1.

For Homeside Financial LLC, Defendant: Patrick R          The TCPA provides a private cause [*2] of action
Buckler, LEAD ATTORNEY, Hillary Victoria                  to persons who receive calls in violation of 47
Colonna, Womble Bond Dickinson (US) LLP,                  U.S.C. § 227(b)(1)(A). 47 U.S.C. § 227(b)(3). The
Baltimore, MD.                                            TCPA makes it unlawful "to make any call (other
                                                          than a call made for emergency purposes or made
                                                          with the prior express consent of the called party)
                                                          using an automatic telephone dialing system or an
Judges: Marvin J. Garbis, United States District          artificial or prerecorded voice . . . to any telephone
Judge.                                                    number assigned to a . . . cellular telephone
                                                          service." 47 U.S.C. § 227(b)(1)(A)(iii). Cunningham
                                                          alleges that he did not consent to receive the calls,
                                                          and since telemarketing campaigns generally place
Opinion by: Marvin J. Garbis                              calls to thousands or millions of potential
                                                          customers, he is suing on behalf of a proposed
                                                          nationwide class of others who also received illegal
                                                                                                        37
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 40 of 112
                                                                                                              Page 2 of 3
                                             2017 U.S. Dist. LEXIS 197712, *2

telemarketing calls. Compl. ¶ 3.                                  court may, with propriety, find it is efficient for its
                                                                  own docket and the fairest course for the parties to
Homeside asserts that it only contacts customers                  enter a stay of [*4] an action before it, pending
who have consented to receive calls, and the                      resolution of independent proceedings which bear
dialing equipment it uses is not an "automatic                    upon the case." Leyva v. Certified Grocers of Cal.,
telephone dialing system" ("ATDS") for purposes of                Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979).
the TCPA. Answer ¶¶ 11, 19-20, Fifth Affirmative
Defense, ECF No. 15.                                              In exercising discretion to stay a case, a court
                                                                  "must weigh competing interests." Landis, 299 U.S.
In 2015, the Federal Communication Commission                     at 255. When deciding a motion to stay, courts
("FCC"), which has the authority to issue                         weigh the following three factors:
regulations implementing the TCPA, released a                         (1) the interests of judicial economy;
Declaratory Ruling and Order that construed the
statutory definition of an ATDS, stating that "dialing                (2) hardship and equity to the moving party if
equipment generally has the capacity [*3] to store                    the action is not stayed; and
or produce, and dial random or sequential numbers
[and thus meets the TCPA's definition of                              (3) potential prejudice to the non-moving party.
'autodialer'] even if it is not presently used for that
                                                                  Davis v. Biomet Orthopedics, LLC, No. CIV. 12-
purpose, including when the caller is calling a set
                                                                  3738-JKB, 2013 U.S. Dist. LEXIS 24529, 2013 WL
list of consumers." In re Rules and Regulations
                                                                  682906, at *1 (D. Md. Feb. 22, 2013)(quoting
Implementing the Telephone Consumer Protection
                                                                  Johnson v. DePuy Orthopaedics, Inc., No. 12 Civ.
Act of 1991, 30 F.C.C. Rcd. 7961 (July 10, 2015).
                                                                  2274(JFA), 2012 U.S. Dist. LEXIS 141336, 2012
The FCC ruling prompted significant litigation and
                                                                  WL 4538642, *2 (D.S.C. Oct. 1, 2012)). Further,
was challenged by a consolidated appeal to the
                                                                  the court must ensure that the stay is not
D.C. Circuit in ACA Int'l, et al. v. FCC, Case No.
                                                                  "immoderate" and limit the scope of the stay within
15-1211.1 Briefing was completed, and oral
                                                                  a reasonable time frame. Landis, 299 U.S. at 257.
argument was held in the D.C. Circuit on October
19, 2016.                                                         III. DISCUSSION

Homeside filed the instant motion to stay                         Plaintiff's primary argument in opposition to a stay
proceedings, requesting that the Court stay this                  concerns the potential spoliation of telephone
matter pending the D.C. Circuit's decision in ACA                 records. The Court does not find this argument
Int'l on the validity and meaning of the FCC's ruling             persuasive. Homeside has initiated a litigation hold
with regard to the definition of ATDS.                            to preserve all records. Additionally, on November
                                                                  13, 2017, the Court granted the Unopposed Motion
II. LEGAL STANDARD
                                                                  Requesting Leave of Court to Commence
"[T]he power to stay proceedings is incidental to                 Discovery and Issue a Third Party Subpoena [ECF
the power inherent in every court to control the                  No. 24] to a third party, QuoteLogic, the owner or
disposition of the causes on its docket with                      operator of MinuteMortgageQuotes.com. See
economy of time and effort for itself, for counsel,               Order, ECF No. 25. As such, it appears that
and for litigants." Maryland v. Universal Elections,              Plaintiff's concerns with regard to spoliation of
Inc., 729 F.3d 370, 379 (4th Cir. 2013) (quoting                  records [*5] during the pendency of a stay have
Landis v. N. Am. Co., 299 U.S. 248, 254-55, 57 S.                 been alleviated.
Ct. 163, 81 L. Ed. 153 (1936)). Indeed, "[a] trial
                                                                  It also appears that resolution of the meaning of an
                                                                  ATDS will directly affect this case, either by having
                                                                  a dispositive effect on the claims or at least by
1 TheD.C. Circuit can reverse the FCC ruling and remand the       focusing discovery.2 Because the D.C. Circuit
case to the FCC to carry out the judgment of the Court,
subject to review by the Supreme Court upon writ of certiorari.
47 U.S.C. § 402.                                                  2 Homeside   has raised factual challenges to Cunningham's

                                                                                                                    38
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 41 of 112
                                                                                Page 3 of 3
                                             2017 U.S. Dist. LEXIS 197712, *5

Court has the exclusive jurisdiction to review the
FCC ruling, 28 U.S.C. § 2342(1), its ruling will be
binding. Staying the case pending the ruling will
permit the Court and the parties to evaluate the
viability of Plaintiff's claims under the most
complete       precedent    and     streamline   the
proceedings. Therefore, Plaintiff is unlikely to be
prejudiced by a stay that could reduce the burden
of litigation on both parties. Further, a stay could
promote the efficient use of judicial resources.

The Court is, however, mindful of Plaintiff's
concern regarding an indefinite stay. Since oral
argument in the ACA Int'l case was over a year
ago, a decision will not likely remain pending for
long. The stay is not indefinite because it is directly
tied to the proceedings in that case. Upon issuance
of the opinion in ACA Int'l, either party may move
to lift the stay.
IV. CONCLUSION

For the foregoing reasons:
    1. Defendant's Motion to Stay Proceedings
    [ECF No. 17] is GRANTED.

      [*6] 2. The case is hereby STAYED until
     further Order.
          a. The case shall remain stayed until the
          issuance of the opinion from the D.C.
          Circuit.
          b. The parties shall notify the Court within
          seven days of the D.C. Circuit opinion's
          filing.
          c. Either party may provide status reports
          as deemed appropriate.

SO ORDERED, on Thursday, November 30, 2017.

/s/ Marvin J. Garbis

United States District Judge


  End of Document




prerecorded-voice claims. If the Court were to find that
Cunningham failed to sustain a TCPA claim based on the use
of a prerecorded voice, the Court would still need to determine
whether Homeside used an ATDS, as defined in the FCC
Order or possibly as redefined by the D.C. Circuit.

                                                                                     39
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 42 of 112


    Cited
As of: January 6, 2021 9:18 PM Z


                                   Delozier v. Nationstar Mortg., LLC
             United States District Court for the Middle District of Tennessee, Nashville Division
                                           October 27, 2016, Filed
                                               NO. 3-16-1433

Reporter
2016 U.S. Dist. LEXIS 183823 *

                                                        Plaintiffs' Amended Complaint in this case alleges
MICAH DELOZIER, et al. v. NATIONSTAR                    that Defendant violated the Telephone Consumer
MORTGAGE, LLC.                                          Protection Act ("TCPA"), 47 U.S.C. § 227, et seq.,
                                                        by repeatedly contacting Plaintiffs on Plaintiffs'
                                                        cellular telephones, without Plaintiff's prior express
                                                        consent, through use of an automatic telephone
Counsel: [*1] For Micah Delozier, Plaintiff:
                                                        dialing system ("ATDS"). Plaintiffs allege, among
Melissa A. Tannehill, Agruss Law Firm, LLC,
                                                        other things, that the telephone dialing system
Chicago, IL; Michael J. McNulty, McNulty &
                                                        used by Defendant has the capacity to store
Associates, PLLC, Nashville, TN.
                                                        telephone numbers and to call stored telephone
                                                        numbers automatically and without human
For Nationstar Mortgage, LLC, Defendant: Douglas        intervention. In order to establish a successful [*2]
Ray Pierce, LEAD ATTORNEY, Elizabeth A. Holt,           TCPA claim, Plaintiffs will have to prove that
King & Ballow, Nashville, TN.                           Defendant contacted them using a ATDS. 47
                                                        U.S.C. § 227.

                                                        At issue in the ACA case is the Federal
Judges: TODD J. CAMPBELL, UNITED STATES                 Communications           Commission's        ("FCC")
DISTRICT JUDGE.                                         interpretation of the term "automatic telephone
                                                        dialing system," particularly the use of the word
                                                        "capacity" within the definition. See Docket No. 23-
                                                        1. The U.S. Courts of Appeal have exclusive
Opinion by: TODD J. CAMPBELL                            jurisdiction to determine the validity of all final
                                                        orders of the FCC. 28 U.S.C. § 2342(1). Petitioners
                                                        in the ACA case contend that the FCC's
                                                        interpretation expands the definition of an
Opinion                                                 "automatic telephone dialing system" beyond the
                                                        definition Congress intended. Thus, the ruling in
ORDER                                                   the ACA case will clarify the definition of ATDS,
                                                        which is at issue in this case.
Pending before the Court is Defendant's Motion to
Stay Proceedings (Docket No. 22). Defendant asks        The Court, in its discretion, finds that, under the
the Court to stay these proceedings pending a           circumstances, staying this action for a relatively
ruling by the U.S. Court of Appeals for the District    short period of time would promote judicial
of Columbia in the consolidated case of ACA             economy, narrow and/or simplify the issues in this
International    v.   Federal    Communications         case, and avoid possible litigation costs and
Commission (Case No. 15-1211).                          hardships.


                                                                                                      40
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 43 of 112
                                                                            Page 2 of 2
                                    2016 U.S. Dist. LEXIS 183823, *2

The Court will not stay this action indefinitely,
however. This action is STAYED until February 1,
2017. Once the D.C. Circuit Court of Appeals has
ruled in the ACA case, or at the latest by February
1, 2017, the parties shall notify the Court [*3] in
writing as to the status and/or ruling of the ACA
case.

IT IS SO ORDERED.

/s/ Todd J. Campbell

TODD J. CAMPBELL

UNITED STATES DISTRICT JUDGE


  End of Document




                                                                                    41
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 44 of 112


    Positive
As of: January 6, 2021 9:17 PM Z


                                   Errington v. Time Warner Cable Inc.
                        United States District Court for the Central District of California
                                    May 18, 2016, Decided; May 18, 2016, Filed
                                           2:15-CV-02196 RSWL (DTB)

Reporter
2016 U.S. Dist. LEXIS 66317 *
                                                          FOR JUDICIAL NOTICE IN SUPPORT OF
                                                          DEFENDANT'S MOTION TO STAY
JASON ERRINGTON, Plaintiff, v. TIME WARNER
                                                          PROCEEDINGS [21-3]; DEFENDANT'S
CABLE INC., Defendant.
                                                          REQUEST FOR JUDICIAL NOTICE IN SUPPORT
                                                          OF DEFENDANT'S REPLY [24-1]

                                                          Currently before the Court is Defendant Time
Prior History: Fontes v. Time Warner Cable Inc.,
                                                          Warner Cable, Inc.'s ("Defendant") Motion to Stay
2014 U.S. Dist. LEXIS 68561 (C.D. Cal., May 19,
                                                          Proceedings ("Motion") [21]. Defendant moves to
2014)
                                                          stay this action pending decisions from the United
                                                          States Supreme Court and the United States Court
                                                          of Appeals for the D.C. Circuit in Spokeo, Inc. v.
                                                          Robins, 742 F.3d 409 (9th Cir. 2014), cert granted,
Counsel: [*1] For Jason Errington, Plaintiff:
                                                          135 S. Ct. 1892, 191 L. Ed. 2d 762 (U.S. Apr. 27,
Trinette Gragirena Kent, Lemberg Law LLC,
                                                          2015) (No. 13-1339) and ACA International v.
Phoenix, AZ.
                                                          FCC, No. 15-1211, 2015 U.S. App. LEXIS 18554
                                                          (D.C. Cir.), respectively. Also before the Court are
For Time Warner Cable, Inc., Defendant: Amy E             Defendant's Requests for Judicial Notice [21-3, 24-
Beverlin, Kabat Chapman and Ozmer LLP, Los                1].
Angeles, CA; Ryan D Watstein, PRO HAC VICE,
Kabat Chapman and Ozmer LLP, Atlanta, GA.
                                                          I. BACKGROUND


Judges: HONORABLE RONALD S.W. LEW,
Senior United States District Judge.                      A. Factual Background

                                                          Plaintiff is an individual residing in Upland,
                                                          California. Compl. ¶ 4, ECF No. 1. Defendant is a
Opinion by: RONALD S.W. LEW                               business entity located in New York, New York. Id.
                                                          at ¶ 6. [*2] Defendant, in the ordinary course of
                                                          business, engages in the collection of consumer
                                                          debts. Id. at ¶ 7.
Opinion
                                                          A financial obligation was incurred and owed to
                                                          Defendant by a person who is not a party to this
                                                          lawsuit (hereinafter "Debtor"). Id. at ¶ 8. Debtor's
ORDER re: DEFENDANT'S MOTION TO STAY                      alleged obligation arises from a transaction in
PROCEEDINGS [21]; DEFENDANT'S REQUEST                     which services were acquired on credit. Id. at ¶ 10.

                                                                                                       42
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 45 of 112
                                                                                                 Page 2 of 5
                                        2016 U.S. Dist. LEXIS 66317, *2

Defendant placed calls to Plaintiff's number in an        Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir.
attempt to collect a debt that belonged to the            1979). The rule applies to judicial proceedings and
Debtor, as the phone number the Debtor provided           does not require the issues of such proceedings be
to Defendant was the same as Plaintiff's phone            necessarily controlling of the action before the
number. Id. at ¶ 13. Plaintiff alleges the calls were     Court. Id. at 863-864. A stay should not be granted
placed using an automatic telephone dialing               unless it appears likely that the other proceedings
system ("ATDS") and/or by using an artificial or          will be concluded within a reasonable time in
prerecorded voice ("Robocalls"). During a live            relation to the urgency of the claims. Id.; see
conversation, Plaintiff informed Defendant that it        Landis, 299 U.S. at 256-257 (discretion abused
was calling the wrong number. Id. at ¶ 17.                because the stay "continue[d] in effect" without
Defendant allegedly continued calling Plaintiff           "reasonable limits.").
using an ATDS and/or Robocalls, but has since
ceased. Id. at ¶ 18. Plaintiff's Complaint alleges        In exercising its discretion in determining whether
violation of the TCPA and the Rosenthal Fair Debt         to [*4] grant a Landis stay, a court must weigh the
Collection Practices Act, Cal. Civ. Code § 1788.          competing interests of the various parties that may
                                                          be affected by the decision to grant or refuse to
                                                          grant the stay. Lockyer v. Mirant Corp., 398 F.3d
B. Procedural Background                                  1098, 1110 (9th Cir. 2005). Specifically, the court
                                                          must consider: (1) the possible damage or harm to
On October 26, 2015, Plaintiff filed its Complaint        the non-moving party which may result from
[1]. On December 4, 2015, the parties stipulated to       granting the stay; (2) the hardship or inequity the
extend the time [*3] within which Defendant could         moving party may suffer in being required to go
answer Plaintiff's Complaint [9]. On January 4,           forward with the case if the request for a stay is
2016, Defendant filed its Answer [12]. On February        denied; and (3) "the orderly course of justice
24, 2016, Defendant filed its Motion to Stay              measured in terms of the simplifying or
Proceedings [21]. On March 8, 2016, Plaintiff filed       complicating of issues, proof, and questions of law
his Opposition [22]. On March 15, 2016, Defendant         which could be expected to result from a stay." Id.
filed its Reply [24].                                     The proponent of a stay has the burden of proving
                                                          that a stay is justified. Clinton v. Jones, 520 U.S.
                                                          681, 708, 117 S. Ct. 1636, 137 L. Ed. 2d 945
II. DISCUSSION                                            (1997).

                                                          Regarding the second Lockyer factor, courts have
                                                          held that there is no likelihood of damage or harm
A. Legal Standard                                         to the non-moving party merely because the stay
                                                          could cause a delay to the plaintiff in receiving
1. Motion to Stay Proceedings                             money damages. See Bay Area Surgical Group,
                                                          Inc. v. Aetna Life Ins. Co., No. 5:13-CV-05430-
A district court has "broad discretion to stay            EJD, 2014 U.S. Dist. LEXIS 83152, 2014 WL
proceedings as an incident to its power to control        2759571, at *5 (N.D. Cal. June 17, 2014); see also
its own docket," i.e. to grant a "Landis stay."           Nussbaum v. Diversified Consultants, Inc., No. 15-
Clinton v. Jones, 520 U.S. 681, 706, 117 S. Ct.           CV-600, 2015 U.S. Dist. LEXIS 129750, 2015 WL
1636, 137 L. Ed. 2d 945 (1997) (citing Landis v. N.       5707147, at *2 (D. N.J. Sept. 28, 2015) ("Because
Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L.          delay results inherently from the issuance of a
Ed. 153 (1936)). The Court, therefore, may "find it .     stay, courts have found that mere delay does not,
. . efficient for its own docket and the fairest course   without more, necessitate a finding of undue
for the parties to enter a stay of an action before it,   prejudice and clear tactical disadvantage.").
pending resolution of independent proceedings
which bear upon the case." Leyva v. Certified

                                                                                                       43
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 46 of 112
                                                                                                      Page 3 of 5
                                         2016 U.S. Dist. LEXIS 66317, *4

[*5] B. Analysis                                            Court's Decision in Spokeo

                                                            In Robins v. Spokeo, Inc., the Ninth Circuit held
1. Defendant's Requests for Judicial Notice                 that an individual plaintiff has Article III standing to
                                                            sue under the Fair Credit Reporting Act ("FCRA")
Grants of judicial notice are a matter of judicial
                                                            where the plaintiff alleged violations of statutory
discretion. See United States v. Nat. Med. Enters.,
                                                            rights but had not pled actual harm in its complaint.
Inc., 792 F.2d 906, 912 (9th Cir. 1994). "The Court
                                                            742 F.3d 409 (9th Cir. 2014), cert. granted, 135 S.
may judicially notice a fact that is not subject to
                                                            Ct. 1892, 191 L. Ed. 2d 762 (U.S. Apr. 27, 2015)
reasonable dispute because it: (1) is generally
                                                            (No. 13-1339). The Ninth Circuit determined that
known within the trial court's territorial jurisdiction;
                                                            "[w]hen . . . the statutory cause of action does not
or (2) can be accurately and readily determined
                                                            require proof of actual damages, a plaintiff can
from sources whose accuracy cannot reasonably
                                                            suffer a violation of the statutory right without
be questioned." Fed. R. Evid. 201(b). Further, the
                                                            suffering actual damages." Id.
Court "may take judicial notice of proceedings in
other courts, whether in the federal or state               On April 27, 2015, the Supreme Court granted
systems." Duckett v. Godinez, 67 F.3d 734, 741              certiorari in Spokeo, Inc. v. Robins, 135 S. Ct.
(9th Cir. 1995).                                            1892, 191 L. Ed. 2d 762 (2015). The question
                                                            presented to the Supreme Court [*7] in Spokeo is:
In Defendant's Request for Judicial Notice in
                                                            "Whether Congress may confer Article III standing
Support of Defendant's Motion to Stay Proceedings
                                                            upon a plaintiff who suffers no concrete harm, and
[21-3], Defendant requests that this Court take
                                                            who therefore could not otherwise invoke the
judicial notice of the following: (1) the Joint Brief for
                                                            jurisdiction of a federal court, by authorizing a
Petitioners in ACA International, Inc. v. Federal
                                                            private right of action based on a bare violation of a
Communications Commission, ECF No. 1585568
                                                            federal statute." Question Presented, Spokeo, 135
(D.C. Cir. Nov. 25, 2015); (2) the Scheduling Order
                                                            S. Ct. 1892, 191 L. Ed. 2d 762, available at
in    ACA      International,     Inc.    v.    Federal
                                                            http://www.supremecourt.gov/qp/13-01339qp.pdf.
Communications Commission, ECF No. 1577930
                                                            The oral argument in Spokeo took place on
(D.C. Cir. Oct. 13, 2015); and (3) the Brief for
                                                            November 2, 2015. Supreme Court of the United
Petitioners in Spokeo, Inc. v. Robins, No. 13-1339
                                                            States, Granted & Noted List, available at
(U.S. July 2, 2015). The items subject to
                                                            http://www.supremecourt.gov/grantednotedlist/15gr
Defendant's Request [21-3] are attached as
                                                            antednotedlist .
Exhibits A, B, and C. Pursuant to its discretion, this
Court GRANTS [*6] Defendant's Request [21-3].               While Spokeo involves claims under the FCRA, the
                                                            constitutional question extends to the TCPA. If the
In Defendant's Request for Judicial Notice in
                                                            Supreme Court were to answer the certified
Support of Defendant's Reply [24-1], Defendant
                                                            question in Spokeo in the negative, TCPA plaintiffs
requests that this Court take judicial notice of the
                                                            who have not suffered any concrete harm as a
following: (1) this Court's February 26, 2016 Order
                                                            result of a defendant's violation of the TCPA would
Granting Motion to Stay Action in Chattanond v.
                                                            have no standing to sue. See Eric B. Fromer
Discover Financial Services, LLC, No. 15-CV-
                                                            Chiropractic, Inc. v. New York Life Ins. & Annuity
08549-RSWL-JC (C.D. Cal. Nov. 2, 2015),
                                                            Corp., No. 15-cv-04767-AB, 2015 U.S. Dist. LEXIS
attached to Defendant's Request as Exhibit 1.
                                                            148476, 2015 WL 6579779, at *2 (C.D. Cal. Oct.
Pursuant to its discretion, this Court GRANTS
                                                            19, 2015); see also Chattanond, No. 2:15-cv-
Defendant's Request [24-1].
                                                            09549-RSWL-JC.
2. Defendant's Motion to Stay Proceedings
                                                            The Supreme Court's ruling in Spokeo was
                                                            expected to resolve whether a plaintiff can rely on
                                                            a bare statutory violation to establish Article III
a. A Stay is Not Warranted Pending the Supreme              standing, or whether allegations of actual damage

                                                                                                            44
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 47 of 112
                                                                                                Page 4 of 5
                                       2016 U.S. Dist. LEXIS 66317, *7

are required. However, the Supreme Court handed         to be called using a random generator, but not if it
down its decision in Spokeo on May 16, 2016, [*8]       only has the "theoretical" capacity. See In re Rules
and in doing so, declined to decide the key             & Regulatiosn Implementing the Tel. Consumer
standing issue. See Spokeo, Inc. v. Robins, No.         Prot. Act of 1991, 30 FCC Rcd 7961 (2015) ("July
12-1339, 136 S. Ct. 1540, 194 L. Ed. 2d 635, 2016       2015 Ruling"). The July 2015 Ruling does not
U.S. LEXIS 3046, 2016 WL 2842447 (S. Ct. 2016).         clarify the difference between "potential" and
Rather, the Court threw out the Ninth Circuit's         "theoretical" capacity.
ruling in favor of the plaintiffs, reasoning that the
Ninth Circuit's standing analysis was "incomplete."     The D.C. Circuit will determine whether the FCC's
2016 U.S. LEXIS 3046, [WL] at * 1. Justice Alito,       treatment of the term "capacity" in defining ATDS is
writing on behalf of the majority, noted that the       "arbitrary, capricious, [or] an abuse of discretion,"
Court took "no position on the correctness of the       and thus results in an approach that does not
Ninth Circuit's ultimate conclusion." 2016 U.S.         comport with the caller's constitutional rights of due
LEXIS 3046, [WL] at *2. The Ninth Circuit's ruling      process [*10] and freedom of speech, and that
was vacated and remanded for further analysis of        disregards the applicable statute. Def.'s Req. for
the standing issue. Consequently, this Court            Judicial Notice Ex. A, ECF No. 21-3. Because
cannot speculate as to when the standing issue in       Plaintiff must prove that Defendant called him
Spokeo will be resolved, or whether the issue will      using an ATDS in order to establish a TCPA claim,
be resolved with such expedience sufficient to          the definition of an ATDS is directly implicated in
warrant a stay. For this reason, the Court declines     this litigation. See Meyer v. Portfolio Recovery
to grant Defendant's Motion to Stay the action          Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012)
pending resolution of the standing issue in Spokeo.     ("The three elements of a TCPA claim are: (1) the
                                                        defendant called a cellular telephone number; (2)
                                                        using an automatic telephone dialing system
b. A Stay is Warranted Pending the D.C. Circuit's       [ATDS]; (3) without the recipient's prior express
Decision in ACA                                         consent.").

The following two appeals are before the D.C.           The Court notes that the final briefing in Appeal
Circuit: (1) ACA Int'l v. Fed. Commc'ns Comm'n,         No. 15-1211 was completed on February 24, 2016.
Appeal No. 15-1211 (D.C. Circuit) (filed on Oct. 13,    Def.'s Req. for Judicial Notice Ex. A. Accordingly,
2015), and (2) Chamber of Commerce v. Fed.              the appeal before the D.C. Circuit is not likely to
Commc'ns Comm'n, Appeal No. 15-1306 (D.C.               remain pending for an extended period of time, and
Circuit) (filed on Sept. 2, 2015). The D.C. Circuit     the possible prejudice to Plaintiff is minimal.
consolidated Appeal No. 15-1306, and others, with       Additionally,     hardship    to    Defendant    and
Appeal [*9] No. 15-1211 for resolution in ACA.          considerations of judicial economy weigh in favor
The Court should find that a stay is warranted          of a stay. If the case is not stayed, Defendant may
pending the D.C. Circuit's decision in ACA.             suffer hardship in conducting discovery and trial
                                                        preparation in light of the uncertain difference
In ACA, the D.C. Circuit will address, among other      between "potential" capacity and "theoretical"
things, what type of equipment constitutes an           capacity under the definition of an ATDS. Lastly,
"ATDS." Under the TCPA, an "ATDS" is equipment          granting a stay may simplify the issues in this case
"which has the capacity (A) to store or produce         and [*11] conserve judicial resources. Any Order
telephone numbers to be called, using a random or       by this Court which is issued in reliance on the July
sequential number generator; and (B) to dial such       2015 Ruling will be called into question if the D.C.
numbers." 47 U.S.C. § 227(a)(1). On appeal is the       Circuit overturns the July 2015 Ruling. Accordingly,
Federal Communications Commissions' ("FCC")             the Court and both parties will benefit from a
finding that a piece of equipment has sufficient        clarification of the applicable law. See Provo, 2015
capacity to qualify as an ATDS if it has the present    U.S. Dist. LEXIS 100491, 2015 WL 6144029, at *1.
or "potential" capacity to store or produce numbers
                                                        Based on the foregoing, this Court GRANTS

                                                                                                      45
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 48 of 112
                                                                            Page 5 of 5
                                    2016 U.S. Dist. LEXIS 66317, *11

Defendant's Requests for Judicial Notice [21-3, 24-
1] and GRANTS Defendant's Motion to Stay
Proceedings [21].

Defendant shall confer with Plaintiff and file a
status report advising the Court of the outcome of
the decisions from the United States Supreme
Court and/or the United States Court of Appeals for
the D.C. Circuit within 14 days from the date of
decision. The status report shall also include the
parties' position as to how this Court should
proceed.

IT IS SO ORDERED.

DATED: May 18, 2016

/s/ RONALD S.W. LEW

HONORABLE RONALD S.W. LEW

Senior U.S. District Judge


  End of Document




                                                                                    46
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 49 of 112


No Shepard’s Signal™
As of: January 6, 2021 9:16 PM Z


                                     Frantz v. Force Factor, LLC
                       United States District Court for the Southern District of California
                            November 13, 2020, Decided; November 16, 2020, Filed
                                      Case No. 20-cv-1012-MMA (KSC)

Reporter
2020 U.S. Dist. LEXIS 213941 *
                                                          Duguid, Sup. Ct. Dkt. No. 19-511. See Doc. No.
                                                          16.1 Eric Frantz ("Plaintiff") filed an opposition to
ERIC FRANTZ, Plaintiff, v. FORCE FACTOR, LLC,
                                                          Defendant's motion, and Defendant replied. See
Defendant.
                                                          Doc. Nos. 18, 19. The Court found the matter
                                                          suitable for determination on the papers and
                                                          without oral argument pursuant to Federal Rule of
Counsel: [*1] For Eric Frantz on behalf of himself        Civil Procedure 78(b) and Civil Local Rule 7.1.d.1.
and all others similarly situated, Plaintiff: Alexis M.   See Doc. No. 24. For the reasons set forth below,
Wood, Kas L. Gallucci, LEAD ATTORNEYS, Law                the Court GRANTS Defendant's motion to stay.
Offices of Ronald A. Marron, San Diego, CA;
Ronald Marron, LEAD ATTORNEY, Law Office of
                                                          I. BACKGROUND
Ronald Marron, San Diego, CA.
                                                          This case arises from a series of promotional text
For Force Factor, LLC, Defendant: Daniel Scott            messages Plaintiff received from Defendant.
Silverman, LEAD ATTORNEY, VENABLE LLP,                    According to Plaintiff's First Amended Complaint
Los Angeles, CA.                                          ("FAC"), in October 2019, Plaintiff began receiving
                                                          promotional text messages from Defendant [*2]
                                                          after texting the word "SCORE" to receive a
                                                          complimentary bottle of one of Defendant's
Judges: HON. MICHAEL M. ANELLO, United                    products. See Doc. No. 12 ("FAC") ¶ 29. Plaintiff
States District Judge.                                    alleges Defendant sent these text messages using
                                                          an automatic telephone dialing system ("ATDS") in
                                                          violation of the Telephone Consumer Protection
                                                          Act ("TCPA"), 47 U.S.C. § 227(b)(1). See id. ¶¶ 35,
Opinion by: MICHAEL M. ANELLO                             39. Plaintiff contends the promotional text
                                                          messages were sent using an ATDS, "which had
                                                          the capacity to produce or store numbers randomly
                                                          or sequentially, and to place text message calls to
Opinion                                                   Plaintiff's cellular telephone by dialing such
                                                          numbers." Id. ¶ 35. Furthermore, Plaintiff alleges
                                                          these text messages were sent without the prior
                                                          express consent of Plaintiff and that the text
ORDER GRANTING DEFENDANT'S MOTION TO                      messages were not sent for emergency purposes.
STAY                                                      See id. ¶¶ 37, 38. Plaintiff alleges negligent and
[Doc. No. 16]                                             willful violations of the TCPA pursuant to 48 U.S.C.

Force Factor, LLC ("Defendant") moves to stay the         1 All
                                                              citations refer to the pagination assigned by the CM/ECF
action pending resolution of Facebook, Inc. v.            system.

                                                                                                              47
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 50 of 112
                                                                                                   Page 2 of 5
                                       2020 U.S. Dist. LEXIS 213941, *2

§ 227. See FAC ¶¶ 51-63. Defendant now moves              damage to someone else,' the stay may be
to stay this action pending resolution of Facebook,       inappropriate absent a showing by the moving
Inc. v. Duguid, Sup. Ct. Dkt. No. 19-511, currently       party of 'hardship or inequity.'" Dependable
before the United States Supreme Court. See Doc.          Highway Express, Inc. v. Navigators Ins. Co., 498
No. 16.                                                   F.3d 1059, 1066 (9th Cir. 2007) (quoting Landis,
                                                          299 U.S. at 255). The burden is on the movant to
                                                          show that a stay is appropriate. Clinton v. Jones,
II. LEGAL STANDARD                                        520 U.S. 681, 708, 117 S. Ct. 1636, 137 L. Ed. 2d
                                                          945 (1997) (citing Landis, 299 U.S. at 255).
"A district court has discretionary power to stay
proceedings in its own court . . . ." Lockyer v.
Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005)         III. DISCUSSION
(citing Landis v. N. Am. Co., 299 U.S. 248, 254, 57
S. Ct. 163, 81 L. Ed. 153 (1936)). "The power to
stay a case is 'incidental to [*3] the power inherent
in every court to control the disposition of the          A. The Definition of an ATDS
causes on its docket with economy of time and
effort for itself, for counsel, and for litigants.'"      Under the TCPA, it is "unlawful for any person
Halliwell v. A-T Sols., No. 13-cv-2014-H (KSC),           within the United States . . . (A) to make any call . .
2014 U.S. Dist. LEXIS 126919, 2014 WL 4472724,            . using any [ATDS] . . . (iii) to any telephone
at *7 (S.D. Cal. Sept. 10, 2014) (quoting Landis,         number assigned to a . . . cellular telephone
299 U.S. at 254). A district court may stay a case        service." 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA
"pending resolution of independent proceedings            defines an ATDS as "equipment which has the
which bear upon the case," even if those                  capacity (A) to store or produce telephone
proceedings are not "necessarily controlling of the       numbers to be called, using a random or
action before the court." Leyva v. Certified Grocers      sequential number generator; and (B) to dial such
of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979)       numbers." 47 U.S.C. § 227(a)(1). The
(citations omitted). However, "[o]nly in rare             interpretation of 47 U.S.C. § 227(a)(1)(A) is the
circumstances will a litigant in one cause be             subject of a split among the circuit courts of
compelled to stand aside while a litigant in another      appeal. "Specifically, the circuits are divided on the
settles the rule of law that will define the rights of    question of whether the clause 'random or
both." Landis, 299 U.S. at 255.                           sequential     number     generator'     in    Section
                                                          227(a)(1)(A) modifies both 'to store' and 'to
In determining whether to grant a stay, courts in         produce.'" Borden v. eFinancial, LLC, No. C19-
the Ninth Circuit weigh the "competing interests          1430JLR, 2020 U.S. Dist. LEXIS 192912, at *3
which will be affected by the granting or refusal to      (W.D. Wash. Oct. 16, 2020). "The Third, Seventh,
grant a stay," including                                  and Eleventh [Circuits] have read the TCPA to
                                                          apply only to devices with the capacity to 'generate
    [1] the possible damage which may result from
                                                          random or sequential telephone numbers and dial
    the granting of a stay, [2] the hardship or
                                                          those numbers.'" Komaiko v. Baker Techs., Inc.,
    inequity which a party may suffer in being
                                                          No. 19-cv-03795-DMR, 2020 U.S. Dist. LEXIS
    required to go forward, and [3] the orderly
                                                          143953, 2020 WL 5104041, at *2 (N.D. Cal. Aug.
    course of justice measured in terms of the
                                                          11, 2020) (brackets [*5]           omitted) (quoting
    simplifying or complicating of issues, proof,
                                                          Dominguez on Behalf of Himself v. Yahoo, Inc.,
    and questions of law which could be expected
                                                          894 F.3d 116, 121 (3d Cir. 2018)); see also
    to result from a stay.
                                                          Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 461
Lockyer, 398 F.3d at 1110 (quoting CMAX, Inc. v.          (7th Cir. 2020); Glasser v. Hilton Grand Vacations
Hall, 300 F.2d 265, 268 (9th Cir. 1962)). "'If there is   Co., LLC, 948 F.3d 1301, 1306-10 (11th Cir. 2020).
even a fair possibility that the stay [*4] will work      In contrast, the Ninth Circuit defined an ATDS as

                                                                                                         48
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 51 of 112
                                                                                                   Page 3 of 5
                                       2020 U.S. Dist. LEXIS 213941, *5

"equipment which has the capacity—(1) to store           evidence being lost or destroyed. See id. at 12.
numbers to be called or (2) to produce numbers to        Plaintiff also contends that a stay would force the
be called, using a random or sequential number           putative class to wait "at least an additional year"
generator—and         to   dial    such     numbers      before receiving any sort of relief from Defendant's
automatically." Duguid v. Facebook, Inc., 926 F.3d       marketing messages. Id. at 15.
1146, 1150 (9th Cir. 2019) (emphasis added)
(quoting Marks v. Crunch San Diego, LLC, 904             The Court finds these concerns are relatively
F.3d 1041, 1053 (9th Cir. 2018)). On July 9, 2020,       minimal and do not justify the denial of Defendant's
the Supreme Court granted certiorari review of the       motion to stay. First, both parties have an
Ninth Circuit's decision in Duguid to resolve this       obligation to preserve evidence, and Defendant is
circuit split. See Facebook, Inc. v. Duguid, Sup. Ct.    aware of this obligation. See Canady v. Bridgecrest
Dkt. No. 19-511. The Supreme Court's docket              Acceptance Corp., No. CV-19-04738-PHX-DWL,
provides the following question presented:               2020 U.S. Dist. LEXIS 161629, 2020 WL 5249263,
"[w]hether the definition of ATDS in the TCPA            at *4 (D. Ariz. Sept. 3, 2020) [*7] (noting that the
encompasses any device that can 'store' and              obligation to preserve evidence reduces the risk of
'automatically dial' telephone numbers, even if the      evidence being destroyed, lost, corrupted, or
device does not 'us[e] a random or sequential            forgotten); Borden, 2020 U.S. Dist. LEXIS 192912,
number generator.'" Id.                                  at *7 (noting that the risk of evidence loss "appears
                                                         minimal in light of the parties' obligations to
                                                         preserve evidence"); see also Doc. No. 19 at 7
B. Stay Pending Facebook                                 ("[Defendant] is preserving potentially relevant
                                                         documents within its possession, custody, or
Defendant argues that a stay pending the Supreme         control."). Second, the requested stay is not
Court's decision in Facebook is warranted for the        impermissibly "indefinite in nature." Dependable
following reasons: (1) the Supreme Court's               Highway Exp., Inc., 498 F.3d at 1066. Rather,
Decision in Facebook "will simplify the issues,          Defendant requests a stay of these proceedings
narrow discovery, and potentially dispose of—or at       pending the Supreme Court's decision in
least define—a necessary element of Plaintiff's          Facebook. Several courts have recognized that a
claim"; (2) Defendant will suffer substantial harm if    2021 decision in Facebook is likely. See Borden,
the case is not stayed pending the decision in           2020 U.S. Dist. LEXIS 192912, at *8; Creasy v.
Facebook [*6] ; and (3) a stay would neither harm        Charter Communs., Inc., No. CV 20-1199, 2020
nor prejudice Plaintiff. Doc. No. 16 at 13-14; see       U.S. Dist. LEXIS 177798, 2020 WL 5761117, at *7
also Doc. No. 19 at 4, 9, 10. Plaintiff counters that    (E.D. La. Sept. 28, 2020); Canady, 2020 U.S. Dist.
a stay is not warranted for the following reasons:       LEXIS 161629, 2020 WL 5249263, at *3.
(1) Plaintiff will be prejudiced by a stay; (2) denial   Therefore, a stay would only minimally delay
of a stay will not result in hardship to Defendant;      discovery. The obligation to preserve evidence,
and (3) Defendant failed to establish that the           "coupled with the fact that the stay is not for an
Supreme Court's decision in Facebook will simplify       indefinite amount of time, further underscores that
the issues of this case. See Doc. No. 18 at 10-11,       there is little risk of harm in instituting a stay."
15, 18-19.                                               Canady, 2020 U.S. Dist. LEXIS 161629, 2020 WL
                                                         5249263, at *4.

1. Damage Resulting from Granting a Stay                 Plaintiff also argues a stay is improper because the
                                                         putative class is "likely" still receiving marketing
The first factor the Court considers is "the possible    text messages from Defendant; therefore, the
damage which may result from the granting of a           "individuals in the putative class will be forced [to
stay." Lockyer, 398 F.3d at 1110 (quoting CMAX,          wait] at least an additional [*8] year on top of the
Inc., 300 F.2d at 268). Plaintiff argues that he will    usual litigation for any sort of potential relief should
be prejudiced by a "lengthy stay." Doc. No. 18 at        a stay be granted." Doc. No. 18 at 15. Plaintiff's
10. Plaintiff's primary concern is the risk of

                                                                                                         49
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 52 of 112
                                                                                                 Page 4 of 5
                                       2020 U.S. Dist. LEXIS 213941, *8

argument is speculative. Plaintiff offers no support     scope of discovery as to [the plaintiff's] ATDS
for the conclusion that Defendant is continuing to       allegations and the scope of [the plaintiff's] class-
send marketing text messages in violation of the         certification request."); Saunders v. Sunrun, Inc.,
TCPA. Furthermore, nothing from the FAC                  No. 19-cv-04548-HSG, 2020 U.S. Dist. LEXIS
suggests Plaintiff is in jeopardy of receiving           202015, 2020 WL 6342937, at *2 (N.D. Cal. Oct.
additional text messages. See Reynolds v. Geico          29, 2020) ("[A] decision in [Facebook] will likely
Corp., No. 2:16-CV-01940-SU, 2017 U.S. Dist.             simplify the matter and inform the parameters of
LEXIS 28867, 2017 WL 815238, at *4 (D. Or. Mar.          discovery."). Furthermore, "[i]n the absence of a
1, 2017) (noting that the potential prejudice to the     stay, the parties will have to expend time and
plaintiff was minimal where there was no indication      money conducting discovery [*10] on an issue
that the plaintiff was at risk of receiving additional   central to Defendant's liability while lacking a clear
text messages).                                          idea of the law that will ultimately apply at
                                                         summary judgment or at trial." Ambrezewicz v.
Accordingly, the court finds the first factor weighs     LeadPoint, Inc., No. EDCV 16-2331 JGB (KKx),
in favor of a stay.                                      2017 U.S. Dist. LEXIS 214342, 2017 WL 8185862,
                                                         at *4 (C.D. Cal. May 8, 2017); see also Aleisa v.
                                                         Square, Inc., No. 20-cv-00806-EMC, 2020 U.S.
2. Hardship or Inequity Defendant May Suffer
                                                         Dist. LEXIS 188024, 2020 WL 5993226, at *8 (N.D.
Absent a Stay
                                                         Cal. Oct. 9, 2020) ("[T]he parties and the Court
The second factor the Court considers is "the            would have to engage in costly and time-
hardship or inequity which a party may suffer in         consuming class action discovery and ongoing
being required to go forward." Lockyer, 398 F.3d at      litigation, which could be wasted."). Additionally,
1110 (quoting CMAX, Inc., 300 F.2d at 268).              "[i]t is well-recognized that discovery in class
Defendant argues that, "if a stay is not granted,        actions is expensive and asymmetric, with
[Defendant] will be forced to expend unnecessary         defendants bearing most of the burdens." Babare
time and resources to defend relief that may be all      v. Sigue Corp., No. C20-0894-JCC, 2020 U.S. Dist.
but foreclosed by the Supreme Court's ruling in          LEXIS 180262, at *6 (W.D. Wash. Sep. 30, 2020).
[Facebook]." Doc. No. 16 at 28. Specifically,
                                                         Accordingly, the court finds that the second factor
Defendant contends that, in the absence of a stay,
                                                         weighs in favor of a stay.
"the parties may be forced to [*9] complete the
following benchmarks without the benefit of
knowing the ATDS definition—a cornerstone issue          3. The Orderly Course of Justice
in this litigation: fact discovery, class discovery,
expert discovery, class certification, and summary       The third factor the Court considers is "the orderly
judgment." Id. Plaintiff responds that Defendant         course of justice measured in terms of the
has not established any hardship sufficient to           simplifying or complicating of issues, proof, and
warrant a stay because ATDS-related discovery            questions of law which could be expected to result
will be needed regardless of the Supreme Court's         from a stay." Lockyer, 398 F.3d at 1110 (quoting
decision in Facebook. See Doc. No. 18 at 16.             CMAX, Inc., 300 F.2d at 268). Defendant argues
                                                         that "any decision rendered by the Supreme Court
ATDS related discovery will likely be necessary          will necessarily simplify numerous practical
regardless of the outcome in Facebook. However,          aspects of this case, including discovery, class
the Supreme Court's decision in Facebook may             certification, and motions practice, and will prevent
narrow the scope of discovery because it will limit      duplicative proceedings." Doc. No. 16 at 24.
discovery to a single definition of an ATDS. See         Plaintiff responds that "Defendant's [*11] failure to
Canady, 2020 U.S. Dist. LEXIS 161629, 2020 WL            explain how a decision in Facebook would narrow
5249263, at *4 ("The Supreme Court's resolution of       the scope of discovery . . . is reason enough to
Facebook has the potential to significantly narrow       deny its motion." Doc. No. 18 at 19.
the issues involved in this case, including the

                                                                                                       50
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 53 of 112
                                                                            Page 5 of 5
                                     2020 U.S. Dist. LEXIS 213941, *11

As discussed in the preceding section, a stay
pending the outcome of Facebook will promote the
orderly course of justice by clarifying the issues
involved in this case. See supra Section III.B.2.
The Supreme Court's decision in Facebook will
provide clarity to the definition of an ATDS, a
central issue in both of Plaintiff's claims—negligent
and willful violations of the TCPA. See Sealey v.
Chase Bank (U.S.A.), N.A., No. 19-CV-07710-JST,
2020 U.S. Dist. LEXIS 183537, 2020 WL 5814108,
at *2 (N.D. Cal. Sept. 29, 2020) ("[T]he orderly
course of justice dictates that [Facebook] should
be decided first, as that case addresses the central
question at issue here."); Borden, 2020 U.S. Dist.
LEXIS 192912, at *6 ("[A] stay will promote the
orderly course of justice because the Supreme
Court's decision will inform the central question at
issue here: whether [the defendant] used an ATDS
to send its text messages to [the plaintiff].").

Accordingly, the Court finds that the third factor
weighs in favor of granting a stay. Therefore, after
weighing the competing interests, the Court
concludes that a stay is warranted pending the
Supreme Court's resolution of Facebook.


IV. CONCLUSION [*12]

For the foregoing reasons, the Court GRANTS
Defendant's motion to stay and STAYS this action
pending the Supreme Court's resolution of
Facebook, Inc. v. Duguid, Sup. Ct. Dkt. No. 19-
511. The Court ORDERS that the parties submit a
joint status report within 5 days of the Supreme
Court issuing its decision.

IT IS SO ORDERED.

Dated: November 13, 2020

/s/ Michael M. Anello

HON. MICHAEL M. ANELLO

United States District Judge


  End of Document




                                                                                    51
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 54 of 112


    Neutral
As of: January 6, 2021 9:13 PM Z


                           Hammond v. Floor & Decor Outlets of Am.
             United States District Court for the Middle District of Tennessee, Nashville Division
                                          November 16, 2020, Filed
                                          Case No. 3:19-cv-01099

Reporter
2020 U.S. Dist. LEXIS 213686 *; 2020 WL 6712168


GERMMA HAMMOND, on behalf of himself and
others similarly situated, Plaintiffs, v. FLOOR AND
                                                        Opinion
DECOR OUTLETS OF AMERICA, INC.,
Defendant.
                                                        MEMORANDUM and ORDER

                                                        Four days prior to its deadline for providing to
Prior History: Hammond v. Floor & Decor Outlets         counsel for the plaintiff the full names, last known
of Am., Inc., 2020 U.S. Dist. LEXIS 84203 (M.D.         addresses, and email addresses of employees
Tenn., May 13, 2020)                                    entitled to receive notice of this collective action,
                                                        defendant Floor and Decor Outlets of America, Inc.
                                                        ("F&D") has filed an Expedited Motion to Stay
                                                        Notice for Out-of-State Individuals, to Exclude
Counsel: [*1] For Germma Hammond on behalf              Notice to Individuals Who Worked Three or Fewer
of himself and all other similarly situated             Total Days, and for an Accelerated Telephonic
employees, Plaintiff: Charles P. Yezbak, III,           Hearing. (Doc. No. 167.) Also pending are F&D's
Yezbak Law Offices, Nashville, TN; Diana J.             Request for a Telephonic Hearing or, In the
Nobile, Gregory K. McGillivary, Hillary D. LeBeau,      Alternative, Motion for Leave to File a Reply
McGillivary Steele Elkin LLP, Washington, DC; N.        (Doc. [*2] No. 171), and the plaintiff's Motion for
Chase Teeples, Yezbak Law Offices, Nashville,           Approval of Revised Notice (Doc. No. 166).
TN.
                                                        For the reasons set forth herein, F&D's motions will
For Floor and Decor Outlets of America, Inc.,           be denied, and the plaintiff's motion will be granted.
Defendant: Katharine R. Cloud, Keane A. Barger,
Riley, Warnock & Jacobson, Nashville, TN; Lincoln
                                                        I. STATEMENT OF THE CASE
O. Bisbee, Russell R. Bruch, Morgan, Lewis &
Bockius (DC Office), Washington, DC.                    On May 13, 2020, the court entered a
                                                        Memorandum and separate Order denying F&D's
                                                        motion to dismiss or strike portions of the collective
                                                        action Complaint, which was based on F&D's
Judges: ALETA A. TRAUGER, United States                 argument that, under the Supreme Court's decision
District Judge.                                         in Bristol-Myers Squibb Co. v. Superior Court of
                                                        California ("BMS"), 137 S. Ct. 1773, 1787, 198 L.
                                                        Ed. 2d 395 (2017), the court lacks personal
                                                        jurisdiction over the defendant with respect to
Opinion by: ALETA A. TRAUGER
                                                        claims brought by opt-in plaintiffs who do not

                                                                                                      52
         Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 55 of 112
                                                                                                                     Page 2 of 6
                                                2020 U.S. Dist. LEXIS 213686, *2

reside in Tennessee and whose claims have no                          In its Expedited Motion, F&D asks that the court
connection to Tennessee. (Doc. Nos. 40, 41.) In                       stay notice to out-of-state individuals—and toll the
finding that it does have jurisdiction over those                     statute of limitations for those individuals—until the
claims and that BMS does not apply to FLSA                            Sixth Circuit has issued an opinion in Canaday and
collective actions, the court recognized that no                      resolved the question of whether BMS applies to
circuit court of appeals had yet addressed the                        FLSA collective actions. Incidentally, F&D also
question of whether BMS applies to FLSA                               asks the court to excuse it from supplying contact
collective actions and that the district courts                       information for former employees who otherwise
nationwide are split on the question. (Doc. No. 42,                   are within the definition of the collective but (1)
at 24 (collecting cases).) That remains true.                         were hired and terminated on the same day or (2)
                                                                      worked three or fewer total days (a group that
On August 19, 2020, however, the Sixth Circuit                        would seem to include individuals who were hired
granted the plaintiff in an unrelated FLSA action                     and fired the same day).
leave [*3] to pursue an interlocutory appeal of a
decision by the Western District of Tennessee                         The plaintiff filed his Expedited Response to the
reaching the opposite conclusion. Canaday v.                          motion, asking that the court summarily deny the
Anthem Cos., 439 F. Supp. 3d 1042, 1049 (W.D.                         defendant's motion on the basis that it is
Tenn. 2020), interlocutory app. granted, In re:                       unnecessary, prejudicial, and untimely. (Doc. No.
Canaday, No. 20-0504 (6th Cir. Aug. 19, 2020).1                       170.)
Briefing in the appellate case was originally
supposed to have been concluded by early                              The defendant has not filed a response to the
December, but the dates have now been extended,                       plaintiff's Motion for Approval.2
and briefing is not anticipated to be concluded until
early January. See Canaday v. The Anthem Cos.,
                                                                      II. LEGAL STANDARD
No. 20-5947 (6th Cir. Oct. 30, 2020) (briefing
letter).                                                              A district court has broad discretion to stay all
                                                                      proceedings pending the resolution of independent
After much litigation in the present case on the
                                                                      proceedings elsewhere. Landis v. N. Am. Co., 299
question of whether the plaintiff and/or several opt-
                                                                      U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936).
in plaintiffs should be compelled to arbitration, the
                                                                      Such power is incidental to the power inherent in
court entered an order on November 3, 2020
                                                                      every court to control the disposition [*5] of the
conditionally certifying a nationwide collective
                                                                      cases on its docket. Clinton v. Jones, 520 U.S.
action, defining membership in the collective
                                                                      681, 706-07, 117 S. Ct. 1636, 137 L. Ed. 2d 945
action, and setting various related deadlines,
                                                                      (1997) (citing Landis, 299 U.S. at 254). While the
including a deadline for F&D to provide the names
                                                                      courts within this circuit do not appear to have
and contact information for current and former
                                                                      adopted a precise test for determining whether to
employees entitled to receive notice of the
                                                                      issue a stay, "courts have noted a number of
collective action and a date by which the plaintiff
                                                                      relevant considerations," the "most important" of
should submit to the court an amended notice to
                                                                      which "is the balance of hardships; the moving
class members and motion for approval of such
                                                                      party has the burden of proving that it will suffer
amended notice. (Doc. No. 165.) Only after entry of
                                                                      irreparable injury if the case moves forward, and
this order did F&D [*4] bring to the court's
                                                                      that the non-moving party will not be injured by a
attention the pending appeal in Canaday v.
                                                                      stay." Int'l Bhd. of Elec. Workers v. AT&T Network
Anthem Companies.
                                                                      Sys. (Columbia Works), 879 F.2d 864 (Table),


1 The   timing of the Sixth Circuit's granting permission to pursue   2 In the Order granting conditional certification, the court
an interlocutory appeal in Canaday certainly calls into question      instructed the defendant that no response was necessary
the rationale behind the defendant's decision to wait until now       unless it had a "new, previously unraised basis for objection."
to file its "Expedited Motion."                                       (Doc. No. 165, at 2.)

                                                                                                                            53
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 56 of 112
                                                                                                   Page 3 of 6
                                       2020 U.S. Dist. LEXIS 213686, *5

1989 WL 78212, at *8 (6th Cir. 1989) (citing              (Id.) A decision that the court lacks personal
Landis, 299 U.S. at 255 (1936); Ohio Env't. Council       jurisdiction over F&D with respect to those
v. U.S. Dist. Court, 565 F.2d 393, 396 (6th Cir.          individuals, rendering those individuals ineligible to
1977)). "The district court must also consider            participate in this case, would, according to F&D,
whether granting the stay will further the interest in    "result in significant confusion and prejudice to out-
economical use of judicial time and resources." Id.;      of-state individuals, who would be invited [*7] to
see also F.T.C. v. E.M.A. Nationwide, Inc., 767           join this case only to later learn that they are
F.3d 611, 628 (6th Cir. 2014) (quoting Int'l Bhd.,        ineligible to participate in the case." (Id.)
1989 WL 78212, at *8). Additionally, a stay should
not be for an "indefinite duration in the absence of      At first blush, this argument appears quite logical.
pressing need." Landis, 299 U.S. at 255. "A court         As the plaintiff points out, however, a ruling in
must tread carefully in granting a stay of                Canaday that the jurisdictional holding in BMS
proceedings, since a party has a right to a               does apply to FLSA collective actions would not
determination of its rights and liability without         automatically divest this court of jurisdiction in this
undue delay." Ohio Env't. Council, 565 F.2d at 396.       case. Rather, F&D would be required to file a
                                                          motion in this court seeking reconsideration of the
                                                          prior determination that the court has jurisdiction
III. DISCUSSION                                           and to obtain a ruling from this court that the
                                                          Canaday opinion is on point and should apply
                                                          retroactively here. Even if the court were to rule in
                                                          favor of F&D at that juncture, however, such a
A. Whether to Grant a Stay                                determination would not necessarily mean that
                                                          proceedings involving the out-of-state opt-ins up
F&D argues that the court should issue the                until that time would be rendered entirely moot or
requested stay because: (1) a stay is in the interest     that the court would have wasted judicial
of judicial economy; (2) F&D will be significantly        resources. Rather, the more expedient route,
prejudiced if a stay is not entered, and there will be    under those circumstances, would likely be to
no way to cure that prejudice; and (3) a stay will        sever the claims of the out-of-state opt-ins into
not prejudice [*6] the public or the putative opt-in      separate lawsuits grouped by state and then to
plaintiffs. The court is not persuaded.                   transfer those cases to the appropriate courts
                                                          under 28 U.S.C. § 1406. See, e.g., Does 1-144 v.
                                                          Chiquita Brands Int'l, Inc., 285 F. Supp. 3d 228,
1. Judicial Economy
                                                          239 (D.D.C. 2018) ("Accordingly, severance of the
First, with respect to the interest of judicial           claims for purposes [*8] of transfer to the proper
economy, F&D insists that any litigation activity         jurisdictions is appropriate."); Eastman Chem. Co.
involving out-of-state opt-in plaintiffs—including        v. URS Corp., No. 2:10-CV-218, 2011 WL
discovery and decertification—when the Sixth              3423389, at *11 (E.D. Tenn. Aug. 4, 2011)
Circuit may "soon" confirm that those individuals         (severing claims against third-party defendants
cannot participate in this case "would be rendered        over which the court lacked jurisdiction and
entirely moot if the Sixth Circuit holds that those       transferring those claims to an appropriate district
opt-ins cannot participate in the case." (Doc. No.        under 28 U.S.C. § 1406(a)). This could occur with
168, at 6.) It argues that the more efficient             relatively minimal confusion to the out-of-state opt-
approach is to toll the statute of limitations for the    ins and without unnecessarily stalling the
out-of-state putative opt-ins but to delay sending        proceedings       relating   to    in-state    opt-ins.
notice and undertaking active litigation until, and if,   Conversely, if the Sixth Circuit rules against the
"the Sixth Circuit rules that they can participate in     employer in Canaday, but this court has
this case." (Id.) F&D also insists that the pending       nonetheless stayed notice to the out-of-state opt-
appeal in Canaday will "have a dispositive impact         ins, then the court and the parties would be
on the potential claims of out-of-state individuals."     burdened by dual discovery tracks and a repeat of

                                                                                                         54
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 57 of 112
                                                                                                       Page 4 of 6
                                          2020 U.S. Dist. LEXIS 213686, *8

written discovery,       depositions,    and     motions     must take care to avoid even the appearance of
practice.                                                    judicial endorsement of the merits of the action."
                                                             493 U.S. at 174. The proposed notice in this case
Judicial economy would           not    necessarily    be    satisfies that directive. In JPMorgan Chase, the
furthered by a stay.                                         Fifth Circuit applied that rule to mean that courts do
                                                             not "have unbridled discretion" to send notice to
                                                             potential opt-in plaintiffs and, specifically, do not
2. Prejudice to F&D
                                                             have the authority to send notice to individuals who
F&D, as the party moving for a stay, "has the                had signed valid arbitration agreements and,
burden of proving that it will suffer irreparable injury     therefore, were ineligible to pursue collective action
if the case moves forward." Int'l Bhd., 1989 WL              claims in court against the defendant. JPMorgan
78212, at *8. In order to satisfy this burden, F&D           Chase, 916 F.3d at 502-04. Here, however, the
argues that, if the court authorizes notice to out-of-       court has already excluded from the definition of
state individuals and "the Sixth Circuit then                the collective action those individuals who have
concludes that those individuals cannot participate          signed arbitration agreements. The question at
in this case, the sending of notice will be exactly          issue is not whether the putative opt-ins can
the type of court-sponsored solicitation [*9] that           pursue their claims in a collective court action at
the Supreme Court expressly forbade in Hoffman-              all, but simply whether they can pursue them in this
LaRoche Inc. v. Sperling, 493 U.S. 165 (1989)."              venue. And, if, as referenced above, the court
(Doc. No. 168, at 6 (also citing In re JPMorgan              ultimately determines (based on the outcome in
Chase & Co., 916 F.3d 494, 502 (5th Cir. 2019),              Canaday or otherwise) that they cannot, transfer of
for the proposition that "alerting those who cannot          those cases [*11] rather than outright dismissal
ultimately participate in the collective 'merely stirs       will likely be indicated. The defendant will not be
up litigation,' which is what Hoffmann-La Roche              significantly prejudiced by being required to defend
flatly proscribes.")).) F&D claims that such                 against colorable claims in the appropriate
prejudice will be irremediable, because "Plaintiff's         jurisdictions.
counsel will already have the contact information
                                                             Second, and largely for the same reasons, those
for individuals who cannot participate in this case,"
                                                             cases upon which F&D relies as holding that a stay
and "Plaintiff's counsel will likely initiate new
                                                             was appropriate pending resolution of a Supreme
actions in other states for individuals they
                                                             Court or circuit court decision are inapplicable
represent solely as a result of what would then be
                                                             here, as they all involve situations in which
considered jurisdictionally improper but Court-
                                                             resolution of the pending appeal would be
sponsored notice." (Id. at 7.) If all of this occurred,
                                                             dispositive of an entire claim or defense to a cause
then F&D will ultimately end up "expend[ing]
                                                             of action as a whole. See, e.g., Santti v. Menard,
significant resources litigating claims that it would
                                                             Inc., No. 4:17CV1243, 2017 WL 8784743 (N.D.
never have faced absent Court-sponsored notice
                                                             Ohio Dec. 21, 2017) (granting motion to stay an
to ineligible opt-in plaintiffs." (Id. ID.) It also claims
                                                             FLSA collective action pending the Supreme
that courts "routinely" grant stays in FLSA
                                                             Court's decision in Epic Sys. Corp. v. Lewis, 138 S.
collective actions "when a pending appellate
                                                             Ct. 1612, 200 L. Ed. 2d 889 (2018), which was
decision in another case could significantly affect
                                                             "likely to directly affect the present action," in which
the scope of the collective." (Id.)
                                                             the plaintiff challenged the validity and
Again, the court is not persuaded. First, in                 enforceability of the Arbitration and Waiver
Hoffman-LaRoche, the Supreme Court held that,                Provisions of the Employment Agreement she had
while the district courts have authority to                  signed, as Epic would (and ultimately did) consider
facilitate [*10] notice in class actions, courts             whether the Federal Arbitration Act's saving clause
"exercising the discretionary authority to oversee           provided a basis for refusing to enforce an
the notice-giving process . . . must be scrupulous           arbitration agreement that incorporates a waiver of
to respect judicial neutrality" and, "[t]o that end, . . .   the ability to bring a collective action under the

                                                                                                             55
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 58 of 112
                                                                                                   Page 5 of 6
                                       2020 U.S. Dist. LEXIS 213686, *11

FLSA); Griffith v. Menard, Inc., 2:18-cv-81, 2018         acknowledged, F&D's workforce appears to turn
WL 1907348, at *3-4 (S.D. Ohio Apr. 23, 2018)             over fairly rapidly. Where, as here, the case has
(same, [*12] entering stay and noting that Epic           already been delayed for nearly a year while the
would impact the plaintiffs' ability to proceed in        parties have litigated issues relating to arbitration
court); Campanelli v. ImageFIRST Healthcare               agreements and no discovery has been conducted,
Laundry Specialists, Inc., No. 15-cv-04456-PJH,           staying the case and allowing F&D to withhold
2017 WL 2929450, at *3 (N.D. Cal. July 10, 2017)          contact information for out-of-state members would
(granting a stay pending issuance of Epic, because        likely compound the difficulty of locating and
the decision would have a "dramatic impact on the         contacting putative members. With the passage of
size of the putative class/collective"); see also Fed.    time, the contact information for former full-time
Trade Comm'n v. Lending Club Corp., No. 18-cv-            employees in F&D's possession [*14] will become
02454-JSC, 2020 WL 4898136, at *1(N.D. Cal.               increasingly inaccurate. In addition, for individuals
Aug. 20, 2020) (finding that a stay was warranted,        whose claims may be small, additional delay will
because the Supreme Court was "poised to                  serve to disincentivize their participation, as they
address 'an issue of enormous consequence to              move on to different jobs and their tenure at F&D
this case,'" specifically, whether the Federal Trade      becomes more remote in time. And people's
Commission was authorized "to seek monetary               memories fade—those of the putative plaintiffs and
relief at all"); Kirchgessner v. CHLN, Inc., No. CV-      those of F&D witnesses as well. See Hoffman-La
15-1048-PHX-SMM, 2016 WL 9525224, at *1 (D.               Roche, 493 U.S. at 170 (finding that employees
Ariz. May 11, 2016) (staying action pending the           must receive "accurate and timely notice
Ninth Circuit's resolution of an appeal raising the       concerning the pendency of the collective action,
same issue confronting the district court, which          so that they can make informed decisions about
was expected to be dispositive of whether counts 1        whether to participate"). This factor weighs heavily
and 2 of the FLSA complaint stated an FLSA                against an indefinite stay.
minimum wage violation at all).

Here, the question of whether the opt-ins will have       4. Conclusion
signed arbitration agreements is no longer at issue,
and the defendant does not argue that the Sixth           Weighing these factors leads the court to conclude
Circuit's decision will affect the question of whether    that the defendant has not met its burden of
the plaintiff has stated a colorable claim under the      showing that a stay is necessary to protect the
FLSA. The cases upon which [*13] F&D relies are           interest of judicial economy or avoid irreversible
simply inapposite, and the court finds that it has        harm to the defendant. The motion to stay will be
not satisfied its burden of showing a likelihood of       denied.
irreparable harm if a stay is not granted.

                                                          B. Whether to Alter the Class Definition
3. Prejudice to the Plaintiff
                                                          Now, after the parties have already litigated how
F&D argues that a stay would not prejudice the            the FLSA collective should be defined, the
plaintiff or the putative opt-ins, because it proposes    defendant seeks to further narrow that definition,
that the out-of-state opt-in plaintiffs' claims be        excluding notice to those who were hired and
tolled pending resolution of the Sixth Circuit            terminated the same day and those who worked
appeal. As the plaintiff points out, however, that        fewer than three full days. More specifically, F&D
case has yet even to be briefed, there is no              seeks to be excused [*15] from including on the
indication whether it will then be appealed to the        list of putative members of the collective to be
Supreme Court, and staying the out-of-state               provided to the plaintiff those individuals who fall in
individuals' claims indefinitely is potentially           that category. Although it does not formally request
prejudicial to the plaintiffs. As the court has already   a modification of the definition of the collective,
                                                          F&D cites a number of cases that have held that

                                                                                                         56
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 59 of 112
                                                                                                    Page 6 of 6
                                       2020 U.S. Dist. LEXIS 213686, *15

an FLSA collective should be defined to include           will be granted.
only those individuals who worked more than forty
hours in at least one work week. See, e.g., Hollis v.
Alston Pers. Care Servs., LLC, No. 1:16CV1447,            IV. CONCLUSION AND ORDER
2017 WL 3327591, at *4 (M.D.N.C. Aug. 3, 2017)
                                                          For the reasons set forth herein, the defendant's
(limiting notice to employees who may have
                                                          Expedited Motion to Stay Notice for Out-of-State
submitted time cards reflecting more than forty
                                                          Individuals, to Exclude Notice to Individuals Who
hours of work in one week); Watson v. Adv. Distrib.
                                                          Worked Three or Fewer Total Days, and for an
Servs., LLC, 298 F.R.D. 558, 565 (M.D. Tenn.
                                                          Accelerated Telephonic Hearing (Doc. No. 167) is
2014) (Trauger, J.) (requiring that notice be limited
                                                          DENIED, and its Request for a Telephonic Hearing
to employees who worked over forty hours in a
                                                          or, in the Alternative, Motion for Leave to File a
workweek).
                                                          Reply (Doc. No. 171) is DENIED AS MOOT.
While it is true that only individuals who actually
                                                          The plaintiff's Motion for Approval of Revised
worked overtime and were not properly paid for
                                                          Notice (Doc. No. 166) is GRANTED, and the
that overtime work will be entitled to recover under
                                                          proposed Amended Notice is APPROVED, subject
the FLSA, this is clearly another matter the
                                                          to the plaintiff's inclusion of the appropriate dates in
defendant could have brought to the court's
                                                          paragraph 4 thereof, prior to distribution.
attention before now. In response to this portion of
the Expedited Motion, the plaintiff argues that the       The defendant must supply the names and contact
defendant's argument is untimely and that it has          information for those entitled to notice of this action
presented no valid reason for its failure to raise this   by the close of business on Tuesday, November
issue in its opposition to the plaintiff's                17, 2020.
conditional [*16] certification motion, as a result of
which it waived this argument. He also contends           It is so ORDERED.
that the defendant improperly seeks to exclude
individuals who the defendant believes do not have        /s/ Aleta A. Trauger
viable claims and that "choosing which plaintiffs
                                                          ALETA A. TRAUGER
within the collective are entitled to notice based on
Defendant's perception of the merits of their claims      United States District Judge
is not Defendant's prerogative." (Doc. No. 170, at
12.) Finally, the plaintiff argues that the court
should not reconsider its prior ruling based on the         End of Document

"hypothetical chance that some individuals who do
not have claims may opt in" or continue to "litigate
the scope of the collective action indefinitely."
(Doc. No. 170, at 15.)

The defendant's failure to raise this issue
previously is entirely unjustified, and the court will
not continue to litigate indefinitely the scope of the
collective action. Moreover, the defendant has not
raised any objection to the plaintiff's Motion for
Approval of Revised Notice. This portion of the
defendant's Expedited Motion will also be denied.

Further, because the plaintiff's proposed Amended
Notice complies with the Order granting conditional
certification, and the defendant has not raised any
new objection to it, the [*17] Motion for Approval

                                                                                                          57
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 60 of 112


    Caution
As of: January 6, 2021 9:16 PM Z


                                   Jones v. Credit Acceptance Corp.
             United States District Court for the Eastern District of Michigan, Southern Division
                              October 31, 2016, Decided; October 31, 2016, Filed
                                          Civil Action No.: 15-13165

Reporter
2016 U.S. Dist. LEXIS 174152 *
                                                        REPORT AND RECOMMENDATION TO GRANT
                                                        DEFENDANT'S MOTION TO STAY [R. 21]
VEDIA L. JONES, Plaintiff, v. CREDIT
ACCEPTANCE CORPORATION, Defendant/Third-
Party Plaintiff, v. KALEAYAH JACKSON, Third-
Party Defendant.
                                                        I. Introduction

                                                        Plaintiff Vedia L. Jones alleges that Credit
                                                        Acceptance Corporation ("CAC") harassed her with
Subsequent History: Adopted by, Stay granted by         debt-collection calls from an automatic telephone
Jones v. Credit Acceptance Corp., 2016 U.S. Dist.       dialer system, in violation of the Telephone
LEXIS 173383 ( E.D. Mich., Dec. 15, 2016)               Consumer Protection Act ("TCPA"), 47 U.S.C. §
                                                        227, et seq. [R. 1]. The debt belonged to Jones's
                                                        granddaughter, Third-Party Defendant Kaleayah
                                                        Jackson. [Id., PgID 3]. Jones alleges that she
Counsel: [*1] For Vedia L Jones, Plaintiff,
                                                        informed a CAC representative to stop calling her
ThirdParty Defendant: Stephen A. Thomas,
                                                        private cell phone, but that she continued to
Stephen A. Thomas, PLC, Detroit, MI.
                                                        receive daily prerecorded and/or synthesized voice
                                                        messages from CAC on her phone. [Id., PgID 4].
For Credit Acceptance Corporation, Defendant,           Jones denies that she gave CAC consent to call
ThirdParty Plaintiff: Stephen W. King, King &           her private cell phone, but CAC alleges in a third-
Murray PLLC, Birmingham, MI.                            party complaint that Jackson authorized CAC to
                                                        call her using the phone number at issue. [Id.; R.
                                                        17, PgID 110-11].

Judges: ELIZABETH A. STAFFORD, United                   Currently before the Court [*2] is CAC's motion to
States Magistrate Judge. Honorable Victoria A.          stay proceedings pending a D.C. Circuit ruling on
Roberts.                                                the validity of a FCC Declaratory Ruling regarding
                                                        the TCPA from July 2015. [R. 21]. For the reasons
                                                        stated below, the Court recommends that CAC's
                                                        motion be granted.
Opinion by: ELIZABETH A. STAFFORD

                                                        II. Analysis

Opinion
                                                        A.


                                                                                                    58
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 61 of 112
                                                                                                 Page 2 of 4
                                       2016 U.S. Dist. LEXIS 174152, *2

Under the TCPA, the term "automatic telephone            and she cites a number of [*4] opinions in which
dialing system" is defined as equipment that "has        stays pending the court's decision were denied. [R.
the capacity (A) to store or produce telephone           27, PgID 425-26]. The Court finds her claim of
numbers to be called, suing a random or                  prejudice unconvincing and that the interest of
sequential number generator; and (B) to dial such        judicial economy would be furthered by granting
numbers." § 227(a)(1). Use of such an autodialer         the motion to stay.
to call a cell phone without the "prior express
consent of the called party" is prohibited. §
227(b)(1)(A)(iii). In July 2015, the FCC reaffirmed a    B.
previous statement that the TCPA defines
                                                         "The power to stay proceedings is incidental to the
autodialers to include equipment that "has the
                                                         power inherent in every court to control the
capacity to store or produce, and dial random or
                                                         disposition of the causes in its docket with
sequential numbers . . . even if it is not presently
                                                         economy of time and effort for itself, for counsel
used for that purpose . . . ." In the Matter of Rules
                                                         and for litigants, and the entry of such an order
& Regulations Implementing the Tel. Consumer
                                                         ordinarily rests with the sound discretion of the
Prot. Act of 1991, 30 F.C.C. Rcd. 7961, 7972
                                                         District Court." FTC v. E.M.A. Nationwide, Inc., 767
(2015). The 2015 Ruling additionally clarified that
                                                         F.3d 611, 627 (6th Cir. 2014) (citations and internal
"a called party may revoke consent at any time and
                                                         quotation marks omitted). CAC bears the burden of
through any reasonable means," and that "the
                                                         demonstrating the need for a delay and that neither
TCPA requires the consent not of the intended
                                                         Jones nor the public will be harmed by a stay. Id.
recipient of a call, but of the current subscriber,"
                                                         Despite the importance of balancing these
although [*3] it provided for a "one call" safe-
                                                         hardships, "[t]he district court must also consider
harbor, allowing the caller to gain actual or
                                                         whether granting the stay will further the interest in
constructive notice once the number is reassigned
                                                         economical use of judicial time and resources." Id.
from the party who gave consent. Id. at 7889-90,
                                                         (citations and internal quotation marks omitted).
7999-8000.
                                                         CAC's argument that the D.C. Circuit Court's
ACA International and other parties have petitioned
                                                         decision regarding the July 2015 Ruling will likely
the D.C. Circuit to review the July 2015 Ruling,
                                                         be dispositive of the issues raised in this lawsuit is
raising as issues the definition of autodialer as
                                                         not persuasive. CAC claims, "If the term 'called
including equipment that merely has the capacity
                                                         party' is amended by the D.C. Circuit [*5] to
to autodial; the provisions deeming a caller as
                                                         include the 'intended recipient,' then there will be
having constructive knowledge of the reassignment
                                                         no liability under the TCPA in this case." [R. 21,
of a number after only one call (whether answered
                                                         PgID 151]. But the specific issue raised before the
or not); the definition of "called party"; and the
                                                         D.C. Circuit addresses intended recipients who
Ruling's interpretation of the right of revocation of
                                                         were previous subscribers of the number at issue.
consent. ACA International, et al. v. FCC, No. 15-
                                                         Fontes v. Time Warner Cable Inc., No. CV14-
1211, R. 1567590, R. 1568291, R. 1568293, 2015
                                                         2060-CAS(CWX), 2015 U.S. Dist. LEXIS 169580,
U.S. App. LEXIS 18554 (D.C. Circuit August 2015).
                                                         2015 WL 9272790, at *2 (C.D. Cal. Dec. 17, 2015).
Oral argument was heard on October 19, 2016.
                                                         That is not the issue in this case; Jones claims she
CAC argues that proceedings in this matter should        was the subscriber of the phone number at issue
be stayed in the interest of judicial economy            since 2006, [R. 1, PgID 3], and CAC has not
because the D.C. Circuit's decision may be               claimed that Jackson was a subscriber when she
dispositive. It cites a number of opinions in which a    gave consent. Jones also states that she informed
stay was entered pending the ACA International           a CAC agent that the number belonged to her and
decision. [R. 21, PgID 142]. Jones responds that         to stop calling. [Id., PgID 4]. So even if the D.C.
the D.C. Circuit is unlikely to overturn the July 2015   Circuit decision leads to a conclusion that CAC had
Ruling and that she would be prejudiced by a stay,       sufficient consent to call Jones's number, her


                                                                                                       59
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 62 of 112
                                                                                                 Page 3 of 4
                                       2016 U.S. Dist. LEXIS 174152, *5

claims against CAC may still have merit if she           called into question if the D.C. Circuit overturns the
properly revoked such consent. And even if the           July 2015 Ruling.").
autodialer definition in the July 2015 Ruling goes
too far by including equipment that only has the         Jones notes that other courts have disagreed. For
potential to autodial, that does not mean that the       example, in Caudill v. Wells Fargo Home Mortg.,
equipment used to call Jones would not be                Inc., No. CV 5: 16-066-DCR, 2016 U.S. Dist.
considered an autodialer under a more narrow             LEXIS 89136, 2016 WL 3820195, at *3 (E.D. Ky.
definition.                                              July 11, 2016), the court denied a motion for stay,
                                                         reasoning that it was unlikely that the ACA
Having said that, the decision from the D.C. Circuit     International case would be dispositive even if it
could affect the standards that would be relevant to     impacted the standards for revoking consent; that
a motion [*6] for summary judgment and to jury           the plaintiff contended that the defendant's
instructions. Specifically, the court's decision may     equipment would meet a more narrow definition of
be relevant to the determination of whether CAC          autodialer than allowed by the July 2015 Ruling;
could rely upon Jackson's alleged consent, of            and that the length of the stay would be uncertain.
whether Jones properly revoked any consent and           Jones also cites opinions such as Baisden v.
of the proofs necessary for determining whether          Credit Adjustments, Inc., 813 F.3d 338 (6th Cir.
the equipment CAC used to call Jones was an              2016) as indicating that a third party who does not
autodialer under the TCPA. Jones argues that the         possess common authority over a phone can never
D.C. Circuit Court is unlikely to overturn the July      provide the requisite prior express consent.
2015 Ruling, but the FCC was "sharply divided" on        Nonetheless, the Court believes that a stay is
many of the pertinent issues, especially the proper      warranted.
definition of autodialer. Fontes, 2015 U.S. Dist.
LEXIS 169580, 2015 W.L. 9272790 at *3. "[I]n light       While     understanding     that   erroneous     jury
of the close divide amongst the FCC                      instructions require reversal only if they are
commissioners and the fact that at least one             confusing, misleading and prejudicial, E.E.O.C. v.
commissioner believes the FCC's ruling is 'flatly        New Breed Logistics, 783 F.3d 1057, 1075 (6th
inconsistent with the TCPA,' there is a legitimate       Cir. 2015), proceeding on motions for summary
possibility that the Court of Appeals may overturn       judgment [*8] or to trial with uncertain standards
that ruling. Accordingly, the proper interpretation of   would unnecessarily invite potential prejudicial and
the TCPA remains unclear." 2015 U.S. Dist. LEXIS         reversible error, and thus potentially waste judicial
169580, [WL] at *4. Anticipating that a decision         resources. Jones argues that it is clear that CAC
from the D.C. Circuit Court would arrive around the      actually used an autodialer when calling her, but
end of 2016, the court in Fontes granted the             CAC did not admit that in its amended answer. [R.
defendant's motion to stay. 2015 U.S. Dist. LEXIS        17]. In fact, CAC denies that Jones informed its
169580, [WL] at 5.                                       agent to stop calling her phone and that it
                                                         nonetheless continued to call her number using
See also Coatney v. Synchrony Bank, No.                  autodial equipment. [Id., ¶¶ 17-18]. The Court
616CV389ORL22TBS, 2016 U.S. Dist. LEXIS                  should not speculate whether clarification of the
118768, 2016 WL 4506315, at *2 (M.D. Fla. Aug.           standards that govern the TCPA will make a
2, 2016) ("A stay will conserve judicial resources,      difference when these factual issues are being
will help clarify the law, and will enable this Court    resolved. Moreover, Jones's reliance on Baisden is
to render a sound [*7] decision."); Rose v. Wells        misplaced because its description of "prior express
Fargo Advisors, LLC, No. 1:16-CV-562-CAP, 2016           consent" relied in part on the July 2015 Ruling that
U.S. Dist. LEXIS 85287, 2016 WL 3369283, at *2           is now under review, see 813 F.3d at 343-44, and
(N.D. Ga. June 14, 2016) ("[G]ranting a stay may         the issue in Baisden was not whether a third party
simplify the issues in this case and conserve            may provide the requisite consent for a creditor to
judicial resources because any order by this court       call a particular phone number, so that opinion
issued in reliance on the July 2015 Ruling will be       does not resolve the issue raised here.

                                                                                                       60
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 63 of 112
                                                                           Page 4 of 4
                                     2016 U.S. Dist. LEXIS 174152, *8

Nor has Jones demonstrated prejudice. She
                                                        End of Document
asserts that, because she has deposed two
corporate witnesses and is close to filing a motion
for summary judgment, she would be placed at a
tactical disadvantage [*9] if a stay were granted.
The logic of this argument is not evident, and there
is no tactical advantage to conducting discovery
and preparing for trial when the TCPA standards
are uncertain. Rose, 2016 U.S. Dist. LEXIS 85287,
2016 WL 3369283 at *2 ("[I]f the case is not
stayed, the defendant may suffer hardship in
conducting discovery and trial preparation in light
of the uncertain difference between "potential"
capacity and "theoretical" capacity under the
definition of an ATDS."). And while the length of a
stay would be uncertain, the D.C. Circuit Court has
already held oral argument, so the stay should not
be unduly long. See Small v. GE Capital, Inc., No.
EDCV152479JGBDTBX, 2016 U.S. Dist. LEXIS
118959, 2016 WL 4502460, at *3 (C.D. Cal. June
9, 2016) ("Although Plaintiff is correct that it is
unclear when the D.C. Circuit will issue its ruling,
numerous district courts within this district have
stayed TCPA actions as early as December 2015
in anticipation of a ruling by the D.C. Circuit.");
Rose, 2016 U.S. Dist. LEXIS 85287, 2016 WL
3369283 at *2 ("[T]he appeal before the D.C.
Circuit is not likely to remain pending for an
extended period of time, and the possible prejudice
to the plaintiff is minimal.").

In light of the uncertainty surrounding the proper
interpretation of the TCPA and the lack of
demonstrated prejudice to Jones, the interest of
judicial economy warrants a stay. [*10]


III. Conclusion

For the reasons stated above, the Court
recommends that CAC's motion to stay [R. 21] be
GRANTED.

/s/ Elizabeth A. Stafford

ELIZABETH A. STAFFORD

United States Magistrate Judge

Dated: October 31, 2016


                                                                                   61
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 64 of 112


    Caution
As of: January 6, 2021 9:20 PM Z


                                    Jones v. Fiorella Ins. Agency
                         United States District Court for the Southern District of Florida
                             July 1, 2020, Decided; July 1, 2020, Entered on Docket
                              CASE NO. 20-CV-14105-ROSENBERG/MAYNARD

Reporter
2020 U.S. Dist. LEXIS 119167 *; 2020 WL 3637377
                                                          briefed. For the following reasons, Defendant's
                                                          Motion is granted.
PAUL JONES, individually and on behalf of others
similarly situated, Plaintiff, v. FIORELLA
INSURANCE AGENCY, Defendant.
                                                          I. BACKGROUND

                                                          This matter concerns alleged violations of the
                                                          Telephone Consumer Protection Act of 1991. 47
Counsel: [*1] For Paul Jones, individually and on         U.S.C. § 227 (2020). The Plaintiff, Paul Jones, filed
behalf of all others similarly situated,, Plaintiff:      a class action complaint on behalf of all individuals
Rachel E Kaufman, Avi Robert Kaufman, Kaufman             who received pre-recorded telemarketing calls
PA, Miami, FL.                                            from Defendant, Fiorella Insurance Agency, Inc.
                                                          Jones alleges that Fiorella sent him, and other
For Fiorella Insurance Agency, Inc., a Florida            putative      class      members,      pre-recorded
limited liability company, Defendant: Ian M. Ross,        telemarketing calls for the purpose of selling life
LEAD ATTORNEY, Stumphauzer Foslid Sloman                  insurance. DE 1 at 6-7. In its answer to Jones'
Ross & Kolaya, PLLC, Miami, FL.                           complaint, Fiorella denied these allegations and
                                                          raised several affirmative defenses. DE [*2] 6 at 6-
                                                          7; one affirmative defense challenges the
                                                          constitutionality of the TCPA on First Amendment
Judges: ROBIN L. ROSENBERG, UNITED                        grounds. DE 6 at 7.
STATES DISTRICT JUDGE.
                                                          Fiorella's affirmative defense based on the First
                                                          Amendment is implicated in a case before the
                                                          Supreme Court this term. Several weeks before
Opinion by: ROBIN L. ROSENBERG                            Fiorella filed its Motion to Stay, the Supreme Court
                                                          heard oral arguments in American Association of
                                                          Political Consultants, Inc. v. FCC, 923 F.3d 159
                                                          (4th. Cir. 2019) ("AAPC"), cert. granted sub nom.
Opinion                                                   Barr v. American Association of Political
                                                          Consultants, Inc., No. 19-631. AAPC raises the
                                                          question of whether an exception to the TCPA's
                                                          automated-call restriction for government-debt
ORDER GRANTING DEFENDANT'S MOTION TO                      violates the First Amendment and, if there is a
STAY                                                      constitutional violation, whether the proper remedy
                                                          is to sever the exception from the remainder of the
The matter is before the Court on Defendant               statute. DE 10 at 2. Fiorella argues that the Court's
Fiorella Insurance Agency, Inc.'s Motion to Stay          ruling in AACP has the potential to moot this action
Proceedings. DE 10. The Motion has been fully             or, at a minimum, narrow the issues presented and

                                                                                                       62
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 65 of 112
                                                                                                  Page 2 of 3
                                       2020 U.S. Dist. LEXIS 119167, *2

therefore requests a stay pending the Court's            ruling is appropriate.
decision. Id. Jones disagrees and opposes the
Motion. DE 12.                                           Applying the first factor, the litigation's early stage
                                                         favors granting Fiorella's Motion to Stay. Jones
                                                         filed his complaint in the beginning of April. DE 1.
II. ANALYSIS                                             The parties have not yet undergone extensive
                                                         pretrial proceedings. Furthermore, a Supreme
When deciding whether to stay proceedings, the           Court decision, which may arrive by the end of this
Court's discretion is guided by several                  term, would not result in a significant impact on the
considerations: "[T]he power to stay proceedings is      current pretrial deadlines. DE 7 at 4-6.
incidental to the power inherent in every court to
control the disposition of the causes on its docket      While the Court acknowledges the difficulties a
with economy of time and [*3] effort for itself, for     stay may impose on Jones, a stay would not
counsel, and for litigants. How this can be done         unduly prejudice or tactically disadvantage Jones;
calls for the exercise of judgment which must            therefore, the second factor also weighs in favor of
weigh competing interests and maintain an even           granting the Motion to Stay. Jones asserts that a
balance. Landis v. North American Co., 299 U.S.          stay will substantially impact the discovery
248, 254-255 (1936). This exercise of judgment           process. DE 12 at 5-6. Specifically, Jones
between competing interests takes the form of the        contends that a stay in proceedings would
following factors: (1) whether the litigation is at an   jeopardize his efforts to conduct discovery
early stage; (2) whether a stay will unduly prejudice    requests from relevant third parties and thus claims
or tactically disadvantage the non-moving party; (3)     that a stay would result in the irreparable loss of
whether a stay will simplify the issues in question      relevant information. Id. The potential length of a
and streamline the trials; and (4) whether a stay        stay is [*5] especially relevant to Jones's
will reduce the burden of litigation on the parties      concerns. Yet, in the event that the Supreme
and on the court." Rubinstein v. Keshet Inter Vivos      Court's decision is not issued until early fall,
Trust, No. 17-61019-Civ-Williams/Torres, 2018 WL         discovery will be stayed only for several months.
3730868, at *2 (S.D. Fla. Apr. 7, 2018); see also        Furthermore, as Fiorella points out, Jones has
Coatney v. Synchrony Bank, No. 6:16-cv-389-Orl-          already submitted subpoenas to the relevant third
22TBS, 2016 WL 4506315, at *1 (M.D. Fla. Aug. 2,         parties and conducted preliminary discovery
2015) (applying only the last three factors to weigh     proceedings. DE 13 at 3.
whether a stay is appropriate). In addition to these
                                                         The third factor—whether a stay will simplify the
factors, the decision to stay proceedings must not
                                                         issues in question and streamline the trial—also
be immoderate—the stay must be within
                                                         weighs in favor of granting the Motion to Stay. As
reasonable, determinable limits. Ortega Trujillo v.
                                                         Fiorella argues, the Supreme Court's ruling in
Conover & Co. Commc'n, Inc., 221 F.3d 1262,
                                                         AACP has the potential to moot Jones's entire
1264 (11th Cir. 2000) (finding that the district court
                                                         cause of action. DE 10 at 2. While it is true, as
abused its discretion when it ordered a stay without
                                                         Jones responds, that the majority of the TCPA may
a discernable end).
                                                         be upheld with only the offending provision
The proponent of a stay bears the burden of              severed from the statute, DE 12 at 3-4, the ruling
establishing its need. Clinton v. Jones, 520 U.S.        will nevertheless impact the viability of one of
681, 708, (1997). And, as Justice Cardozo warned,        Fiorella's affirmative defenses. DE 6 at 7. Other
"[w]e must be on our guard against depriving the         courts have recognized that regardless of the
processes of justice [*4] of their suppleness of         outcome the ruling will clarify the issues and
adaption to varying conditions." Landis, 299 U.S. at     provide guidance. See Lacy v. Comcast Cable
256. With these considerations in mind, the Court        Commc'ns, LLC, No. 3:19-CV-05007-RBL, 2020
turns to whether Fiorella has established that a         WL 2041755, at *2 (W.D. Wash. Apr. 28, 2020) ("it
stay of proceedings pending the Supreme Court's          would be unwise to predict the Supreme Court's
                                                         course of action with any certainty. The opinion in

                                                                                                        63
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 66 of 112
                                                                                               Page 3 of 3
                                       2020 U.S. Dist. LEXIS 119167, *5

AAPC may provide useful guidance in this                 Plaintiff. In light of the foregoing reasons, the
case."); [*6] Seefeldt v. Entm't Consulting Int'l,       Defendant's Motion to Stay [DE 10] is GRANTED
LLC., No. 4:19-CV-00188, 2020 WL 905844, at *3           insofar as this case is stayed pending the Supreme
(E.D. Mo. Feb. 25, 2020) ("Whatever the case,            Court's decision in AAPC. The parties shall file a
having studied the matter carefully, it seems the        status report updating the Court on the status of
best approach is to wait for much-needed clarity         AAPC by no later than August 17, 2020 and at
from the Supreme Court—at least as to the                three-month intervals after that date. The Clerk of
government-debt exception problem, but also              the Court shall ADMINISTRATIVELY CLOSE
potentially the definitional problem.")                  THIS CASE.

Finally, granting a stay will reduce the burden of       DONE and ORDERED in Chambers, West Palm
litigation on both the parties and the Court.            Beach, Florida, this 1st day of July, 2020.
Recognizing, among other considerations, the
diminishing effect a stay would have on the burden       /s/ Robin L. Rosenberg
of litigation, this Court, along with another court in
                                                         ROBIN L. ROSENBERG
this district, has previously stayed proceedings in a
TCPA case pending the decision in AACP. See              UNITED STATES DISTRICT JUDGE
Caraboolad v. Sun Tan City, LLC, Case No. 9:20-
cv-80109-RLR, DE 44 (entered May 5, 2020);
Doyle v. Florida Health Sol. Corp., Case No. 1:19-         End of Document

cv-24013-DPG, DE 26 (entered April 30, 2020).
Moreover, district courts across the country have
issued orders staying proceedings to conserve
judicial resources. See Nakai v. Charter
Commc'ns, Inc., No. CV 19-8035-GW-SSX, 2020
WL 1908949, at *6 (C.D. Cal. Apr. 15, 2020) ("a
brief stay here [] will promote judicial economy.");
Loftus v. Signpost Inc., No. 19-CV-7984 (JGK),
2020 WL 2848231, at *2 (S.D.N.Y. June 2, 2020)
("[e]ven a decision from the Supreme Court that
would not be dispositive of issues in this case
could contain guidance that would allow [*7] this
litigation to proceed on a reasonable and efficient
basis."); Boger v. Citrix Sys., Inc., No. 8:19-CV-
01234-PX, 2020 WL 1939702, at *2 (D. Md. Apr.
22, 2020) (issuing a stay in effort to preserve
judicial resources and limit client expenditures on a
potentially invalidated cause of action).


III. CONCLUSION AND RULING

The factors that the Court must consider weigh in
favor of granting Defendant's Motion to Stay. The
Supreme Court's decision in AACP will clarify the
issues presented and will reduce the litigation
burden on both the parties and the Court. The stay
will likely be limited to several months thereby
limiting any substantial adverse effect on the


                                                                                                     64
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 67 of 112


    Neutral
As of: January 6, 2021 9:21 PM Z


                                       Loftus v. Signpost, Inc.
                       United States District Court for the Southern District of New York
                              October 19, 2020, Decided; October 19, 2020, Filed
                                               19 cv 7984 (JGK)

Reporter
2020 U.S. Dist. LEXIS 193130 *

                                                         JOHN G. KOELTL, District Judge:
WILLIAM LOFTUS, Plaintiff, - against -
SIGNPOST, INC., Defendant.                               The plaintiff brings this putative class action
                                                         against Signpost Inc., alleging violations of the
                                                         Telephone Consumer Protection Act of 1991
                                                         ("TCPA"), 47 U.S.C. §227 et seq. The defendant,
Prior History: Loftus v. Signpost Inc., 2020 U.S.        Signpost Inc., moves to stay this action pending
Dist. LEXIS 97036 (S.D.N.Y., June 2, 2020)               the Supreme Court's decision in Facebook Inc. v.
                                                         Duguid, No. 19-511, which potentially will answer
                                                         the question of what type of equipment qualifies as
                                                         an automatic telephone dialing system ("ATDS").
Counsel: [*1] For William Loftus, individually and       The answer to that question is pivotal in this case
on behalf of all others similarly situated, Plaintiff:   and may shape the progress of discovery and the
Andrew Heidarpour, Heidarpour Law Firm, PLLC,            ultimate outcome in this case. In a previous
Washington, DC; Anthony Paronich, Paronich Law,          decision, this Court stayed this case pending the
P.C., Hingham, MA.                                       decision of another Supreme Court case, Barr v.
                                                         Am. Ass'n of Political Consultants, No. 19-631, 140
For SignPost, Inc., Defendant: Kristapor Vartanian,      S. Ct. 812, 205 L. Ed. 2d 449. See Loftus v.
Kabat Chapman & Ozmer, Los Angeles, CA;                  Signpost Inc., No. 19-cv-7984, 2020 U.S. Dist.
Michael David Kabat, Ryan D. Watstein, Kabat             LEXIS 97036, 2020 WL 2848231, at *1 (S.D.N.Y.
Chapman & Ozmer LLP, Atlanta, GA.                        June 2, 2020), Dkt. 41. The [*2] Court applied the
                                                         five factors set out by the court in Kappel v.
                                                         Comfort, 914 F. Supp. 1056, 1058 (S.D.N.Y.
                                                         1996), and stayed the action. Those same factors
Judges: John G. Koeltl, United States District           support a stay of this action pending a decision by
Judge.                                                   the Supreme Court in the Facebook case.

                                                         A decision in the Facebook case may substantially
                                                         resolve the present case, easing the burden of
Opinion by: John G. Koeltl                               discovery on the defendant and saving judicial
                                                         resources. The plaintiff will not be harmed by the
                                                         stay because the defendant has attested that it is
                                                         aware of its obligations and has instituted a
Opinion                                                  litigation hold to preserve documents that may be
                                                         relevant to the litigation. The stay is for a relatively
                                                         brief period of time because the Supreme Court
                                                         will likely decide the Facebook case at some point
MEMORANDUM OPINION AND ORDER                             in the current Term. The balance of the relevant

                                                                                                         65
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 68 of 112
                                                                            Page 2 of 2
                                       2020 U.S. Dist. LEXIS 193130, *2

factors weighs decidedly in favor of a stay. The
defendant points out without contradiction that all
of the other courts that have faced the question of
whether to stay litigations pending a decision in the
Facebook case have stayed similar cases.


CONCLUSION

The Court has considered all of the arguments
raised by the parties. To the extent not specifically
addressed, the arguments are either moot or
without merit. The defendant's motion to stay this
action pending [*3] a decision by the Supreme
Court in the Facebook case is granted. The
parties should inform the Court promptly after the
Supreme Court has decided the Facebook case
and provide the Court with letter briefs on the effect
of that decision on this case.

The Clerk is directed to close Docket No. 45.

SO ORDERED.

Dated: New York, New York

October 19, 2020

/s/ John G. Koeltl

John G. Koeltl

United States District Judge


  End of Document




                                                                                    66
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 69 of 112


    Caution
As of: January 6, 2021 9:14 PM Z


                                   Mendoza v. UnitedHealth Group Inc.
                       United States District Court for the Northern District of California
                                   January 6, 2014, Decided; January 6, 2014, Filed
                                                 No. C 13-1553 PJH

Reporter
2014 U.S. Dist. LEXIS 1616 *
                                                            Menlo park, CA.
SUZAN MENDOZA, Plaintiff, v. UNITEDHEALTH
GROUP INC., et al., Defendants.                             For MD247.Com, Inc., a Florida corporation,
                                                            Defendant: Karen Ann Doner, LEAD ATTORNEY,
                                                            Roth Doner Jackson, McLean, VA; Mitchell Neil
                                                            Roth, LEAD ATTORNEY, Roth Doner Jackson,
Prior History: Mendoza v. UnitedHealth Group,               PLC, McLean, VA; Brian Ted [*2] Hafter,
Inc., 2013 U.S. Dist. LEXIS 65820 (N.D. Cal., May           LeClairRyan LLP, San Francisco, CA.
8, 2013)


                                                            Judges: PHYLLIS J. HAMILTON, United States
Counsel: [*1] For Suzan Mendoza, individually               District Judge.
and on behalf of all others similarly situated,
Plaintiff: Ari Jonathan Scharg, LEAD ATTORNEY,
Edelson P.C., Chicago, IL; Benjamin H. Richman,
Jay Edelson, Rafey S. Balabanian, Rafey Sarkis              Opinion by: PHYLLIS J. HAMILTON
Balabanian, LEAD ATTORNEYS, Edelson LLC,
Chicago, IL; Christopher Dore, LEAD ATTORNEY,
PRO HAC VICE, Edelson LLC, Chicago, IL; Sean
Patrick Reis, Edelson P.C., Rancho Santa                    Opinion
Margarita, CA; Stefan Coleman, Law Offices of
Stefan Coleman, LLC, Miami, FL.

                                                            ORDER
For UnitedHealth Group Incorporated, a Minnesota
corporation, HealthAllies, Inc., Defendants: Adam           Before the court is the motion of defendant
K Levin, Carolyn Anne DeLone, Hogan Lovells US              MD247.com, Inc. ("MD247.com") for an order
LLP, Washington, DC; Mitchell E Zamoff, Hogan               staying the above-entitled action. Having read the
Lovells US LLP, Minneapolis, MN; Robert B. Hawk,            parties' papers and carefully considered their
Stacy R. Hovan, Hogan Lovells US LLP, Menlo                 arguments and the relevant legal authority, the
park, CA.                                                   court hereby GRANTS the motion.

                                                            Defendant argues that this action should be stayed
For Optum, Inc., a Delaware corporation,                    on primary jurisdiction grounds, because the FCC
Defendant: Adam K Levin, Carolyn Anne DeLone,               has undertaken consideration of a threshold issue
Hogan Lovells US LLP, Washington, DC; Mitchell              raised by plaintiff's complaint, and that the court
E Zamoff, Hogan Lovells US LLP, Minneapolis,                should defer any ruling on the issues until such
MN; Robert B. Hawk, Hogan Lovells US LLP,                   time as the FCC has exercised its expertise in
                                                                                                        67
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 70 of 112
                                                                                                   Page 2 of 3
                                         2014 U.S. Dist. LEXIS 1616, *2

deciding those issues.                                    system ("ATDS"). Cplt ¶¶ 2-3. The TCPA and
                                                          implementing regulations promulgated by the
The primary jurisdiction doctrine is "a prudential        Federal Communications Commission ("FCC")
doctrine under which courts may, under                    define ATDS as "equipment which has the capacity
appropriate circumstances, determine that the             to store or produce telephone numbers to be called
initial decision-making responsibility should be          using a random or sequential number generator
performed by the relevant agency rather than the          and to dial such numbers." See 47 U.S.C. §
courts." Davel Commc'ns, Inc. v. Qwest Corp., 460         227(a)(1); 47 C.F.R. § 64.1200(f)(2). See, e.g.,
F.3d 1075, 1080, 1086 (9th Cir. 2006); see also           Complaint ¶¶ 21-22.
Syntek Semiconductor Co., Ltd. v. Microchip
Tech., Inc., 307 F.3d 775, 780 (9th Cir. 2002).           MD247.com contends that at the time of the
                                                          alleged calls, it did not utilize any capacity that its
The doctrine is applicable whenever the                   predictive dialer may have had to store or produce
enforcement of a claim subject to a [*3] specific         telephone numbers to be called using a random or
regulatory scheme requires resolution of issues           sequential generator, and to dial such numbers.
that are within the special competence of an              MD247.com asserts further that there has been
administrative body. See Davel Commc'ns, 460              considerable debate regarding what constitutes an
F.3d at 1086. The doctrine is furthermore                 ATDS, and of relevance to this action, whether the
appropriate where conduct is alleged which is "at         dialing equipment's present capacity is [*5] the
least arguably protected or prohibited by a               determinative factor in classifying it as an ATDS, or
regulatory statute," and agency resolution of an          whether the equipment's potential capacity with
issue "is likely to be a material aid to any judicial     hardware and/or software alterations should be
resolution." See, e.g., GTE.Net LLC v. Cox                considered, regardless of whether the potential
Commc'ns, Inc., 185 F. Supp. 2d 1141, 1144 (S.D.          capacity is utilized at the time the calls are made.
Cal. 2002) (granting motion to stay on primary
jurisdiction grounds).                                    The FCC is currently considering multiple petitions
                                                          for a declaratory ruling that addresses this issue.
While no fixed formula exists for applying the            See, e.g., FCC Items on Circulation, available at
doctrine, the Ninth Circuit traditionally looks to four   http://transition.fcc.gov/fcc-bin/circ_items.cgi (last
factors that must be satisfied for the doctrine to        visited Jan. 6, 2014). For example, on June 25,
apply: (1) the need to resolve an issue that (2) has      2013, the FCC's Consumer and Governmental
been placed by Congress within the jurisdiction of        Affairs Bureau ("CGB") issued a public notice
an administrative body having regulatory authority        requesting comment on a petition for an expedited
(3) pursuant to a statute that subjects an industry       declaratory ruling by YouMail, Inc., seeking
or activity to a comprehensive regulatory scheme          clarification that its sofware is not an ATDS
that (4) requires expertise or uniformity in              because it does not have the current capacity to
administration. See Davel, 460 F.3d at 1087;              store, produce, or dial random or sequential
United States v. Gen. Dynamics Corp., 828 F.2d            numbers. On November 19, 2013, the CGB issued
1356, 1362 (9th Cir. 1987); see also Clark v. Time        a public notice requesting comment on a petition
Warner Cable, 523 F.3d 1110, 1115-16 (9th Cir.            for expedited declaratory ruling and/or rulemaking,
2008).                                                    from PACE, seeking a clarification that a dialing
                                                          system is not an ATDS unless it has the capacity
On [*4] balance, these factors are satisfied here.
                                                          to dial numbers without human intervention. On
Plaintiff has alleged that defendants MD247.com,
                                                          December 2, 2013, the CGB issued a public notice
UnitedHealth Group Incorporated, Optum, Inc., and
                                                          requesting comment on a petition [*6] for
HealthAllies, Inc. violated the Telephone
                                                          expedited declaratory ruling filed by Glide Talk,
Consumer Protection Act of 1991, 47 U.S.C. § 227,
                                                          Ltd., seeking clarification that the TCPA's
et seq. ("the TCPA") by initiating calls to plaintiff's
                                                          restrictions on the use of autodialers to call
cellular telephone without her prior express
                                                          wireless numbers applies only to equipment that
consent using an automatic telephone dialing

                                                                                                         68
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 71 of 112
                                                                            Page 3 of 3
                                        2014 U.S. Dist. LEXIS 1616, *6

could at the time of the call, be used to store
                                                          End of Document
numbers or generate sequential or randomized
telephone numbers.

As the issue raised by MD247 directly overlaps
with the legal issues before the court by way of
plaintiff's complaint, the court concludes that the
FCC is in the process of utilizing its recognized
expertise to consider issues pending before the
court. As such, the prerequisites for application of
the primary jurisdiction doctrine are satisfied, and
allowing the FCC to resolve the foregoing issues
prior to adjudicating the issue in the present action,
in order to obtain the benefit of the FCC's
guidance, is appropriate. See Davel Commc'ns,
460 F.3d at 1087. While the court is sensitive to
plaintiff's concerns that allowing the FCC to rule
upon the issues before the court will engender
unfair delay, the court also notes that the
September 10, 2013 correspondence between the
then-acting head of the FCC and Congressional
representatives (cited in MD247.com's papers)
indicates that FCC anticipates [*7] resolving this
issue relatively soon.

In these circumstances, and furthermore in view of
the relatively early stage of the present action, the
court finds that the benefit to be provided by FCC
guidance on potentially dispositive issues in this
litigation outweighs the benefit to plaintiff in
allowing the action to proceed. As a result, the
court accordingly GRANTS defendants' request to
STAY the current action, pending the FCC's
resolution of related issues.

No later than six months from the date of this
order, the parties shall file a status statement with
the court, advising as to the FCC's progress on
resolving these issues.

IT IS SO ORDERED.

Dated: January 6, 2014

/s/ Phyllis J. Hamilton

PHYLLIS J. HAMILTON

United States District Judge




                                                                                   69
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 72 of 112


    Caution
As of: January 6, 2021 9:15 PM Z


                                       Monaghan v. Sebelius
             United States District Court for the Eastern District of Michigan, Southern Division
                    June 26, 2013, Argued; June 26, 2013, Decided; June 26, 2013, Filed
                                            Case No. 12-15488

Reporter
2013 U.S. Dist. LEXIS 89585 *; 2013 WL 3212597


THOMAS MONAGHAN, and DOMINO'S FARMS
                                                        Opinion
CORP., Plaintiffs, v. KATHLEEN SEBELIUS, et al,
Defendants.
                                                        OPINION AND ORDER

                                                            AT A SESSION of said Court, held in the
Prior History: Monaghan v. Sebelius, 931 F.                 United States Courthouse, in the City of Port
Supp. 2d 794, 2013 U.S. Dist. LEXIS 35144 ( E.D.            Huron, State of Michigan, on June 26, 2013.
Mich., Mar. 14, 2013)
                                                            PRESENT: THE HONORABLE LAWRENCE
                                                            P. ZATKOFF UNITED STATES DISTRICT
                                                            JUDGE
Counsel: [*1] For Domino's Farms Corporation,
Thomas Monaghan, Plaintiffs: Erin E. Mersino, Ann       This matter is before the Court on Defendants'
Arbor, MI.                                              Motion to Stay Proceedings [dkt 43], which seeks
                                                        to stay this case pending the Sixth Circuit Court of
                                                        Appeals' decision in two related cases— Autocam
For Kathleen Sebelius, United States Department         Corporation v. Sebelius, No. 12-2673, and
of Health and Human Services, Secretary of Labor        Weingartz Supply Company v. Sebelius, No. 13-
Hilda L Solis, United States Department of Labor,       1093. The parties have fully briefed the motion.
Timothy Geithner, United States Department of           The Court finds that the facts and legal arguments
Treasury, Defendants: Bradley P. Humphreys, U.S.        are adequately presented in the parties' papers
Department of Justice, Civil Division, Federal          such that the decision process would not be
Programs Branch, Washington, DC.                        significantly   [*2] aided by oral argument.
                                                        Therefore, pursuant to E.D. Mich. L.R. 7.1(f)(2), it
                                                        is hereby ORDERED that the Motion be resolved
                                                        on the briefs submitted, without oral argument. For
Judges: PRESENT: THE HONORABLE
                                                        the following reasons, Defendants' Motion is
LAWRENCE P. ZATKOFF, UNITED STATES
                                                        GRANTED.
DISTRICT JUDGE.


                                                        I. LEGAL STANDARD
Opinion by: LAWRENCE P. ZATKOFF                         "[T]he power to stay proceedings is incidental to
                                                        the power inherent in every court to control the
                                                        disposition of the causes on its docket with
                                                        economy of time and effort for itself, for counsel,


                                                                                                     70
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 73 of 112
                                                                                                  Page 2 of 2
                                        2013 U.S. Dist. LEXIS 89585, *2

and for litigants." Landis v. N. Am. Co., 299 U.S.        Court finds Weingartz and Autocam to be
248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936). A          substantially similar to this case and that the Sixth
court considering a motion to stay should weigh           Circuit's decision in either one will likely provide
the following factors: "[1] the potentiality of another   guidance in the Court's decisions in this case and
case having a dispositive effect on the case to be        narrow the issues the Court must resolve.
stayed, [2] the judicial economy to be saved by
waiting on a dispositive decision, [3] the public         Given this, it would be at odds with the notion of
welfare, and [4] the hardship/prejudice to the party      judicial economy for this Court to proceed in this
opposing the stay, given its duration." Michael v.        case and risk reaching an ultimate resolution that
Ghee, 325 F.Supp.2d 829, 831 (2004) (citing               is inconsistent with precedent the Sixth Circuit
Landis, 299 U.S. at 255).                                 creates shortly thereafter. The Court, therefore, will
                                                          await the binding guidance of the Sixth Circuit's
                                                          resolution of Weingartz or Autocam.
II. ANALYSIS
                                                          Last, Plaintiffs do not demonstrate any prejudice or
Defendants argue that the Court should stay the           hardship requiring the Court to deny Defendants'
proceedings here pending the Sixth Circuit's              Motion to Stay. The status quo established through
decision in Autocam Corporation v. Sebelius, No.          the Court's December 31, 2012, Order granting
12-2673, 2012 U.S. App. LEXIS 26736 (6th Cir.),           Plaintiffs' Motion for Temporary Restraining Order
or Weingartz Supply Company v. Sebelius, No. 13-          will remain in effect during the pendency of this
1093 (6th Cir.), [*3] whichever occurs first.             case. See Dkt. 39 at 20. And, as noted, waiting for
Weingartz and Autocam reached differing results           additional guidance from the Sixth Circuit promotes
on the preliminary injunction issue, with the             judicial economy and efficiency. Therefore, staying
Eastern District of Michigan granting an injunction       this case does not create an undue [*5] hardship
in Weingartz, and the Western District of Michigan        on Plaintiffs.
denying the injunction in Autocam.
                                                          Accordingly, IT IS HEREBY ORDERED that
Plaintiffs argue that Autocam is not controlling          Defendants' Motion to Stay Proceedings [dkt 43] is
because the Court previously found the facts in           GRANTED.
that case distinguishable from those in this case.
                                                          IT IS FURTHER ORDERED that this proceeding is
Plaintiffs also argue that if the Sixth Circuit decides
                                                          stayed pending the Sixth Circuit's decision in
Weingartz before Autocam, that decision will do
                                                          Autocam or Weingartz, after which this proceeding
nothing to negate the unique factual circumstances
                                                          shall resume upon motion by either party.
of this case. Although these potential differences
may give rise to different resolutions on the merits      IT IS SO ORDERED.
in Weingartz and Autocam, the factual
circumstances and central legal issues in both            /s/ Lawrence P. Zatkoff
cases are substantially similar to those in this case.
The cases involve similar issues—namely plaintiffs        LAWRENCE P. ZATKOFF
from for-profit, secular corporations challenging the
                                                          UNITED STATES DISTRICT JUDGE
validity and constitutionality of the Preventive
Services Mandate of the Affordable Care Act. In           Dated: June 26, 2013
each case, the plaintiff represents a for-profit,
secular company seeking not to comply on the
grounds that to do otherwise would burden the               End of Document

religious beliefs of the company's owners. As in
this case, [*4] the plaintiffs in Weingartz and
Autocam do not qualify for any type of religious or
other exemption from the Mandate. As such, the


                                                                                                        71
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 74 of 112


    Neutral
As of: January 6, 2021 9:24 PM Z


                                     Neal v. Wal-Mart Stores, Inc.
          United States District Court for the Western District of North Carolina, Charlotte Division
                                   May 18, 2020, Decided; May 19, 2020, Filed
                                   CIVIL ACTION NO. 3:17-CV-022-KDB-DCK

Reporter
2020 U.S. Dist. LEXIS 88203 *
                                                           For Roy Campbell, Case No. 3:18cv501, Consol
CURTIS NEAL, on behalf of himself and others               Plaintiff: Ruth M. Allen, LEAD ATTORNEY, Ruth
similarly situated, Plaintiff, v. WAL-MART                 Allen Law, PLLC, Raleigh, NC; Sergei Lemberg,
STORES, INC., d/b/a WALMART, and                           Stephen F. Taylor, LEAD ATTORNEYS, PRO HAC
SYNCHRONY BANK, f/k/a SYNCHRONY RETAIL                     VICE, Lemberg Law, LLC, Wilton, CT.
BANK, Defendants.ROY CAMPBELL, on behalf of
himself and all others similarly situated, Plaintiff, v.
                                                           For Wal-Mart Stores, Inc., doing business as
SYNCHRONY BANK, Defendant.
                                                           Walmart, Synchrony Bank, Defendants: Julia B.
                                                           Strickland, Julieta Stepanyan, LEAD
                                                           ATTORNEYS, PRO HAC VICE, Stroock & Stroock
                                                           & Lavan LLP, Los Angeles, CA; Michael D
Prior History: Neal v. Wal-Mart Stores, Inc., 2019
                                                           DeFrank, [*2] LEAD ATTORNEY, Samuel Allen
U.S. Dist. LEXIS 124694 (W.D.N.C., July 25, 2019)
                                                           Slater, Wyrick Robbins Yates & Ponton LLP,
                                                           Raleigh, NC.

Counsel: [*1] For Curtis Neal, on behalf of himself
and others similarly situated, Plaintiff: Aaron David
                                                           Judges: David C. Keesler, United States
Radbil, LEAD ATTORNEY, PRO HAC VICE,
                                                           Magistrate Judge.
Greenwald Davidson Radbil PLLC, Austin, TX;
Adrienne D. McEntee, LEAD ATTORNEY, Terrell
Marshall Law Group PLLC, Seattle, WA; Wesley
Steven White, Law Offices of Wesley S. White,
                                                           Opinion by: David C. Keesler
Charlotte, NC.


For Barbara Mott, Case No. 3:18cv221, Consol
Plaintiff: Aaron David Radbil, LEAD ATTORNEY,              Opinion
PRO HAC VICE, Greenwald Davidson Radbil
PLLC, Austin, TX; Adrienne D. McEntee, Beth
Ellen Terrell, LEAD ATTORNEYS, PRO HAC
VICE, Terrell Marshall Law Group PLLC, Seattle,            ORDER
WA; Robert W. Murphy, LEAD ATTORNEY, PRO
                                                           THIS MATTER IS BEFORE THE COURT on the
HAC VICE, Law Office of Robert W. Murphy, Fort
                                                           "Motion Of Defendant Synchrony Bank To Stay
Lauderdale, FL; Wesley Steven White, LEAD
                                                           Proceedings" (Document No. 71) filed February 26,
ATTORNEY, Law Offices of Wesley S. White,
                                                           2020 and the "Motion Of Defendant Synchrony
Charlotte, NC.
                                                           Bank For Leave To File Surreply In Support Of Its
                                                           Opposition To Plaintiffs' Motion To Compel"

                                                                                                        72
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 75 of 112
                                                                                                   Page 2 of 3
                                         2020 U.S. Dist. LEXIS 88203, *2

(Document No. 87) filed on April 10, 2020. These               decision that may affect the outcome of the
motions have been referred to the undersigned                  pending case." [*4] White v. Ally Financial
Magistrate Judge pursuant to 28 U.S.C. § 636(b),               Inc., 969 F. Supp. 2d 451, 461-62 (S.D.W. Va.
and are ripe for disposition. Having carefully                 2013); see also Hickey v. Baxter, 833 F.2d
considered the motions, the record, and applicable             1005 (4th Cir. 1987) (affirming "district court
authority, the undersigned will grant the motions.             acted within its discretion in staying
                                                               proceedings while awaiting guidance from the
The "Motion Of Defendant Synchrony Bank To                     Supreme Court in a case that could decide
Stay Proceedings" (Document No. 71) and                        relevant issues").
"...Memorandum Of Law In Support..." (Document
No. 71-1) were filed on February 26, 2020.                    In deciding whether to grant a stay, federal
Defendant Synchrony Bank ("Defendant") moves                  courts generally consider the following: "(1)
to stay proceedings before this Court pending                 interest of plaintiff in proceeding expeditiously
rulings by the United States Supreme Court in Barr            balanced against prejudice to plaintiff caused
v. American Association of Political Consultants              by delay, (2) burden on defendant, (3)
Inc. (No. 19-631) and Facebook, Inc. v. Duguid                convenience to the court, (4) interests of
(No. 19-511). (Document No. 71, p. 2). Defendant              persons not party to the litigation and (5) the
contends that Barr "has the potential to moot [*3]            public interest." Suntrust Mortg., Inc. v. Busby,
this action altogether." Id. Even if the Supreme              No. 2:09CV10, 2009 U.S. Dist. LEXIS 122251,
Court upholds the Telephone Consumer Protection               2009 WL 4801347, at *7 (W.D.N.C., Dec. 7,
Act, 47 U.S.C. § 227 et seq. ("TCPA") in Barr,                2009) (citing In re Mid-Atlantic Toyota Antitrust
Defendant asserts the Court "will likely act soon             Lit., 92 F.R.D. 358, 359 (D.Md. 1981)).
after on the pending certiorari petition in Facebook          Importantly, the "parties and claims need not
to resolve the significant circuit split on what              be identical in order for one action to be stayed
constitutes an 'automatic telephone dialing system'           or dismissed in deference to an earlier action."
("ATDS") under the TCPA — a pivotal issue in this             Landis, 299 U.S. at 254.
case." Id. Defendant contends that a stay will             (Document No. 71-1, pp. 11-12).
promote efficiency and will not prejudice Plaintiffs.
(Document No. 71, p. 2).                                   "Plaintiffs' Memorandum Of Law In Opposition To
                                                           Defendant's Motion To Stay Proceedings"
Defendant provides the following instructive legal         (Document No. 77) was filed on March 11, 2020.
authority:                                                 Plaintiffs argue that the likelihood the Supreme
                                                           Court could strike down the TCPA is "extremely
    A trial court has broad discretion to stay all         remote." (Document No. 77, pp. 5-6) (citations
    proceedings in an action pending resolution of         omitted). Plaintiffs further argue that the Supreme
    independent proceedings elsewhere. See                 Court has not even granted the petition for writ of
    Landis, 299 U.S. at 254. This discretion is            certiorari in Facebook, and that "the Supreme
    "incident to [a district court's] power to control     Court may never address [*5]              the ATDS
    its own docket." Clinton v. Jones, 520 U.S.            definition." (Document No. 77, p. 6).
    681, 706-07, 117 S. Ct. 1636, 137 L. Ed. 2d
    945 (1997); see also Air Line Pilots Ass'n v.          Defendant has also filed a "Reply..." (Document
    Miller, 523 U.S. 866, 879 n.6, 118 S. Ct. 1761,        No. 80) brief and Notices Of Supplemental
    140 L. Ed. 2d 1070 (1998) ("The power to stay          Authority" (Document Nos. 94 and 103).
    proceedings is incidental to the power inherent
    in every court to control the disposition of the       The undersigned acknowledges that this case has
    causes on its docket with economy of time and          already been subject to significant delays, and that
    effort for itself, for counsel, and for litigants.")   the Supreme Court's pending decision(s) may have
    (quotation marks omitted). Moreover, a "district       little, if any, impact on this case; nevertheless, the
    court ordinarily has discretion to delay               undersigned is persuaded that the stay should be
    proceedings when a higher court will issue a           allowed. A decision in Barr is expected in a matter

                                                                                                         73
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 76 of 112
                                                                           Page 3 of 3
                                       2020 U.S. Dist. LEXIS 88203, *5

of weeks, and the undersigned finds that any
                                                         End of Document
inconvenience or prejudice caused by waiting for a
ruling in Barr is outweighed by the possibility that
the outcome of that case might have an impact
here. However, this Court is unlikely to stay this
matter indefinitely, and at this time will decline to
stay this case pending a decision in Facebook.
Once the Supreme Court decides Barr, the parties
will be expected to file a Status Report and this
Court will determine how to proceed.

Also, pending is the "Motion Of Defendant
Synchrony Bank For Leave To File Surreply In
Support Of Its Opposition To Plaintiffs' Motion To
Compel" (Document No. 87). Although this motion
was not consented to, it does not appear that
Plaintiffs [*6] have filed any opposition. The
undersigned will grant the motion and accept
"Defendant Synchrony Bank's Surreply In Support
Of Its Opposition To Plaintiff's Motion To Compel"
(Document No. 99); See also (Document Nos. 87-
2, 87-3).

IT IS, THEREFORE, ORDERED that the "Motion
Of Defendant Synchrony Bank To Stay
Proceedings" (Document No. 71) is GRANTED.
This matter is STAYED until otherwise ordered by
the Court.

IT IS FURTHER ORDERED that the parties shall
confer and file a Status Report, jointly if possible,
within fourteen (14) days of the United States
Supreme Court's decision in Barr v. American
Association of Political Consultants Inc. (No. 19-
631).

IT IS FURTHER ORDERED that the "Motion Of
Defendant Synchrony Bank For Leave To File
Surreply In Support Of Its Opposition To Plaintiffs'
Motion To Compel" (Document No. 87) is
GRANTED.

Signed: May 18, 2020

/s/ David C. Keesler

David C. Keesler

United States Magistrate Judge




                                                                                   74
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 77 of 112


    Caution
As of: January 6, 2021 9:11 PM Z


                                     NFC Tech. LLC v. HTC Am., Inc.
               United States District Court for the Eastern District of Texas, Marshall Division
                                   March 11, 2015, Decided; March 11, 2015, Filed
                                           Case No. 2:13-CV-1058-WCB

Reporter
2015 U.S. Dist. LEXIS 29573 *; 2015 WL 1069111


NFC TECHNOLOGY LLC, Plaintiff, v. HTC
                                                              Civil Procedure > Judicial
AMERICA, INC., ET AL., Defendants.
                                                              Officers > Judges > Discretionary Powers

                                                              Patent Law > US Patent & Trademark Office
                                                              Proceedings > General Overview
Prior History: NFC Tech., LLC v. HTC Am., 2014
U.S. Dist. LEXIS 105230 (E.D. Tex., Aug. 1, 2014)          HN1[ ] Judges, Discretionary Powers

                                                           A district court has the inherent power to control its
                                                           own docket, including the power to stay
Case Summary                                               proceedings before it. In particular, the question
                                                           whether to stay proceedings pending inter partes
                                                           review of a patent is a matter committed to the
Overview                                                   district court's discretion. A stay is particularly
HOLDINGS: [1]-Although the inherent delay of               justified when the outcome of a Patent and
patent litigation from a stay pending administrative       Trademark Office proceeding is likely to assist the
inter partes review of patent claims was somewhat          court in determining patent validity or eliminate the
prejudicial and the litigation had progressed for          need to try infringement issues.
over a year, a stay was warranted since petitions
for review were granted and the outcome of the
review was substantially likely to simplify or even
obviate the need for further litigation.                      Civil Procedure > Judicial
                                                              Officers > Judges > Discretionary Powers

                                                              Patent Law > US Patent & Trademark Office
                                                              Proceedings > General Overview

Outcome                                                    HN2[ ] Judges, Discretionary Powers
Motion to stay granted.
                                                           District courts typically consider three factors when
                                                           determining whether to grant a stay pending inter
                                                           partes review of a patent in suit: (1) whether the
                                                           stay will unduly prejudice the nonmoving party; (2)
                                                           whether the proceedings before the court have
LexisNexis® Headnotes                                      reached an advanced stage, including whether
                                                           discovery is complete and a trial date has been
                                                           set; and (3) whether the stay will likely result in
                                                           simplifying the case before the court. Based on

                                                                                                         75
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 78 of 112
                                                                                                  Page 2 of 10
                                        2015 U.S. Dist. LEXIS 29573, *29573

those factors, courts determine whether the                   Leigh Truelove, McKool Smith - Marshall, Marshall,
benefits of a stay outweigh the inherent costs of             TX USA; Laura A Handley, McKool Smith PC - NY,
postponing resolution of the litigation.                      New York, NY USA; Samuel Franklin Baxter,
                                                              McKool Smith - Marshall, Marshall, TX USA.

    Civil Procedure > Judicial                                For Htc America, Inc., Defendant: Jerry Robin
    Officers > Judges > Discretionary Powers                  Selinger, LEAD ATTORNEY, Patterson & Sheridan
                                                              LLP - Dallas, Dallas, TX USA; Matthew C
    Patent Law > US Patent & Trademark Office                 Bernstein, LEAD ATTORNEY, Miguel J Bombach,
    Proceedings > General Overview                            Ryan B Hawkins, Thomas N Millikan, Perkins Coie
                                                              LLP - San Diego, San Diego, CA USA; Jennifer
HN3[ ] Judges, Discretionary Powers
                                                              Parker Ainsworth, Wilson Robertson & Cornelius
                                                              PC, Tyler, TX USA.
Any delay in the vindication of patent rights by a
stay pending inter partes review of patent claims is
prejudicial to a patent owner. To be sure, that               For Lg Electronics USA, Inc., Lg Electronics
interest is entitled to weight. However, that factor is       Mobilecomm U.S.A., Inc. D/B/A LG Mobile Phones,
present in every case in which a patentee resists a           Defendants: Michael J McKeon, LEAD
stay, and it is therefore not sufficient, standing            ATTORNEY, Christian A Chu, Scott A Elengold,
alone, to defeat a stay motion.                               Fish & Richardson PC - Washington DC,
                                                              Washington, DC USA; Jane J Du, Fish &
                                                              Richardson PC - Dallas, Dallas, TX USA; Melissa
    Patent Law > US Patent & Trademark Office                 Richards Smith, Gillam & Smith, LLP, Marshall, TX
    Proceedings > General Overview                            USA.

HN4[ ] Patent Law, US Patent & Trademark                      For Htc Corporation, Defendant: Matthew C
Office Proceedings                                            Bernstein, LEAD ATTORNEY, Miguel J Bombach,
                                                              Ryan B Hawkins, Thomas N Millikan, Perkins Coie
If inter partes proceedings before the Patent Trial
                                                              LLP - San Diego, [*2] San Diego, CA USA;
and Appeal Board result in confirmation of the
                                                              Jennifer Parker Ainsworth, Wilson Robertson &
patent claims being asserted in court, the
                                                              Cornelius PC, Tyler, TX USA.
defendant is estopped from challenging the validity
of the claims on any ground that was, or could
reasonably have been, asserted in the inter partes            For Lg Electronics Mobilecomm U.S.A., Inc. D/B/A
proceeding. 35 U.S.C.S. § 315(e)(2). On the other             LG Mobile Phones, Counter Claimant Michael J
hand, if the proceedings result in cancelation of             McKeon, LEAD ATTORNEY, Fish & Richardson
some or all of the asserted claims, either some               PC - Washington DC, Washington, DC USA;
portion of the litigation will fall away, or the litigation   Melissa Richards Smith, Gillam & Smith, LLP,
will come to an end altogether.                               Marshall, TX USA.


                                                              For Lg Electronics USA, Inc., Counter Claimant:
                                                              Michael J McKeon, LEAD ATTORNEY, Fish &
                                                              Richardson PC - Washington DC, Washington, DC
Counsel: [*1] David Folsom, Mediator, Pro se,
                                                              USA; Melissa Richards Smith, Gillam & Smith,
Texarkana, TX USA.
                                                              LLP, Marshall, TX USA.

For Nfc Technology, Llc, Plaintiff Benjamin Levi,
                                                              For Nfc Technology, Llc, Counter Defendant:
Brandon M Jordan, Robert A Auchter, McKool
                                                              Benjamin Levi, Robert A Auchter, McKool Smith
Smith PC - D.C., Washington, DC USA; Jennifer

                                                                                                         76
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 79 of 112
                                                                                            Page 3 of 10
                                     2015 U.S. Dist. LEXIS 29573, *2

PC - D.C., Washington, DC USA; Samuel Franklin        with the PTAB requesting that the PTAB conduct
Baxter, McKool Smith - Marshall, Marshall, TX         an inter partes review of each asserted claim of the
USA.                                                  '551 patent and the '664 patent. NFCT
                                                      subsequently asserted additional claims of the '664
                                                      patent in the litigation against HTC (claims 14, 15,
For Lg Electronics USA, Inc., Counter Claimant:
                                                      and 19), after which HTC filed a third petition with
Michael J McKeon, LEAD ATTORNEY, Christian A
                                                      the PTAB on December 6, 2014, seeking review of
Chu, Scott A Elengold, Fish & Richardson PC -
                                                      those claims in addition to the claims previously
Washington DC, Washington, DC USA; Melissa
                                                      identified in the earlier petitions for review.
Richards Smith, Gillam & Smith, LLP, Marshall, TX
USA.                                                  On February 4, 2015, the PTAB granted HTC's first
                                                      two petitions for inter partes review. A week later,
                                                      HTC filed the present motion seeking a stay
                                                      pending the conclusion of the inter partes review
Judges: WILLIAM C. BRYSON, UNITED STATES
                                                      proceedings before the PTAB. NFCT opposes the
CIRCUIT JUDGE.
                                                      motion. [*4] The parties have briefed the motion to
                                                      stay, which was orally argued before the Court on
                                                      March 3, 2015.
Opinion by: WILLIAM C. BRYSON
                                                      DISCUSSION

                                                      HN1[ ] A district court has the inherent power to
Opinion                                               control its own docket, including the power to stay
                                                      proceedings before it. See Clinton v. Jones, 520
                                                      U.S. 681, 706, 117 S. Ct. 1636, 137 L. Ed. 2d 945
                                                      (1997) ("The District Court has broad discretion to
MEMORANDUM OPINON AND ORDER                           stay proceedings as an incident to its power to
Before the Court is a motion to stay proceedings in   control its own docket."). How to best manage the
the district court filed by defendants HTC America,   court's docket "calls for the exercise of judgment,
Inc., and HTC Corporation. Dkt. No. 145. The          which must weigh competing interests and
motion [*3] is GRANTED, and this case will be         maintain an even balance." Landis v. N. Am. Co.,
stayed pending the completion of the inter partes     299 U.S. 248, 254-55, 57 S. Ct. 163, 81 L. Ed. 153
review proceeding before the Patent Trial and         (1936); Gonzalez v. Infostream Grp., Inc., No.
Appeal Board ("PTAB").                                2:14-cv-906 (E.D. Tex. Mar. 2, 2015). In particular,
                                                      the question whether to stay proceedings pending
                                                      inter partes review of a patent is a matter
BACKGROUND                                            committed to the district court's discretion. See
                                                      Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27
Plaintiff NFC Technology LLC ("NFCT") filed this      (Fed. Cir. 1988) (request for stay pending inter
action against HTC America, Inc., on December 5,      partes reexamination). A stay is particularly
2013. HTC Corporation was added as a defendant        justified when "the outcome of a PTO proceeding is
in an amended complaint filed on April 10, 2014.      likely to assist the court in determining patent
The two defendants are collectively referred to       validity or eliminate the need to try infringement
here as HTC. The amended complaint alleged that       issues." Evolutionary Intelligence, LLC v. Millennial
HTC infringed two patents owned by NFC: U.S.          Media, Inc., No. 5:13-cv-4206, 2014 U.S. Dist.
Patent No. 6,700,551 ("the '551 patent") and U.S.     LEXIS 81090, 2014 WL 2738501, at *2 (N.D. Cal.
Patent No. 7,665,664 ("the '664 patent").             June 11, 2014); see also 3rd Eye Surveillance,
                                                      LLC v. Stealth Monitoring, Inc., No. 6:14-cv-162,
On July 23 and 24, 2014, HTC filed two petitions

                                                                                                   77
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 80 of 112
                                                                                                Page 4 of 10
                                        2015 U.S. Dist. LEXIS 29573, *4

2015 U.S. Dist. LEXIS 4213, 2015 WL 179000, at                present a clear tactical advantage for the
*1 (E.D. Tex. Jan. 14, 2015); Surfast, Inc. v.                moving party; and
Microsoft Corp., No. 2:12-cv-333, 2014 U.S. Dist.             (D) whether a stay, or the denial thereof, will
LEXIS 160062, 2014 WL 6388489, at *2 (D. Me.                  reduce the burden of litigation on the parties
Nov. 14, 2014); Norman IP Holdings, LLC v. TP-                and on the court.
Link Techs. Co., No. 6:13-cv-384, 2014 U.S. Dist.
LEXIS 143426, 2014 WL 5035718, at *2 (E.D. Tex.           Leahy-Smith America Invents Act, Pub. L. No. 112-
Oct. 8, 2014); [*5] Air Vent, Inc. v. Owens Corning       29, § 18(b)(1), 125 Stat. 284, 331 (2011) ("the
Corp., No. 2:10-cv-1699, 2012 U.S. Dist. LEXIS            AIA"). Congress's addition of a fourth factor
64294, 2012 WL 1607145, at *3 (W.D. Pa. May 8,            requiring an inquiry into whether a stay will reduce
2012); Gould v. Control Laser Corp., 705 F.2d             the burden of litigation on the parties and on the
1340, 1342 (Fed. Cir. 1983).                              court indicates that special attention should be
                                                          given to minimizing the burdens of litigation. While
HN2[ ] District courts typically consider three           that factor has been noted as the basis for a
factors when determining whether to grant a stay          distinction between the standard for stay motions
pending inter partes review of a patent in suit: (1)      in CBM review proceedings and stay motions in
whether the stay will unduly prejudice the                inter partes review proceedings, see Progressive
nonmoving party, (2) whether the proceedings              Cas. Ins. Co. v. Safeco Ins. Co., No. 1:10-cv-1370,
before the court have reached an advanced stage,          2013 U.S. Dist. LEXIS 54899, 2013 WL 1662952,
including whether discovery is complete and a trial       at *2 (N.D. Ohio Apr. 17, 2013), courts considering
date has been set, and (3) whether the stay will          stay applications in the inter partes review setting
likely result in simplifying the case before the court.   have been attentive to that concern as well, see,
See Lennon Image Techs., LLC v. Macy's Retail             e.g., Market-Alerts Pty. Ltd. v. Bloomberg Finance
Holdings, Inc., No. 2:13-cv-235, 2014 U.S. Dist.          L.P., 922 F. Supp. 2d 486, 489 (D. Del. 2013);
LEXIS 130645, 2014 WL 4652117, at *2 (E.D. Tex.           Ultratec, Inc. v. Sorenson Commc'ns, Inc., No. 13-
Sept. 17, 2014); Market-Alerts Pty. Ltd. v.               cv-346, 2013 U.S. Dist. LEXIS 162459, 2013 WL
Bloomberg Fin. L.P., 922 F. Supp. 2d 486, 489 (D.         6044407 (W.D. Wis. Nov. 13, 2013). The Court
Del.     2013);     Soverain     Software    LLC    v.    now turns to an analysis of each of the factors
Amazon.com, Inc., 356 F. Supp. 2d 660, 662 (E.D.          bearing on whether to grant a stay of the district
Tex. 2005). Based on those factors, courts                court proceedings pending the resolution of HTC's
determine whether the benefits of a stay outweigh         petitions [*7] for inter partes review.
the inherent costs of postponing resolution of the
litigation. EchoStar Techs. Corp. v. TiVo, Inc., No.
5:05-cv-81, 2006 U.S. Dist. LEXIS 48431, 2006             1. Prejudice
WL 2501494 (E.D. Tex. July 14, 2006).
                                                          NFCT argues that the delay inherent in granting a
Those three factors largely overlap with the four         stay would lead to undue prejudice. It makes no
factors that Congress has expressly set forth as          specific allegations of prejudice other than to claim
governing the question whether a stay should be           that HN3[ ] any delay in the vindication of patent
granted pending covered business method                   rights is prejudicial to a patent owner. To be sure,
("CBM") review proceedings before the PTAB.               that interest is entitled to weight. See Network-1
Those four factors are:                                   Sec. Solutions, Inc. v. Alcatel-Lucent USA Inc., No.
    (A) whether a stay, or the denial thereof, will       6:11-cv-492, at 9, 2015 U.S. Dist. LEXIS 31452
    simplify the issues in question and streamline        (E.D. Tex. Jan. 5, 2015); Lennon Image Techs.,
    the trial;                                            LLC v. Macy's Retail Holdings, Inc., No. 2-13-cv-
                                                          235, 2014 U.S. Dist. LEXIS 130645, 2014 WL
    (B) whether discovery [*6] is complete and            4652117, at *2 (E.D. Tex. Sept. 17, 2014);
    whether a trial date has been set;                    ThinkOptics, Inc. v. Nintendo of Am., Inc., No.
    (C) whether a stay, or the denial thereof, would      6:11-cv-455, 2014 U.S. Dist. LEXIS 128450, 2014
    unduly prejudice the nonmoving party or

                                                                                                       78
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 81 of 112
                                                                                                     Page 5 of 10
                                         2015 U.S. Dist. LEXIS 29573, *7

WL 4477400, at *1 (E.D. Tex. Feb. 27, 2014); Unifi          nothing about the filing of the transfer motion in this
Sci. Batteries, LLC v. Sony Mobile Commc'ns AB,             case that would affect HTC's entitlement to a stay.
No. 6:12-cv-224, 2014 U.S. Dist. LEXIS 129388,              NFCT also complains, without elaboration, about
2014 WL 4494479, at *2 (E.D. Tex. Jan. 14, 2014);           HTC's motion to stay this action in light of a
Voltstar Techs., Inc. v. Superior Commc'ns, Inc.,           declaratory judgment action brought be a third
No. 2:12-cv-82, 2013 U.S. Dist. LEXIS 119190,               party, a motion that was denied. The Court sees
2013 WL 4511290, at *2 (E.D. Tex. Aug. 22, 2013).           nothing facially improper in the filing of that motion,
However, that factor is present in every case in            and NFCT's brief offers nothing of substance that
which a patentee resists a stay, and it is therefore        would lead the Court to conclude that the motion
not sufficient, standing alone, to defeat a stay            was inappropriate or that the stay should be denied
motion. See E-Watch, Inc. v. Lorex Canada, Inc.,            because of the filing of that motion. Nor does the
No. H-12-331, 2013 U.S. Dist. LEXIS 138198,                 Court discern anything in the allegations regarding
2013 WL 5425298, at *2 (S.D. Tex. Sept. 26,                 HTC's conduct during the February 9-12
2013); Semiconductor Energy Lab. Co. v. Chimei              depositions that should have any effect on the
Innolux Corp., No. SACV 12-21, 2012 U.S. Dist.              Court's decision on the stay motion. The Court
LEXIS 186322, 2012 WL 7170593, at *3 (C.D. Cal.             therefore concludes that the prejudice factor cuts
Dec. 19, 2012); TierraVision, Inc. v. Google, Inc.,         slightly against a stay, but no more than would
No. 11-cv-2170, 2012 U.S. Dist. LEXIS 21463,                typically be the case when a plaintiff is faced with
2012 WL 559993, at *3 (S.D. Cal. Feb. 21, 2012).            the prospect of a delay in obtaining monetary relief
                                                            on its claims.
NFCT does not dispute HTC's contention that it
does not compete with HTC and that monetary
relief will be sufficient to compensate it for any          2. The State of the Proceedings
injury [*8] to its patent rights. NFCT's only other
claim of prejudice is its conclusory claim that it          This action was instituted more than a year ago. By
"would be tactically disadvantaged because, during          the time the motion to stay was filed, the parties
[the stay] period, memories will fade and discovery         had engaged in significant discovery, and claim
may likely be lost." Dkt. No. 149, at 11. That              construction briefing was complete. However, fact
generalized claim of injury is entitled to little weight,   discovery [*10] does not close for another month,
however, as NFCT has not made any showing as                and significant pretrial discovery, filings, motions,
to particular evidence or discovery that is at risk of      and other events remain to be completed before
being lost. A blanket statement that evidence may           the scheduled trial date of September 8, 2015.
become stale or be lost does not amount to a                Clearly, the case is not "in its infancy"; it is far
compelling showing of prejudice.                            enough along that a stay would interfere with
                                                            ongoing proceedings. On the other hand, it
Finally, NFCT contends that "it would be unduly             appears likely that the bulk of the expenses that
prejudiced and tactically disadvantaged by a stay           the parties would incur in pretrial work and trial
because of HTC's dilatory motive." Dkt. No. 149, at         preparation are still in the future. Thus, denying a
12; see also id. at 13-15 (contending that HTC has          stay because of the progress of the case to this
"unclean hands" based on HTC's conduct by                   point would impose significant expenses on the
making "speaking objections" and raising improper           parties that might be avoided if the stay results in
claims of privilege during a series of depositions          the simplification (or obviation) of further court
during the week of February 9-12, 2015). NFCT's             proceedings.
claim of dilatory behavior appears to be based
principally on HTC's motion to transfer this case to        Another consideration that bears on this factor is
the Southern District of California (subsequently           whether the defendant acted with reasonable
amended to seek transfer to the Northern District           dispatch in filing its petitions for inter partes review
of California). There is nothing unusual about filing       and then, after the petitions were granted, in filing
a motion to transfer, and NFCT has pointed [*9] to          its motion for a stay. The petitions for inter partes


                                                                                                            79
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 82 of 112
                                                                                                  Page 6 of 10
                                        2015 U.S. Dist. LEXIS 29573, *10

review were filed seven and one-half months after          administrative agency that issues patents to
the action was brought, and four months after              consider new information bearing on whether those
NFCT filed its infringement contentions. The               patents should be canceled or confirmed. Giving
motion for a stay was filed very promptly after the        the agency the authority to consider the validity of
PTAB instituted the inter partes review.                   patents in the inter partes review process was
                                                           designed in large measure to simplify proceedings
Given the complexity [*11] entailed in seeking             before the courts and to give the courts the benefit
inter partes review, a delay of seven and one-half         of the expert agency's full and focused
months from the filing of the complaint is not             consideration of the effect of prior art on patents
unreasonable. That is particularly true in light of the    being asserted in litigation.
fact that the petitions were filed only four months
after NFCT served its infringement contentions on          The benefits of the reexamination process for
HTC. See Destination Maternity Corp. v. Target             cases in litigation have been described in a way
Corp., 12 F. Supp. 3d 762, 766-68 (E.D. Pa. 2014)          that applies equally to inter partes review:
(petition for inter partes review filed less than four          1. All prior art presented to the Court will have
months after infringement contentions was                       been first considered by the PTO, with its
reasonably timely); Software Rights Archive, LLC                particular expertise.
v. Facebook, Inc., No. 12-3970, 2013 U.S. Dist.                 2. Many discovery problems relating to prior art
LEXIS 133707, 2013 WL 5225522, at *6 (N.D. Cal.                 can be alleviated by the PTO examination.
Sept. 17, 2013) (petition filed just over four months
after identification of asserted claims was                    3. In those cases [*13] resulting in effective
reasonable); Semiconductor Energy Lab. Co. v.                  invalidity of the patent, the suit will likely be
Chimei Innolux Corp., No. SACV 12-21, 2012 U.S.                dismissed.
Dist. LEXIS 186322, 2012 WL 7170593, at *3 (C.D.               4. The outcome of the reexamination may
Cal. Dec. 19, 2012) (3-4 month delay in filing                 encourage a settlement without the further use
petition    after    infringement     contentions     is       of the Court.
reasonable). To be sure, if the petitions had been             5. The record of reexamination would likely be
filed several months earlier, the PTAB's decision              entered at trial, thereby reducing the
on the petitions would have come early enough                  complexity and length of the litigation.
that the stay motion could have been decided at a              6. Issues, defenses, and evidence will be more
time that would have saved the parties some                    easily limited in pre-trial conferences after a
discovery expenses and much of the expense                     reexamination.
associated with the claim construction proceeding.
                                                               7. The cost will likely be reduced both for the
Nonetheless, the Court does not regard HTC's
                                                               parties and the Court.
conduct in this regard as dilatory, and will not
weigh the delay in filing the petitions for inter          Fisher Controls Co. v. Control Components, Inc.,
partes review against HTC. In sum, the state of the        443 F. Supp. 581, 583 (S.D. Iowa 1977), quoted
proceedings is neutral or, at [*12] most, cuts             with approval in Premier Int'l Assocs. LLC v.
slightly against the issuance of a stay.                   Hewlett-Packard Co., 554 F. Supp. 2d 717, 720
                                                           (E.D. Tex. 2008).

3. Simplification of the Issues                            In this case, the likelihood of some or all of those
                                                           benefits flowing from inter partes review is high.
In the Court's view, the most important factor             HN4[ ] If the proceedings before the PTAB result
bearing on whether to grant a stay in this case is         in confirmation of the patent claims being asserted
the prospect that the inter partes review                  in court, the defendant will be estopped from
proceeding will result in simplification of the issues     challenging the validity of the claims on any ground
before the Court. Congress's purpose in creating           that was, or could reasonably have been, asserted
an inter partes review procedure was to allow the          in the inter partes proceeding. 35 U.S.C. §

                                                                                                         80
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 83 of 112
                                                                                                   Page 7 of 10
                                       2015 U.S. Dist. LEXIS 29573, *13

315(e)(2). On the other hand, if the proceedings          the burden on the parties and the court, and that
result in cancelation of some or all of the asserted      the case was not so far advanced at the time the
claims, either some portion of the litigation will fall   stay motion was filed as to justify the denial of the
away, or the litigation will come to an end               requested stay. Id. at 1313, 1320. For those
altogether.                                               reasons, the court held that the district court should
                                                          have entered a stay pending the PTAB's resolution
While the PTAB's decision to institute inter partes       of the CBM review proceeding.
review ordinarily means that there is a
substantial [*14] likelihood of simplification of the     NFCT argues that because VirtualAgility involved
district court litigation, that likelihood is far more    CBM review, not inter partes review, the Federal
speculative before the PTAB decides whether to            Circuit's analysis in VirtualAgility does not apply
institute inter partes review. For that reason, the       here. It is true that the stay provisions for CBM
grant of inter partes review has been treated as a        review are statutory, while the stay practice for
highly significant factor in the courts' determination    inter partes has been developed by the courts.
of whether to stay cases pending PTAB review.             However, the standards for granting stay [*16]
Thus, it is important to the Court's decision that in     relief are generally similar. As noted above, the
this case the PTAB has acted on two of the                additional statutory factor applied in the CBM
defendants' three petitions for inter partes review       review context—whether a stay will reduce the
and in doing so has instituted inter partes review        burden of litigation on the parties and the court—is
proceedings on most of the claims at issue in this        a consideration that courts often taken into account
case.                                                     in determining whether to grant a stay pending
                                                          inter partes review.
The Federal Circuit recently addressed the closely
related question whether a stay should be granted         The overlap between the standards for granting a
pending "covered business methods" ("CBM")                stay in those two contexts is not surprising, since
review after the PTAB has instituted review               both CBM review and inter partes review, like
proceedings.        See    VirtualAgility,   Inc.   v.    reexamination, are designed to promote the same
Salesforce.com, Inc., 759 F.3d 1307 (Fed. Cir.            policy goals. That is to give the Patent and
2014). The circuit court in that case held that the       Trademark Office ("the PTO"), the expert agency
district court erred in denying a stay after the PTAB     that issued the patents in suit, an opportunity to
had granted the defendants' petition for CBM              determine in the first instance whether the patents
review. The court stated that it was "not error for       are valid in light of the cited prior art and to simplify
the district court to wait until the PTAB made its        district court infringement proceedings. See In re
decision to institute CBM review before it ruled on       Etter, 756 F.2d 852, 857 (Fed. Cir. 1985) ("When
the motion" to stay. Id. at 1315. The court added         the patent is concurrently involved in litigation [one
that "[w]hile a motion to stay could be granted even      function of reexamination] is to free the court from
before the [*15] PTAB rules on a post-grant               any need to consider prior art without the benefit of
review petition, no doubt the case for a stay is          the PTO's initial consideration.").
stronger after post-grant review has been
instituted." Id. at 1316.                                 NFCT is correct that Congress's inclusion of a stay
                                                          provision in the CBM review section of the AIA
The court in VirtualAgility held that the patentee,       clearly signaled a desire to make stay relief readily
which could be adequately compensated through a           available in CBM review cases. Moreover, [*17]
damages remedy, could not make a showing of               the legislative history of the AIA makes it apparent
undue prejudice from a stay, and that the evidence        that Congress intended for district courts to be
did not indicate that a stay would give the               liberal in granting stays pending CBM review. As
defendants a clear tactical advantage. 759 F.3d at        Senator Schumer observed regarding the CBM
1318-20. Moreover, the court found that the               review provision, Congress intended to place "a
disposition of the review would streamline the            very heavy thumb on the scale in favor of a stay
proceedings before the district court and decrease        being granted" once the PTAB instituted CBM

                                                                                                           81
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 84 of 112
                                                                                                            Page 8 of 10
                                         2015 U.S. Dist. LEXIS 29573, *17

review proceedings. 157 Cong. Rec. S1363 (daily             Jan. 15, 2015); CANVS Corp. v. United States, No.
ed. Mar. 8, 2011) (statement of Sen. Chuck                  10-540 C, 2014 U.S. Claims LEXIS 1550 (Fed. Cl.
Schumer). But Congress's desire to enhance the              Dec. 19, 2014); Kaneka Corp. v. SKC Kolon PI,
role of the PTO and limit the burden of litigation on       Inc., No. CV 11-3397, 2014 U.S. Dist. LEXIS
courts and parties was not limited to the CBM               182809 (C.D. Cal. Dec. 5, 2014); Locata LBS LLC
review context. The legislative history indicates           v. Paypal Inc., No. C 14-1864, 2014 U.S. Dist.
that Congress recognized that the same underlying           LEXIS 182792 (N.D. Cal. Dec. 4, 2014); [*19]
policy considerations that apply to CBM review              Surfcast, Inc. v. Microsoft Corp., No. 2:12-cv-333,
apply to inter partes review as well. See H. Rep.           2014 U.S. Dist. LEXIS 160062, 2014 WL 6388489
No. 112-98, Part I, at 48 (2011) (statutory post-           (D. Me. Nov. 14, 2014); Norman IP Holdings, LLC
grant review procedures were designed to be                 v. Chrysler Group LLC, No. 6:13-cv-278, 2014 U.S.
"quick and cost effective alternatives to litigation");     Dist. LEXIS 182788 (E.D. Tex. Oct. 8, 2014);
157 Cong. Rec. S952 (daily ed. Feb. 28, 2011)               Cypress Semiconductor Corp. v. GSI Tech., Inc.,
(inter partes review was intended to provide a              No. 13-cv-2013, 2014 U.S. Dist. LEXIS 142858,
"faster, less costly alternative[] to civil litigation to   2014 WL 5021100 (N.D. Cal. Oct. 7, 2014);
challenge patents) (statement of Sen. Chuck                 Intellectual Ventures II LLC v. Suntrust Banks, Inc.,
Grassley); id. at S5319 (daily ed. Sept. 6, 2011)           No. 1:13-cv-2454, 2014 U.S. Dist. LEXIS 142295,
(post-grant review of patents, including inter partes       2014 WL 5019911 (N.D. Ga. Oct. 7, 2014);
review, [*18] was meant to be "an inexpensive               Evolutionary Intelligence, LLC v. Sprint Nextel
substitute for district court litigation" that "allows      Corp., No. C-13-4513, 2014 U.S. Dist. LEXIS
key issues to be addressed by experts in the field")        139066, 2014 WL 4802426 (N.D. Cal. Sept. 26,
(statement of Sen. Jon Kyl). In light of the parallel       2014); PersonalWeb Techs., LLC v. Google Inc.,
policies underlying the CBM and inter partes                No. 5:13-cv-1317, 2014 U.S. Dist. LEXIS 116172,
review proceedings, it is not surprising that courts        2014 WL 4100743 (N.D. Cal. Aug. 20, 2014);
have applied generally similar analysis to requests         Intellectual Ventures II LLC v. U.S. Bancorp, Civil
for stays in both settings.                                 No. 13-2071, 2014 U.S. Dist. LEXIS 153638, 2014
                                                            WL 5369386 (D. Minn. Aug. 7, 2014); Affinity Labs
In fact, since the circuit court's decision in              of Texas LLC v. Samsung Elecs. Co., No. 14-cv-
VirtualAgility, courts have been nearly uniform in          2717, 2014 U.S. Dist. LEXIS 105850, 2014 WL
granting motions to stay proceedings in the trial           3845684 (N.D. Cal. Aug. 1, 2014); Depomed Inc. v.
court after the PTAB has instituted inter partes            Purdue Pharma L.P., Civil Action No. 13-571, 2014
review proceedings. See Capella Photonics, Inc. v.          U.S. Dist. LEXIS 102109, 2014 WL 3729349
Cisco Sys., Inc., No. C-14-3348, 2015 U.S. Dist.            (D.N.J. July 25, 2014).1
LEXIS 27953 (N.D. Cal. Mar. 6, 2015); Gentherm
Can., Ltd. v. IGB Auto., Ltd., No. 13-11536, 2015
                                                            1 The  post-VirtualAgility cases that have departed from that
U.S. Dist. LEXIS 23180, 2015 WL 804657 (E.D.
Mich. Feb. 26, 2015); Verinata Health, Inc. v.              general approach have involved unusual facts. For example,
                                                            in Drone Technologies, Inc. v. Parrot S.A., No. 14-cv-111,
Ariosa Diagnostics, Inc., No. 12-cv-5501, 2015
                                                            2014 U.S. Dist. LEXIS 162117, 2014 WL 6607484 (W.D. Pa.
U.S. Dist. LEXIS 12693, 2015 WL 435457 (N.D.                Nov. 19, 2014), the court noted that the defendants had been
Cal. Feb. 2, 2015); Service Solutions U.S., L.L.C.          guilty of "flagrant failure to permit this case to proceed through
v. Autel.US Inc., No. 13-10534, 2015 U.S. Dist.             discovery" and had entered a default judgment against the
LEXIS 9582, 2015 WL 401009 (E.D. Mich. Jan. 28,             defendants on the merits. Under those circumstances, the
2015); In re CTP Innovations, LLC, Patent Litig.,           court saw no reason to further delay the proceedings before it.
                                                            In SCVNGR, Inc. v. eCharge Licensing, LLC, Civil Action No.
MDL 14-MD-2581, 2015 U.S. Dist. LEXIS 8142,
                                                            13-12418, 2014 U.S. Dist. LEXIS 135408, 2014 WL 4804738
2015 WL 317149 (D. Md. Jan. 23, 2015); Safe                 (D. Mass. Sept. 25, 2014), Intellectual Ventures II L.L.C. v. JP
Storage LLC v. Dell Inc., Civil Action No. 12-1624          Morgan Chase & Co., No. 13 Civ. 3777, 2014 U.S. Dist. LEXIS
(D. Del. Jan. 22, 2015); Cutsforth, Inc. v.                 129854 (S.D.N.Y. Aug. 11, 2014), and Invensys Systems, Inc.
Westinghouse Air Brake Techs. Corp., Civil No.              v. Emerson Electric Co., No. 6:12-cv-799, 2014 U.S. Dist.
12-1200, 2015 U.S. Dist. LEXIS 31453 (D. Minn.              LEXIS 128454, 2014 WL 4477393 (E.D. Tex. July 27, 2014),
                                                            the courts denied stays because the PTAB had [*20] granted

                                                                                                                     82
         Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 85 of 112
                                                                                                               Page 9 of 10
                                                 2015 U.S. Dist. LEXIS 29573, *20

The same has been true of motions to stay                              With that said, it is nonetheless necessary to
proceedings in the trial court after the PTAB has                      determine whether there are circumstances in this
instituted CBM review proceedings. See Moneycat                        case that would call for a departure from that
Ltd. v. Paypal Inc., No. 14-cv-2490, 2014 U.S. Dist.                   general practice and make a stay inappropriate. As
LEXIS 156168, 2014 WL 5689844 (N.D. Cal. Nov.                          noted above, the other factors bearing on the
4, 2014); Secure Axcess, LLC v. U.S. Bank Nat'l                        Court's exercise of its discretion to grant or deny a
Ass'n, No. 6:13-cv-717, 2014 U.S. Dist. LEXIS                          stay do not cut strongly either in favor of or against
182789 (E.D. Tex. Oct. 20, 2014); DataTreasury                         a stay. Nor has NFCT [*22] pointed to any special
Corp. v. Fiserv, Inc., No. 2:13-cv-431, 2014 U.S.                      circumstances that would counsel against granting
Dist. LEXIS 182805 (E.D. Tex. Sept. 29, 2014);                         a stay in this case.
Solutran, Inc. v. Elavon, Inc., No. 13-cv-2637, 2014
U.S. Dist. LEXIS 182791 (D. Minn. Sept. 18, 2014);                     The only wrinkle pointed out by NFCT is that the
Segin Sys., Inc. v. Stewart Title Guar. Co., No.                       PTAB's order granting inter partes review did not
2:13-cv-190, 2014 U.S. Dist. LEXIS 109968, 2014                        include all of the asserted claims of the '664 patent.
WL 3895931 (E.D. Va. Aug. 8, 2014); see also                           In particular, currently asserted claims 14, 15, and
Versata Software, Inc. v. Callidus Software, Inc.,                     19 were not included in the petition for inter partes
No. 2014-1468, 780 F.3d 1134, 2015 U.S. App.                           review of the '664 patent or the PTAB's order
LEXIS 3552, 2015 WL 981523 (Fed. Cir. Feb. 27,                         granting inter partes review of that patent. For that
2015); Benefit Funding Sys. LLC v. Advance Am.                         reason, NFCT contends that the stay should be
Cash Advance Ctrs. Inc., 767 F.3d 1383 (Fed. Cir.                      denied. NFCT argues that with those claims
2014).                                                                 omitted from the inter partes review, the PTAB's
                                                                       decision in the review proceeding is unlikely to
That near-uniform line of authority reflects the                       result in a significant simplification of the case. The
principal point made by the court in VirtualAgility—                   Court does not agree.
that after the PTAB has instituted review
proceedings, the parallel district court litigation                    The reason that three of the claims of the '664
ordinarily should be stayed. The decisions cited                       patent were not included in the defendant's original
above have applied the same general approach in                        petition for inter partes review of the '664 patent is
the analogous setting of inter partes review.2                         that at the time the petition was filed, NFCT had
                                                                       not asserted those claims against HTC. When
review of only some of the asserted claims or patents, and the         NFCT asserted those claims in the litigation, HTC
courts were not persuaded that the PTAB review proceedings             promptly petitioned for those claims to be added to
were likely to result in significant simplification of the issues in   the inter partes review proceeding. The absence,
suit.                                                                  at least for now, of those claims from the inter
2 Without    acknowledging the line of authority cited above,          partes review is therefore chargeable to NFCT, not
NFCT argues that courts "routinely deny motions to stay                to HTC. In light of the relationship [*23] between
where the litigation has progressed as far as the [*21] present        those claims and the claims for which review was
litigation." Dkt. No. 149, at 8. NFCT cites four cases for that        granted, it seems entirely possible that the claims
proposition. In three of the four cited cases, a large number of       will be added to the review. In any event, even if
the claims at issue were not undergoing inter partes review.
                                                                       the PTAB restricts its review to the claims of the
The remaining case, Unifi Sci. Batteries, LLC v. Sony Mobile
Commc'ns AB, No. 6:12-cv-224, 2014 U.S. Dist. LEXIS                    '551 patent and the initially asserted claims of the
129388, 2014 WL 4494479 (E.D. Tex. Jan. 14, 2014),                     '664 patent, any disposition by the PTAB is likely to
predated the Federal Circuit's decision in VirtualAgility.             simplify the proceedings before this Court, at the
Moreover, the inter partes review proceeding in that case              very least with respect to the '551 patent.
involved only a small minority of the references at issue in the       Accordingly, in light of the fact that the PTAB has
litigation, which the court found reduced the likelihood that the
                                                                       already instituted review of the two patents in suit
inter partes review proceeding would result in simplification of
the case before the court. Thus, contrary to NFCT's                    in this case, the "simplification" factor cuts strongly
suggestion, the four cases it cites do not represent the               in favor of granting a stay in this case pending the
"routine." Instead, they contain unusual facts that render them        completion of the inter partes review process.
exceptions, rather than representing the general rule.

                                                                                                                      83
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 86 of 112
                                                                          Page 10 of 10
                                      2015 U.S. Dist. LEXIS 29573, *23



CONCLUSION

After weighing all the factors that bear on whether
to grant a stay pending inter partes review, the
Court concludes that the balance of those factors
favors HTC. Accordingly, in the exercise of its
discretion this Court will grant HTC's motion to stay
all proceedings in this case pending the completion
of the inter partes review before the PTAB. The
parties are directed to advise the Court promptly
when the PTAB issues its decision in the inter
partes review proceeding.

IT IS SO ORDERED.

SIGNED this 11th day of March, 2015.

/s/ William C. Bryson

[*24] WILLIAM C. BRYSON

UNITED STATES CIRCUIT JUDGE


  End of Document




                                                                                    84
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 87 of 112


    Neutral
As of: January 6, 2021 9:21 PM Z


                                      Palmer v. Kci United States
                             United States District Court for the District of Nebraska
                             November 3, 2020, Decided; November 3, 2020, Filed
                                                  4:19CV3084

Reporter
2020 U.S. Dist. LEXIS 204718 *; 2020 WL 6441268
                                                          ORDER
CATHERINE PALMER, individually and on behalf              This matter is before the Court on the Motion for
of all others similarly situated; Plaintiff, vs. KCI      Leave to File an Amended Class Action Complaint
USA, INC., Defendant.                                     (Filing No. 44) filed by Plaintiff, Catherine Palmer,
                                                          and on the Motion to Stay (Filing No. 46) filed by
                                                          Defendant, KCI USA, Inc. For the following
                                                          reasons, the Court will deny Palmer's motion for
Counsel: [*1] For Catherine Palmer, individually
                                                          leave to amend and will grant KCI's motion to stay.
and on behalf of all others similarly situated,
Plaintiff: Aaron D. Radbil, GREENWALD,
DAVIDSON LAW FIRM, Austin, TX; Gary M.                    BACKGROUND
Klinger, MASON, LIETZ LAW FIRM - CHICAGO,
Chicago, IL.                                              KCI is a licensed durable medical equipment
                                                          provider and a wound care company providing
                                                          prescription wound devices for medical patients
For KCI USA, INC., Defendant: Craig A.
                                                          within the United States. Palmer filed a putative
Knickrehm, Jonathan M. Brown, WALENTINE,
                                                          class action complaint against KCI on August 19,
O'TOOLE LAW FIRM, Omaha, NE; David Krueger,
                                                          2019, [*2] alleging KCI violated the Telephone
Eric L. Zalud, Laura E. Kogan, Warren McClurg,
                                                          Consumer Protection Act, 47 U.S.C. § 227 et seq.
PRO HAC VICE, BENESCH, FRIEDLANDER LAW
                                                          ("TCPA") by making calls to individuals believed to
FIRM - CLEVELAND, Cleveland, OH; Thomas O.
                                                          be KCI's debtors, including Palmer and other class
Crist, BENESCH, FRIEDLANDER LAW FIRM -
                                                          members, using an "automatic telephone dialing
CLEVELAND, Cleveland, OH.
                                                          system" ("ATDS") and/or an "artificial or
                                                          prerecorded voice" without prior express consent.
                                                          Palmer alleges between March and June 2019 she
Judges: Michael D. Nelson, United States                  received seven autodialed calls on her cellular
Magistrate Judge.                                         telephone from KCI. The caller left pre-recorded
                                                          voicemails regarding an overdue medical account
                                                          for a different individual. (Filing No. 1). Palmer was
                                                          not a customer or debtor of KCI, but, due to the
Opinion by: Michael D. Nelson                             transposition of a digit in the telephone number,
                                                          KCI made the calls to Palmer's cellular telephone
                                                          rather than the intended individual. Palmer's
                                                          complaint proposes the following class definition
Opinion                                                   for a "wrong number" class:

                                                               All persons and entities throughout the United
                                                               States (1) to whom KCI USA, Inc. placed, or

                                                                                                        85
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 88 of 112
                                                                                                  Page 2 of 5
                                       2020 U.S. Dist. LEXIS 204718, *2

     caused to be placed, a call directed to a                 service, (3) by using the Cisco Unified Contact
     number assigned to a cellular telephone                   Center Enterprise dialing system, or an
     service, but not assigned to the intended                 artificial or prerecorded voice, (4) from August
     recipient of KCI USA, Inc.'s calls, (3) by using          19, 2015 through and including the date of
     an automatic telephone dialing system or an               class certification.
     artificial or prerecorded voice, (4) from four       (Filing No. 44-4).
     years prior to the date [*3] of this complaint
     through and including the date of class              In opposing Palmer's motion to amend, KCI
     certification.                                       asserts the facts underlying Palmer's request to
(Filing No. 1 at p. 9). Palmer, on behalf of herself      amend were available to her much earlier than the
and the class, seeks $500 in statutory damages for        Rule 30(b)(6) deposition. In Palmer's written
each call, as well as treble damages due to her           discovery requests, she had asked KCI to describe
allegation that some or all of KCI's telephone calls      its "efforts to verify or confirm that telephone
were made willfully and knowingly in violation of         number [(xxx) [*5] xxx-7223] was assigned to the
the TCPA.                                                 intended recipient of [KCI's] calls." In KCI's
                                                          answers to interrogatories provided to Palmer on
In accordance with the deadline selected by the           February 10, 2020, KCI answered, "KCI's customer
parties in their Rule 26(f) Report (Filing No. 24),       ordered a prescription medical device from KCI
the Court entered an order on November 13, 2019,          through the customer's healthcare provider,
setting various case progression deadlines,               voluntarily providing the telephone number for
including January 15, 2020, as the deadline for           communications regarding the prescription medical
parties to move to amend pleadings or add parties.        device." (Filing No. 45-1).
(Filing No. 26). Plaintiff filed the instant motion for
leave to amend on August 24, 2020, after the              KCI has also filed a motion to stay the case
deadline expired. Palmer alleges she learned              pending the Supreme Court of the United States'
during discovery that, "as a matter of pattern and        decision in Facebook, Inc. v. Duguid, No. 19-511,
practice," KCI "does not obtain prior express             2020 WL 3865252, at *1 (U.S. July 9, 2020), which
consent from consumers to whom it places calls by         will resolve a circuit split regarding whether the
using an ATDS or an artificial or prerecorded             TCPA's definition of an ATDS encompasses any
voice" and instead "assumes" prior express                device that can "store" and "automatically dial"
consent exists. (Filing No. 44-3 at p. 15). Palmer        telephone numbers, even if the device does not
contends that she first learned this information          "use a random or sequential number generator."
during a Rule 30(b)(6) deposition of KCI on July          KCI used a Cisco Unified Contact Center
29, 2020. (Filing No. 44 at p. 5). Specifically, KCI's    Enterprise dialing system to make the phone calls
designated [*4] deponent testified, "[W]e don't           to Palmer. KCI asserts the Facebook ruling will
have direct consent from the patient. It's assumed        conclusively resolve whether the equipment used
through the fact that a requester has ordered our         by KCI is an ATDS within the meaning of the
product in order to help treat a patient. Therefore,      TCPA, which is an essential element of Palmer's
we would contact them for usage." (Filing No. 44-2        individual claim and the claim of the putative class.
at p. 7). Based upon this testimony, Palmer seeks
to file an amended complaint with two class
                                                          ANALYSIS
definitions, including a similarly defined "wrong
number" class as alleged in her original complaint,
as well as a broader class Palmer calls a "Dialer
and Prerecorded Voice Class," defined as:
                                                          I. Motion to Amend
     All persons and entities throughout the United
     States (1) to whom KCI USA, Inc. placed, or          When a party seeks leave to amend under Rule
     caused to be placed, a call directed to a            15(a) of the Federal Rules of Civil Procedure
     number assigned to a cellular telephone              outside of the time period established by a

                                                                                                       86
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 89 of 112
                                                                                                 Page 3 of 5
                                       2020 U.S. Dist. LEXIS 204718, *5

scheduling order, [*6] the party must first              matter of pattern and practice—for all of KCI's
demonstrate good cause under Rule 16(b). See             customers" that KCI does not obtain prior express
Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497         consent directly from the intended recipient of its
(8th Cir. 2008); Sherman v. Winco Fireworks, Inc.,       calls. (Filing No. 48 at p. 10). Palmer argues she
532 F.3d 709, 716 (8th Cir. 2008). Palmer filed the      has been diligent in pursuing this amendment
instant motion for leave to amend on August 24,          because she first served KCI with written discovery
2020, seven months after the motion to amend             requests seeking information regarding KCI's
pleadings deadline had expired under the case            practices to obtain prior consent on October 28,
progression order. Therefore, Palmer must                2019, and although KCI responded on February
demonstrate good cause to amend her pleadings.           10, 2020, directing her to see attached documents,
See Sherman, 532 F.3d at 716.                            it did not actually attach any responsive
                                                         documents. (Filing No. 44 at p. 4).
"The primary measure of good cause is the
movant's diligence in attempting to meet the             The Court finds Palmer has not demonstrated she
order's requirements." Sherman, 532 F.3d at 716          was diligent in attempting to meet the scheduling
(citing Rahn v. Hawkins, 464 F.3d 813, 822 (8th          order's deadline to amend pleadings, which
Cir. 2006)). "[I]f the reason for seeking the            expired seven months before she [*8] filed the
amendment is apparent before the deadline and no         instant motion. First, although Palmer claims she
offsetting factors appear, the Rule 16 deadline          did not learn the basis for her proposed
must govern." Financial Holding Corp. v. Garnac          amendments until the July 29, 2020, deposition,
Grain Co., 127 F.R.D. 165, 166 (W.D. Mo. 1989).          Palmer had facts in her possession as early as
Although prejudice to the nonmovant resulting from       February 10, 2020, which, had she pursued them,
modification of the scheduling order may be a            would have supported her proposed amendments.
relevant factor, the court will generally not consider   In particular, on February 10, 2020, KCI answered
prejudice if the movant has not been diligent in         that it obtained the telephone number [(xxx) xxx-
meeting the scheduling order's deadlines. See            7223] when KCI's customer ordered a prescription
Sherman, 532 F.3d at 717 (citing Bradford v.             medical device through the customer's healthcare
DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001)).          provider, "voluntarily providing the telephone
"[T]he 'good cause' standard [of Rule 16(b)] is an       number for communications regarding the
exacting one, for it demands a demonstration that        prescription medical device." In other words,
the existing schedule cannot be reasonably met           Palmer was informed in February 2020 that KCI
despite the diligence of the party seeking the           obtained the 7223-telephone number from a
extension." Scheidecker v. Arvig Enters., 193            healthcare provider as an intermediary, and not
F.R.D. 630, 632 (D. Minn. 2000) (citation omitted).      from intended recipient him or herself. True, this
Whether to grant a motion for leave to amend is          answer does not state that all of KCI's customer's
within the sound discretion of the district court.       telephone numbers are obtained from a healthcare
Popoalii, 512 F.3d at 497.                               provider rather than the customer/patient him or
                                                         herself, but KCI's answer was enough to have
Palmer asserts good cause exists for her belated         prompted further investigation or inquiry had
motion [*7] to amend because she did not learn           Palmer been diligent. Additionally, if Palmer
the    information     supporting     her    proposed    believed KCI's responses to written discovery were
amendments until KCI's Rule 30(b)(6) deposition          insufficient in February 2020, Palmer could have,
on July 29, 2020, wherein KCI's designated               and should [*9] have, taken action to have KCI to
deponent testified, "[W]e don't have direct consent      remedy its deficient responses much earlier.
from the patient. It's assumed through the fact that     Finally, KCI correctly points out that its non-lawyer,
a requester has ordered our product in order to          Rule 30(b)(6) deponent's testimony that "we don't
help treat a patient. Therefore, we would contact        have direct consent from the patient" is a legal
them for usage." (Filing No. 44-2 at p. 7). Palmer       conclusion; the court will determine whether KCI's
contends that this is the first time she learned "as a   practices constitutes express prior consent under

                                                                                                       87
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 90 of 112
                                                                                                 Page 4 of 5
                                     2020 U.S. Dist. LEXIS 204718, *9

the TCPA. See S. Wine & Spirits of Am., Inc. v.        discretion in denying leave to amend."). Therefore,
Div. of Alcohol & Tobacco Control, 731 F.3d 799,       under the circumstances, [*11] the Court will deny
811 (8th Cir. 2013)("A 30(b)(6) witness's legal        Palmer's motion for leave to amend.
conclusions are not binding on the party who
designated him."). It bears repeating that KCI's
designated deponent's testimony that "we don't         II. Motion to Stay
have direct consent from the patient" was followed
                                                       KCI moves the Court for an order staying all
by her statement that, "[consent] is assumed
                                                       proceedings pending the decision of the Supreme
through the fact that a requester has ordered our
                                                       Court in Facebook, Inc. v. Duguid, No. 19-511,
product in order to help treat a patient" — which is
                                                       wherein the court granted certiorari to resolve,
the same process KCI stated it used to obtain the
                                                       "Whether the definition of ATDS in the TCPA
7223-telephone number in its February 2020
                                                       encompasses any device that can 'store' and
interrogatory answer. In other words, the factual
                                                       'automatically dial' telephone numbers, even if the
basis for Palmer's proposed amendments was
                                                       device does not 'us[e] a random or sequential
available to her several months before filing the
                                                       number generator.'" KCI argues this decision will
instant motion. See Financial Holding Corp., 127
                                                       determine a "crucial question" of law in this
F.R.D. at 166 ("[I]f the reason for seeking the
                                                       litigation.
amendment is apparent before the deadline and no
offsetting factors appear, the Rule 16 deadline        "[T]he power to stay proceedings is incidental to
must govern."). Therefore, the Court finds Palmer      the power inherent in every court to control the
has not demonstrated good cause justifying her         disposition of the causes on its docket with
long delay in seeking [*10] to amend her               economy of time and effort for itself, for counsel,
complaint.                                             and for litigants." Landis v. N. Am. Co., 299 U.S.
                                                       248, 57 S. Ct. 163, 81 L. Ed. 153 (1936). A federal
Having concluded Palmer did not exercise due
                                                       district court "has broad discretion to stay
diligence to comply with the scheduling order, the
                                                       proceedings as an incident to its power to control
Court does not need to address the remaining
                                                       its own docket." Clinton v. Jones, 520 U.S. 681,
arguments regarding unfair prejudice and futility.
                                                       117 S. Ct. 1636, 137 L. Ed. 2d 945 (1997). In
See Sherman, 532 F.3d at 717 (finding the court
                                                       evaluating a stay, a court should consider several
generally will not consider prejudice if the movant
                                                       relevant factors, including "maintaining control of
has not been diligent in meeting the scheduling
                                                       its docket, conserving judicial resources, and the
order's deadlines). Nevertheless, the Court also
                                                       important interest of providing for the just
finds that permitting the belated amendment would
                                                       determination of cases pending before the court,"
be prejudicial to KCI. The deadlines to complete
                                                       Rosales v. Heath, No. 8:17CV87, 2017 U.S. Dist.
written discovery, expert disclosures, and
                                                       LEXIS 88911, 2017 WL 2533365, at *2 (D. Neb.
depositions, have all concluded, and the parties
                                                       2017)(Zwart, M.J.), and [*12] the "possible
are preparing for class action and dispositive
                                                       damage, hardship and inequities to the parties to
motion practice on Palmer's original pleading
                                                       the lawsuit and the relationship of the stay to the
containing only her "wrong number" individual
                                                       fulfillment of judicial objectives of simplification of
claim and "wrong number" putative class.
                                                       the issues in question and trial of the case." Streck,
Permitting Palmer to amend her complaint at this
                                                       Inc. v. Research & Diagnostic Sys., Inc., No.
late hour to convert this case from a "wrong
                                                       806CV458, 2007 U.S. Dist. LEXIS 59314, 2007
number" action into an action that essentially
                                                       WL 2344805, at *1 (D. Neb. Aug. 14,
includes all calls KCI has made to all its customers
                                                       2007)(Bataillon, J.)(quoting United Sweetener
would be unfairly prejudicial. See Popp Telcom v.
                                                       USA, Inc. v. Nutrasweet Co., 766 F. Supp. 212,
Am. Sharecom, Inc., 210 F.3d 928, 943 (8th Cir.
                                                       217 (D. Del. 1991)). A stay may be warranted
2000) ("Where an amendment would likely result in
                                                       where the matter implicates "rights which are
the burdens of additional discovery and delay to
                                                       inextricably tied to [a] pending . . . claim in [another
the proceedings, a court usually does not abuse its

                                                                                                       88
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 91 of 112
                                                                                                 Page 5 of 5
                                      2020 U.S. Dist. LEXIS 204718, *12

court]." Id. (quoting Kemp v. Tyson Seafood Grp.,        in June 2019. (Filing No. 60-1). See Burnett v.
Inc., 19 F. Supp. 2d 961, 965 (D. Minn. 1998)).          Ocwen Loan Servicing, LLC, No. 17 C 3474, 2017
Typically, the applicant for a stay has the burden to    U.S. Dist. LEXIS 185439, 2017 WL 5171226, at *3
show specific hardship or inequity if he or she is       (N.D. Ill. Nov. 8, 2017) ("[A] stay in this case will
required to go forward. See Landis, 299 U.S. at          not deprive Plaintiffs of needed relief from the
255.                                                     alleged unlawful calls because Plaintiffs do not
                                                         allege the calls are presently ongoing."). And,
In weighing the above factors, the Court finds that      although the delay caused by the stay may be
a stay of the case pending the Facebook decision         significant, it is not indeterminate. Oral argument in
is warranted. Palmer seeks to certify a class of         Facebook is set for December 8, 2020, and a
persons who received ATDS calls or prerecorded           decision would be expected sometime next
calls from KCI as part of a singular class. Whether      summer. On balancing judicial and party resources
the Cisco Unified Contact Center Enterprise dialing      against the relatively minor delay this stay will
system used by KCI to qualifies as an ATDS is an         cause Palmer, the Court finds a stay is
essential element of Palmer's claim under the            appropriate. Upon consideration,
TCPA and of the putative class's claim. See
Brenner v. Am. Educ. Servs., 702 F. App'x 503,           IT IS ORDERED:
504 (8th Cir. 2017)(affirming summary judgment in             1. Plaintiff's Motion for Leave to File an
favor of defendant where the plaintiff "failed to             Amended Class Action Complaint (Filing No.
provide probative evidence that [the defendant]               44) is denied;
used an [ATDS], or a prerecorded or artificial voice          2. Defendant's Motion to Stay (Filing No. 46) is
to make calls to his cell phone, an essential                 granted;
element [*13] of his claim."). Although the
Facebook decision will not conclusively resolve the          3. All outstanding deadlines in this case are
claim for receiving "prerecorded or artificial voice"        stayed pending the Supreme Court's decision
calls, it will conclusively resolve whether a tenable        in Facebook, Inc. v. Duguid et al., No. 19-511.
ATDS claim exists.
                                                         Dated this 3rd day of November, 2020.
Further, a stay in this case pending the Supreme
                                                         BY THE COURT:
Court's decision in Facebook will "avoid exhausting
judicial resources" and will conserve the parties'       /s/ Michael D. Nelson
resources. The deadlines to complete written
discovery, expert disclosures, and depositions, are      United States Magistrate Judge
all concluded. The next significant deadline is the
motion for class certification deadline of November
                                                           End of Document
6, 2020. The dispositive motion deadline is in
January 2021. The Supreme Court's decision in
Facebook will clarify the law before the parties
expend significant time and effort filing and briefing
motions to certify a class and for summary
judgment and will aid the court's determination of
those motions.

Palmer argues she and the putative class will be
prejudiced by the stay because it will indefinitely
stay the case and permit KCI from continuing to
violate the TCPA. (Filing No. 53 at pp. 11-12).
However, Palmer has not identified any personal
continuing harm from KCI, as she testified during
her deposition that the calls from KCI [*14] ended

                                                                                                       89
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 92 of 112


    Positive
As of: January 6, 2021 9:17 PM Z


                                   Rose v. Wells Fargo Advisors, LLC
               United States District Court for the Northern District of Georgia, Atlanta Division
                                   June 14, 2016, Decided; June 14, 2016, Filed
                                      CIVIL ACTION NO. 1:16-CV-562-CAP

Reporter
2016 U.S. Dist. LEXIS 85287 *; 2016 WL 3369283
                                                          motion to stay [Doc. No. 10]1 and the plaintiff's
                                                          motion for leave to file a supplemental brief to
MICHAEL ROSE, Plaintiff, v. WELLS FARGO
                                                          inform the court of new relevant case law [Doc. No.
ADVISORS, LLC, Defendant.
                                                          18]. As an initial matter, the motion for leave to file
                                                          a supplemental brief regarding new case law [Doc.
                                                          No. 18] is GRANTED.
Counsel: [*1] For Michael Rose, Plaintiff: Marc
                                                          In the amended complaint [Doc. No. 12], the
Brian Hershovitz, LEAD ATTORNEY, Marc B.
                                                          plaintiff contends that the defendant repeatedly
Hershovitz, P.C., Atlanta, GA.
                                                          violated the Telephone Consumer Protection Act
                                                          ("TCPA") by sending [*2] him more than 600 texts
For Wells Fargo Advisors, LLC, Defendant:                 messages without his consent. The text messages
Alexandra Krasovec, Eric J. Troutman, LEAD                continued even after efforts by the plaintiff's wife to
ATTORNEYS, PRO HAC VICE, Dorsey & Whitney-                have the defendant stop sending the unwanted
C.CA, Costa Mesa, CA; Erin McGarry Moore,                 messages.
Parker, Hudson, Rainer & Dobbs, LLP, Atlanta,
GA; Nancy H. Baughan, Parker, Hudson, Rainer &            The defendant moved to stay this action pending a
Dobbs, LLP -GA, Atlanta, GA.                              decision by the United States Supreme Court in
                                                          Spokeo, Inc. v. Robins, 135 S. Ct. 1892, 191 L. Ed.
                                                          2d 762 (2015) (granting petition for writ of
                                                          certiorari) and a decision by the Court of Appeals
Judges: CHARLES A. PANNELL, JR., United                   for the D.C. Circuit in ACA Int'l, et al. v. Fed.
States District Judge.                                    Commncn's Comm., 2015 U.S. App. LEXIS 18554,
                                                          No. 15-1211 (D.C. Cir. July 13, 2015). Since the
                                                          filing of the motion to stay, the Supreme Court
                                                          issued its opinion in Spokeo.2 Therefore, the only
Opinion by: CHARLES A. PANNELL, JR.                       issue for this court to consider is whether to stay


                                                          1 The  motion to stay was filed in alternative along with a
                                                          motion to dismiss pursuant to Federal Rules of Civil Procedure
Opinion                                                   12(b)(1) and 12(h)(3). The plaintiff filed an amended complaint
                                                          within the time allowed by Federal Rule of Civil Procedure
                                                          15(a)(1)(B); therefore, the court has dismissed the motion to
                                                          dismiss as moot [Doc. No. 21].
ORDER
                                                          2 Theplaintiff provided the court with the recent decision by the
This matter is before the court on the defendant's        Supreme Court as an attachment to his motion for leave to file
                                                          a supplemental brief to inform the court of new relevant case
                                                          law [Doc. No. 18]. Spokeo Inc. v. Robins, 136 S. Ct. 1540,
                                                          194 L. Ed. 2d 635, 2016 WL 2842447 (U.S. 2016).

                                                                                                                  90
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 93 of 112
                                                                                                 Page 2 of 2
                                       2016 U.S. Dist. LEXIS 85287, *2

this action pending a decision in ACA.                  the D.C. Circuit is not likely to remain pending for
                                                        an extended period of time, and the possible
A district court has "broad discretion to stay          prejudice to the plaintiff is minimal. On the other
proceedings as an incident to its power to control      hand, if the case is not stayed, the defendant may
its own docket." Clinton v. Jones, 520 U.S. 681,        suffer hardship in conducting discovery and trial
706, 117 S. Ct. 1636, 137 L. Ed. 2d 945 (1997)          preparation in light of the uncertain difference
(citing Landis v. N. Am. Co., 299 U.S. 248, 254, 57     between "potential" capacity and "theoretical"
S. Ct. 163, 81 L. Ed. 153 (1936)). Federal courts       capacity under the definition of an ATDS. Finally,
routinely exercise their power to stay a proceeding     granting a stay may simplify the issues in this case
where a pending decision in another court would         and conserve judicial resources because any order
"have a substantial or controlling effect on the        by this court issued in reliance on the July 2015
claims and issues in the stayed case." [*3]             Ruling will be called into question if the D.C. Circuit
Miccosukee Tribe of Indians of Fla. v. S. Fla. Water    overturns the July 2015 Ruling.
Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir. 2009).
                                                        Based on the foregoing, the defendant's motion to
In ACA, the D.C. Circuit will address, among other      stay this action pending a decision by the Court of
things, what type of equipment constitutes an           Appeals for the D.C. Circuit [Doc. No. 10] is
"ATDS." Under the TCPA, an "ATDS" is equipment          GRANTED. Either party may request the court to
"which has the capacity (A) to store or produce         lift the stay once the ACA appeal has been
telephone numbers to be called, using a random or       decided. Preferably, the parties [*5] will jointly
sequential number generator; and (B) to dial such       move to lift the stay in order to avoid wasting time
numbers." 47 U.S.C. § 227(a)(1). On appeal is the       with response and reply briefings.
Federal Communications Commissions' ("FCC")
finding that a piece of equipment has sufficient        SO ORDERED this 14th day of June, 2016.
capacity to qualify as an ATDS if it has the present
or "potential" capacity to store or produce numbers     /s/ Charles A. Pannell, Jr.
to be called using a random generator, but not if it
                                                        CHARLES A. PANNELL, JR.
only has the "theoretical" capacity. See In re Rules
& Regulations Implementing the Tel. Consumer            United States District Judge
Prot. Act of 1991, 30 FCC Rcd 7961 (2015) ("July
2015 Ruling"). The July 2015 Ruling does not
clarify the difference between "potential" and            End of Document

"theoretical" capacity. The D.C. Circuit will
determine whether the FCC's treatment of the term
"capacity" in defining ATDS is "arbitrary,
capricious, [or] an abuse of discretion," and thus
results in an approach that does not comport with
the caller's constitutional rights of due process and
freedom of speech, and that disregards the
applicable statute.

Whether the defendant here used an ATDS in
sending text [*4] messages to the plaintiff is a
threshold issue for liability under the TCPA and for
the scope of discovery. Furthermore, the final
briefing in the ACA appeal was completed on
February 24, 2016. See Errington v. Time Warner
Cable Inc., No. 215CV02196RSWLDTB, 2016 U.S.
Dist. LEXIS 66317, 2016 WL 2930696, at *4 (C.D.
Cal. May 18, 2016). Accordingly, the appeal before

                                                                                                       91
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 94 of 112


    Neutral
As of: January 6, 2021 9:22 PM Z


                                       Saunders v. Sunrun, Inc.
                       United States District Court for the Northern District of California
                              October 29, 2020, Decided; October 29, 2020, Filed
                                         Case No. 19-cv-04548-HSG

Reporter
2020 U.S. Dist. LEXIS 202015 *; 2020 WL 6342937


CURTIS SAUNDERS, Plaintiff, v. SUNRUN, INC.,
                                                          Opinion
Defendant.


                                                          ORDER GRANTING MOTION TO STAY
Prior History: Saunders v. Sunrun, Inc., 2020 U.S.        Re: Dkt. No. 52
Dist. LEXIS 144053 (N.D. Cal., Aug. 11, 2020)
                                                          Before the Court is the motion filed by Defendant
                                                          Sunrun, Inc. ("Sunrun") to stay the Telephone
                                                          Consumer Protection Act ("TCPA") claim alleged in
Counsel: [*1] For Curtis Saunders, individually           Plaintiff Curtis Saunders's class action complaint.
and on behalf of all others similarly situated,           Dkt. No. 52 ("Mot."). Plaintiff alleges two causes of
Plaintiff: Robert Ahdoot, LEAD ATTORNEY,                  action: violations of (1) the TCPA, 47 U.S.C. §
Ahdoot & Wolfson, P.C., Los Angeles, CA; Eugene           227et seq.; and (2) the California Invasion of
Y. Turin, PRO HAC VICE, McGuire Law, P.C.,                Privacy Act ("CIPA"), Cal. Pen. Code § 632.7. Dkt.
Chicago, IL; Yevgeniy Y. Turin, McGuire Law,              No. 1 ("Compl.") at ¶¶ 3, 6. The Court previously
P.C., Chicago, IL.                                        stayed the CIPA claim pending the California
                                                          Supreme Court's review of Smith v. LoanMe, Inc.,
For Sunrun, Inc., a Delaware corporation,                 43 Cal. App. 5th 844, 848, 257 Cal. Rptr. 3d 61
Defendant: Tahir Lynn Boykins, LEAD                       (Cal. Ct. App. 2019). Dkt. No. 45. Defendant now
ATTORNEY, Kelley Drye & Warren LLP, Los                   seeks to stay the TCPA [*2] claim pending the
Angeles, CA; Glenn T Graham, PRO HAC VICE,                United States Supreme Court's decision in
Kelley Drye Warren LLP, Parsippany, NJ; Lauri             Facebook, Inc. v. Duguid, No. 19-511, 207 L. Ed.
Anne Mazzuchetti, PRO HAC VICE, Kelley Drye               2d 1118, 2020 WL 3865252 (Mem) (pet. granted
Warren LLP, Parsippany, NJ.                               U.S. July 9, 2020). Plaintiff does not oppose the
                                                          motion. Dkt. No. 54 ("Opp.").

                                                          According to Plaintiff, Defendant violated the TCPA
                                                          by sending unauthorized text messages using an
Judges: HAYWOOD S. GILLIAM, JR., United
                                                          automated telephone dialing system ("ATDS").
States District Judge.
                                                          Compl. at ¶¶ 35, 37. The TCPA prohibits placing
                                                          calls1 to cellular telephone lines using an ATDS
                                                          without the recipient's consent. 47 U.S.C.
Opinion by: HAYWOOD S. GILLIAM, JR.                       §227(b)(1)(A). The TCPA defines an ATDS as


                                                          1A text message constitutes a "call" for purposes of the TCPA.
                                                          See Satterfield, 569 F.3d at 954.

                                                                                                               92
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 95 of 112
                                                                                                   Page 2 of 2
                                        2020 U.S. Dist. LEXIS 202015, *2

"equipment which has the capacity—(A) to store or          Co., No. 16-cv-00254-HSG, 2016 U.S. Dist. LEXIS
produce telephone numbers to be called, using a            91758, at *4 (N.D. Cal. July 14, 2016) (granting
random or sequential number generator; and (B) to          motion to stay after heavily weighing plaintiff's
dial such numbers." Id. §227(a)(1). Notably, there         consent). Finally, any risk of harm is further
is a circuit split concerning the scope of the             minimized because the stay will be limited [*4] in
definition of an ATDS. Compare Marks v. Crunch             duration. See Stone v. Sterling Infosystems, Inc.,
San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir.              No. 2:15-CV-00711-MCE, 2015 U.S. Dist. LEXIS
2018), and Allan v. Pennsylvania Higher Educ.              99161, 2015 WL 4602968, at *2 (E.D. Cal. July 29,
Assistance Agency, 968 F.3d 567, 574 (6th Cir.             2015) (noting minimal harm to plaintiff from staying
2020), with Dominguez v. Yahoo, Inc., 894 F.3d             case due to Supreme Court's customary practice to
116, 121 (3d Cir. 2018), and Gadelhak v. AT&T              decide cases within twelve months).
Servs., Inc., 950 F.3d 458, 469 (7th Cir. 2020), and
Glasser v. Hilton Grand Vacations Co., LLC, 948            Accordingly, the Court GRANTS Defendant's
F.3d 1301, 1306, 1310 (11th Cir. 2020). On July 9,         unopposed motion to stay the TCPA claim pending
2020 the Supreme Court granted certiorari in               the Duguid decision. The Court directs the parties
Facebook, Inc. v. Duguid to address TCPA's                 to submit a joint status report within 48 hours of the
definition of an ATDS, and oral argument has been          Duguid decision. The status report should simply
set for December 8, 2020. Dkt. No. 55 at 2.                attach the decision with no legal or factual
                                                           argument or characterization.
Given the Supreme Court's grant of certiorari and
forthcoming decision, the Court exercises its              IT IS SO ORDERED.
discretion to stay Plaintiff's TCPA claim. See
                                                           Dated: 10/29/2020
Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct.
163, 81 L. Ed. 153 (1936) ("[T]he power to stay            /s/ Haywood S. Gilliam, Jr.
proceedings is incidental to the power inherent in
every court to control the disposition [*3] of the         HAYWOOD S. GILLIAM, JR.
causes on its docket with economy of time and
                                                           United States District Judge
effort for itself, for counsel, and for litigants."). In
deciding whether to issue a stay, the Court
considers three factors: (1) "the possible damage            End of Document
which may result from the granting of a stay;" (2)
"the hardship or inequity which a party may suffer
in being required to go forward;" and (3) "the
orderly course of justice measured in terms of the
simplifying or complicating of issues, proof, and
questions of law which could be expected to result
from a stay." CMAX, Inc. v. Hall, 300 F.2d 265, 268
(9th Cir. 1962).

The Court finds in its discretion that both party and
judicial resources will be most efficiently used if the
TCPA claim is stayed until the Supreme Court
clarifies the scope of the TCPA's definition of an
ATDS. The parties correctly note that a decision in
Duguid will likely simplify the matter and inform the
parameters of discovery. See Mot. 7; Opp. 1. And
there appears to be minimal risk of prejudice to
either party, particularly in the light of Plaintiff's
consent. See Pamintuan v. Bristol-Myers Squibb

                                                                                                         93
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 96 of 112


    Neutral
As of: January 6, 2021 9:11 PM Z


                                             Sparling v. Doyle
               United States District Court for the Western District of Texas, El Paso Division
                                   March 3, 2014, Decided; March 3, 2014, Filed
                                             EP-13-CV-00323-DCG

Reporter
2014 U.S. Dist. LEXIS 200068 *; 2014 WL 12489985
                                                          Objection overruled by Sparling v. Doyle, 2016
LEANNE SPARLING and MICHAEL J. SPARLING,                  U.S. Dist. LEXIS 6648 (W.D. Tex., Jan. 20, 2016)
on behalf of and as representatives for MICHAEL
L. SPARLING, deceased, Plaintiffs, v. JONATHAN
VINCENT DOYLE, an individual; JACOB
GEISSLER, an individual; USPLABS JACK3D,                  Counsel: [*1] For Leanne Sparling, on behalf of
LLC; USPLABS, LLC; USPS HOLDING, LLC; GNC                 and as representatives for Michael L Sparling,
CORPORATION; NATURAL ALTERNATIVES                         deceased, Michael J Sparling, on behalf of and as
INTERNATIONAL, INC.; and DOES 1-500,                      representatives for Michael L Sparling, deceased,
inclusive, Defendants.                                    Plaintiffs: Anne Andrews, LEAD ATTORNEY, PRO
                                                          HAC VICE, Andrews and Thornton, Irvine, CA
                                                          USA; John C. Thornton, LEAD ATTORNEY,
                                                          Andrews & Thornton, Irvine, CA USA; Joseph
Subsequent History: Dismissed without prejudice           Isaac, LEAD ATTORNEY, Scherr & Legate, PLLC,
by, in part Sparling v. Doyle, 2014 U.S. Dist. LEXIS      El Paso, TX USA; Sean Thomas Higgins, LEAD
74362 (W.D. Tex., May 30, 2014)                           ATTORNEY, Andrews & Thorton, Irvine, CA USA.
Motion denied by, Motion denied by, As moot
Sparling v. Doyle, 2014 U.S. Dist. LEXIS 190997           For Jonathan Vincent Doyle, (an individual), Jacob
(W.D. Tex., Oct. 22, 2014)                                Geissler, (an individual), Usplabs Jack3d, Llc,
                                                          Usplabs, Llc, Usplabs Holding, Llc, Gnc
Costs and fees proceeding at, Motion granted by
                                                          Corporation, Defendants: Bruce S. Deming, LEAD
Sparling v. Doyle, 2014 U.S. Dist. LEXIS 190977
                                                          ATTORNEY, PRO HAC VICE, Law Offices of
(W.D. Tex., Oct. 22, 2014)
                                                          Bruce S. Deming, Esq., Arlington, VA USA; Bruce
Motion granted by, in part, Motion denied by, in          W. Steckler, Sean R. Cox, LEAD ATTORNEYS,
part, Claim dismissed by Sparling v. Doyle, 2014          PRO HAC VICE, Steckler, L.L.P., Dallas, TX USA;
U.S. Dist. LEXIS 151113 (W.D. Tex., Oct. 23,              Joe A. Spencer, Jr., LEAD ATTORNEY, Attorney
2014)                                                     at Law, El Paso, TX USA; Mazin A. Sbaiti, LEAD
Motion granted by, in part, Motion denied by, in          ATTORNEY, Sbaiti & Company PLLC, Dallas, TX
part, Request denied by, As moot Sparling v.              USA; Pamela J. Lormand, LEAD ATTORNEY,
Doyle, 2015 U.S. Dist. LEXIS 182903 (W.D. Tex.,           Brewer & Lormand, PLLC, New Orleans, LA USA;
Jan. 9, 2015)                                             Andres Eduardo Almanzan, Mounce, Green,
                                                          Myers, Safi, Paxson & Galatzan, El Paso, TX USA;
Later proceeding at Sparling v. Doyle, 2015 U.S.          H. Keith Myers, Mounce, Green, Myers, Safi &
Dist. LEXIS 182887 (W.D. Tex., Jan. 9, 2015)              Galatzan, [*2] P.C., El Paso, TX USA; Paul G.
Motion granted by, Motion denied by, Motion               Preston, The Preston Law Firm, LLOC, New
denied by, As moot Sparling v. Doyle, 2015 U.S.           Orleans, LA USA.
Dist. LEXIS 97204 (W.D. Tex., July 27, 2015)

                                                                                                     94
          Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 97 of 112
                                                                                                                Page 2 of 5
                                            2014 U.S. Dist. LEXIS 200068, *2

For Natural Alternatives International, Inc.,                   responses thereto, [*3] as well as the applicable
Defendant: Kevin Monroe Bell, LEAD ATTORNEY,                    law, the Court grants the motion to stay for the
PRO HAC VICE, Patton Boggs LLP, Washington,                     reasons stated herein.
DC USA; Richard J. Oparil, LEAD ATTORNEY,
Ponzio, Bromberg & Newman, P.C., Washington,
DC USA; Russell W. Schell, Timothy D. Ryan,                     I. Background
LEAD ATTORNEYS, Schell Cooley, LLP, Addison,
                                                                Plaintiffs filed this action on February 13, 2013, in
TX USA.
                                                                the Superior Court of the State of California in and
                                                                for the County of San Diego, titled Leanne
Does 1-500, inclusive, Defendant, Pro se.                       Sparling, et al. v. USPlabs, LLC, et al., Case No.
                                                                37-2013-00034663-CU-PL-CTL. The Complaint
For Andrews & Thornton, Sean T Higgins,                         purports to set forth nine causes of action arising
Movants: Joseph L. Hood, Jr., LEAD ATTORNEY,                    out of the alleged use by Plaintiffs' son, Michael L.
Windle Hood Alley Norton Brittain & Jay, LLP, El                Sparling, of dietary supplements allegedly
Paso, TX USA; Sean Thomas Higgins, LEAD                         manufactured and distributed by Defendants.
ATTORNEY, Andrews & Thorton, Irvine, CA USA.                    Plaintiffs' causes of action include negligence, strict
                                                                products liability—defective design, strict products
                                                                liability—failure to warn, breach of express
For Anne Andrews, John D Thornton, Movants:                     warranty, breach of implied warranty, unlawful
Joseph L. Hood, Jr., LEAD ATTORNEY, Windle                      business practices under California Business and
Hood Alley Norton Brittain & Jay, LLP, El Paso, TX              Professions Code § 17200, et seq., and wrongful
USA.                                                            death. The Complaint also asserted a request for
                                                                punitive damages.

                                                                On March 21, 2013, Defendants properly removed
Judges: DAVID C. GUADERRAMA, UNITED                             this action to the United States District Court for
STATES DISTRICT JUDGE.                                          the Southern District of California pursuant to 28
                                                                U.S.C. §§ 1441 and 1446. (ECF No. 1). Plaintiffs
                                                                did not challenge removal. The matter was
                                                                assigned to the Honorable Janis L. Sammartino.
Opinion by: DAVID C. GUADERRAMA                                 The parties subsequently filed four separate
                                                                motions: (i) Defendants' Motion to [*4] Dismiss,
                                                                ECF No. 6; (ii) Plaintiffs' Discovery Motion, ECF
                                                                No. 13; (iii) Defendants' Motion to Transfer Venue,
Opinion                                                         ECF No. 14; and (iv) Defendant Natural
                                                                Alternatives International, Inc.'s Motion to Dismiss,
                                                                ECF No. 15. After approximately eight months after
                                                                the case was removed, on October 11, 2013, the
ORDER GRANTING STAY
                                                                presiding judge granted Defendants' Motion to
Presently before the Court is Defendants Jonathan               Transfer Venue, finding that the Western District of
Vincent Doyle, Jacob Geissler, USPLABS Jack3d,                  Texas was, on balance, the more convenient forum
LLC, USPlabs, LLC, USPlabs Holding, LLC, GNC                    under 28 U.S.C. § 1404. (ECF No. 39).
Corporation's (collectively "Defendants") "Amended
Motion to Stay Case" (ECF No. 64), filed on
                                                                62) on the same day. While the initial motion was not opposed
January 23, 2014.1 After reviewing the motion and
                                                                by the parties, Plaintiffs' counsel informed Defendants' counsel
                                                                after the filing of the initial motion that they do oppose the
                                                                motion. As such, Defendants filed an Amended Motion to Stay
1 Prior
      to filing the instant motion, the Court notes that the    Case. In accord, the Motion to Stay Case is DENIED AS
above defendants filed a prior "Motion to Stay Case" (ECF No.   MOOT.

                                                                                                                       95
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 98 of 112
                                                                                                      Page 3 of 5
                                         2014 U.S. Dist. LEXIS 200068, *4

On October 16, 2013, the instant case was                   while "[a] stay of proceedings concerning questions
transferred to this Court. Thereafter, on January           common to all cases, such as class representation,
13, 2014, Defendant USPlabs, LLC, ("USPlabs)                may be appropriate to preserve the question for
filed a motion for transfer and consolidation with          the transferee judge and avoid inconsistent
the Judicial Panel of Multidistrict Litigation              rulings." In re Penn Cent. Secs. Litig., 333 F. Supp.
("JPML"), requesting transfer of this case along            382, 384 n.4 (J.P.M.L. 1971). Nonetheless, the
with eight other cases for pretrial proceedings. See        matter of a stay "is within the sole discretion of the
Defs.' Am. Mot. to Stay, Ex. 1, at 9-24. Therein,           transferor judges." Air Crash Disaster, 376 F.Supp.
USPlabs proposes either the Eastern District of             at 888.
Pennsylvania or, alternatively, the Western District
of Texas as the transferee district. See id. Taking         Indeed, incidental to its power to control the
judicial notice of the filings submitted to the JPML,       disposition of its docket, a district court has the
see In re OxyElite Pro & Jack3d Prods. Liab. Litig.,        inherent power to stay proceedings. See Clinton v.
MDL No. 2523 (J.P.M.L. 2014), ECF No. 58, the               Jones, 520 U.S. 681, 706, 117 S. Ct. 1636, 137 L.
Court notes that there is a panel hearing [*5] set          Ed. 2d 945 (1997); Landis v. N. Am. Co., 299 U.S.
for March 27, 2014, to address all pending motions          248, 254-55, 57 S. Ct. 163, 81 L. Ed. 153 (1936);
to transfer pursuant to 28 U.S.C. § 1407.                   Wedgeworth v. Fibreboard Corp., 706 F.2d 541,
                                                            545 (5th Cir. 1983). "The proponent of a stay bears
Defendants now seek a temporary stay until the              the burden of establishing its need." Clinton, 520
MDL panel renders a decision on the pending                 U.S. at 708. In determining whether a stay is
motion for transfer and consolidation. Aside from           proper, the district court should consider three
Plaintiffs'   opposition,     Defendant     Natural         factors: (1) the potential prejudice to the non-
Alternatives International, Inc., also opposes the          moving party; (2) the hardship and inequity to the
instant motion; however, it has not filed a written         moving party if the action is not stayed as well as
response expressing its opposition.                         the (3) judicial resources that would be saved by
                                                            avoiding duplicative litigation if the cases are in fact
                                                            consolidated. See La. Stadium & Exposition Dist.
II. Applicable Law                                          v. Fin. Guar. Ins. Co., Civ. A. No. 09-CV-235, 2009
                                                            U.S. Dist. LEXIS 35004, 2009 WL 926982, at * 1
A pending transfer motion before the MDL panel
                                                            (E.D. La. Apr. 2, 2009). When exercising its
does not deprive the district court in which the
                                                            discretion, the Court is "guided by the policies of
action is then pending of jurisdiction over pretrial
                                                            justice and efficiency." Boudreaux v. Metro. Life
matters. See J.P.M.L R. Proc. 2.1(d) ("The
                                                            Ins. Co., Civ. A. No. 95-CV-138, 1995 U.S. Dist.
pendency of a motion . . . does not limit the pretrial
                                                            LEXIS 2656, 1995 WL 83788, at *1 (E.D. La. Feb.
jurisdiction of that [presiding] court"); In re Air
                                                            24, 1995).
Crash Disaster at Paris, France, on Mar. 3, 1974,
376 F.Supp. 887, 888 (J.P.M.L. 1974) ("[T]he mere
pendency of a motion before the Panel does not              III. Discussion
affect or suspend orders and discovery
proceedings in the transferor district court. . . ."). In   In support of the Amended Motion to Stay,
other words, a district judge should not                    Defendants argue: (1) a temporary [*7] stay would
automatically stay discovery, postpone rulings on           engender minimal prejudice to Plaintiffs; (2)
pending motions, or generally suspend further               allowing the action to continue would create a
rulings upon a party's motion to the MDL panel for          hardship for Defendants by exposing them to
transfer and consolidation. See Manual For                  unnecessary proceedings and the potential for
Complex Litig. (Fourth) § 20.131 (2004). In                 inconsistent rulings; (3) a temporary stay would
accord, [*6] the MDL panel has observed that "the           promote judicial economy and efficiency by
use of stay orders by the district courts, particularly     avoiding duplicative efforts by this Court. See Am.
in the area of discovery, is usually undesirable,"          Mot. to Stay 3-5. Plaintiffs argue that they will be


                                                                                                            96
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 99 of 112
                                                                                                 Page 4 of 5
                                       2014 U.S. Dist. LEXIS 200068, *7

prejudiced by the stay because they will endure          31051601, at *1 (E.D. La. 2002) (noting MDL panel
further delay before they can litigate their claims.     had already ordered a conditional order of transfer
See Pls.' Resp. 3, ECF No. 65. Moreover, Plaintiffs      and finding minimal prejudice where stay would
assert that it is unlikely that the JPML will grant      create a three to four week delay).
Defendants' pending motion for transfer and
consolidation because very few cases are                 Without commenting on whether the JPML will
implicated, that is, a total of nine cases. See id. at   grant or deny Defendants' motion for transfer
3-4. Further, Plaintiffs contend that Defendants         and [*9] consolidation, the Court notes that if the
should be required to disclose their initial             JPML were to deny Defendants' motion, Plaintiffs
disclosures and that serving initial disclosures         will not be significantly prejudiced. At most,
would not pose a burden on Defendants, even if           Plaintiffs will incur a one to two month delay
consolidation was granted. See id. at 4.                 considering the amount of time it will take the
                                                         JPML to render a decision on transferability and
The Court finds that a stay pending resolution of        consolidation following the hearing on March 27,
Defendants' MDL motion for transfer and                  2014. Thus, though a stay would briefly inhibit
consolidation is warranted in this case.                 Plaintiffs' progress in the present litigation for a
Accordingly, the Court will consider each of the         period of time, the Court finds that Plaintiffs face a
three factors generally used to determine whether        minimal likelihood of prejudice if a stay is granted.
a stay is appropriate [*8]          under these
circumstances.
                                                         B. Hardship and Inequity to the Moving Party if the
                                                         Action is not Stayed
A. Potential Prejudice to the Non-moving Party
                                                         Defendants assert that in the absence of a stay,
The Court finds that Plaintiffs will endure minimal      they would be harmed by duplicative proceedings
prejudice by a stay in this matter. While the case       and consequently, inconsistent rulings. See Mot. to
was initiated in April 2013, little discovery has        Stay 4-5. Furthermore, Defendants allege that "any
taken place between the parties for they have not        rulings that this Court makes prior to the case's
yet submitted initial disclosures as of January 29,      transfer to the MDL most likely will be reconsidered
2014. See Pls.' Resp. 5. As such, a temporary stay       by the MDL Court post-transfer." Id. at 5.
will only compel Plaintiffs to endure a slight delay
given the fact that the panel hearing is only three      Presently, there are two motions to dismiss by
weeks away from the date of this order. Observing        Defendants pending before this Court. As such, the
that district courts frequently grant motions to stay    Court finds that if the Court ruled on said motions,
after concluding that the plaintiff will not be          the parties may have to re-litigate and re-explore
prejudiced by a slight delay, the Court finds that       the issues presented therein. This duplicative
the delay in the instant case is comparable to a         type [*10] of litigation is not only prejudicial to
significant number of cases that granted a stay.         Defendants but also Plaintiffs because all parties
See Curtis v. BP Am., Inc., 808 F. Supp. 2d 976,         may be required to revisit rulings made by this
982 (S.D. Tex. 2011) (citing Tench v. Jackson Nat'l      Court prior to transfer. See In re Plumbing Fixture
Life Ins. Co., Civ. A. No. 99-CV-5182, 1999 U.S.         Cases, 298 F.Supp. 484, 496 (J.P.M.L. 1968)
Dist. LEXIS 18023, 1999 WL 1044923, at *2 (N.D.          ("[P]roposals to transfer civil actions in which
Ill. Nov. 12, 1999) (MDL panel hearing only one          important pretrial motions are under submission or
week away)); La. Stadium, 2009 U.S. Dist. LEXIS          are reaching the point of submission . . . . include
35004, 2009 WL 926982, at *1 (noting that                motions for dismissal, for summary judgment or for
defendants' responsive pleadings are due before          determination of the class action questions, among
MDL panel 18 days after the court issued the stay);      others."). Because there are pending dispositive
Kennedy v. Novartis Pharm., Corp., Civ. A. No. 02-       motions presently before this Court, the Court finds
CV-2331, 2002 U.S. Dist. LEXIS 17266, 2002 WL            that the hardship endured by Defendants is
                                                         significant.

                                                                                                       97
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 100 of 112
                                                                            Page 5 of 5
                                     2014 U.S. Dist. LEXIS 200068, *10



C. Judicial Economy

Lastly, the Court concedes that awarding a stay
will promote judicial economy and efficiency by
avoiding duplicative efforts by this Court. See Am.
Mot. to Stay 5. That is, the Court should evade
"needlessly expending its energies familiarizing
itself with the intricacies of a case that the
transferee judge may have to duplicate if the cases
are consolidated." Id. (quoting Rivers v. Walt
Disney, Co., 980 F. Supp. 1358, 1360-61 (C.D.
Cal. 1997) (internal quotations omitted)). As such,
the Court finds that judicial economy is best served
when judicial resources are conserved.

Finding that dispositive motions are pending and
that delay is not significant, the Court [*11]
concludes that a stay pending transfer to MDL is
warranted in this case.


IV. Conclusion

Accordingly,    IT   IS    HEREBY   ORDERED
Defendants Jonathan Vincent Doyle, Jacob
Geissler, USPLABS Jack3d, LLC, USPlabs, LLC,
USPlabs Holding, LLC, GNC Corporation's
(collectively "Defendants") "Amended Motion to
Stay Case" (ECF No. 64) is GRANTED.

IT IS FURTHER ORDERED Defendants Jonathan
Vincent Doyle, Jacob Geissler, USPLABS Jack3d,
LLC, USPlabs, LLC, USPlabs Holding, LLC, GNC
Corporation's (collectively "Defendants") "Motion to
Stay Case" (ECF No. 62) is DENIED AS MOOT.

So ORDERED and SIGNED this 3rd day of
March, 2014.

/s/ David C. Guaderrama

DAVID C. GUADERRAMA

UNITED STATES DISTRICT JUDGE


  End of Document




                                                                                 98
        Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 101 of 112


    Cited
As of: January 6, 2021 9:15 PM Z


                                               Trim v. Mayvenn, Inc.
                         United States District Court for the Northern District of California
                               November 3, 2020, Decided; November 3, 2020, Filed
                                               Case No. 20-cv-03917-MMC

Reporter
2020 U.S. Dist. LEXIS 205361 *; 2020 WL 6460543
                                                                   DISMISS, OR IN THE ALTERNATIVE, STAY;
                                                                   CONTINUING CASE MANAGEMENT
LUCINE TRIM, individually and on behalf of all
                                                                   CONFERENCE
others similarly situated, Plaintiff, v. MAYVENN,
INC., Defendant.                                                   Before the Court is defendant Mayvenn, Inc.'s
                                                                   ("Mayvenn") "Motion to Dismiss Plaintiff's
                                                                   Amended Complaint, or in the Alternative, to Stay
                                                                   This Action," filed September 8, 2020. Plaintiff
Counsel: [*1] For Lucine Trim, individually and on
                                                                   Lucine Trim ("Trim") has filed opposition, to which
behalf of all others similarly situated, Plaintiff:
                                                                   Mayvenn has replied. Having considered the
Rachel Elizabeth Kaufman, LEAD ATTORNEY,
                                                                   papers filed in support of and in opposition to the
Kaufman P.A., Miami, FL.
                                                                   motion, the Court rules as follows.1

For Mayvenn, Inc., Defendant: Tiffany Cheung,
LEAD ATTORNEY, Michael Burshteyn, Morrison &                       BACKGROUND
Foerster LLP, San Francisco, CA.
                                                                   In the operative complaint, the First Amended
                                                                   Complaint ("FAC"), Trim alleges she has a cellular
                                                                   telephone number "for personal use," which
Judges: MAXINE M. CHESNEY, United States                           number "has been on the NDNCR [National Do Not
District Judge.                                                    Call Registry] since December 3, 2019." (See FAC
                                                                   ¶¶ 45-46.) Trim alleges that, on April 24, 2020, she
                                                                   received the following text message from [*2]
                                                                   Mayvenn on her cellular phone:
Opinion by: MAXINE M. CHESNEY                                          When you want something fun, quick and
                                                                       protective for your hair? WIG. Shop these
                                                                       ready to wear units: https://mvnn.co/uJwLvIY -
                                                                       Reply HELP for help, STOP to quit.
Opinion
                                                                   (See id. ¶ 42.) Trim further alleges that, on May 4,
                                                                   2020, she received a second text message from
                                                                   Mayvenn on her cellular phone, which read as
AMENDED* ORDER GRANTING IN PART AND                                follows:
DENYING IN PART DEFENDANT'S MOTION TO                                   Mother's day is soon. Forget the florist, what
                                                                        she really wants is a wig. No-contact delivery
                                                                        goes        right      to       her       door:

* The sole amendments are to substitute "July 16, 2021" for
"July 17, 2021" and "July 9, 2021" for "July 10, 2021." (See pp.   1 Byorder filed October 9, 2020, the Court took the matter
10:15-16.)                                                         under submission.

                                                                                                                     99
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 102 of 112
                                                                                                    Page 2 of 6
                                        2020 U.S. Dist. LEXIS 205361, *2

    https://mvnn.co/9tTRKWf - Reply HELP for               1060, 1067 (9th Cir. 2011) (holding challenge to
    help, STOP to quit.                                    Article III standing properly brought by motion
                                                           under Rule 12(b)(1)).
(See id.)
                                                           To establish Article III standing, a plaintiff must
According to Trim, "[a] text message sent from an          have "suffered an injury in fact" that is "fairly
SMS short code," like the two text messages she            traceable to the challenged conduct" and is "likely
received from Mayvenn, is "characteristic" of a            to be redressed by a favorable judicial [*4]
message sent using an "automated telephone                 decision." See Spokeo, Inc. v. Robins, 136 S. Ct.
dialing system" ("ATDS"), which system "dials a            1540, 1547, 194 L. Ed. 2d 635 (2016). The "injury
large volume of telephone numbers from a                   in fact" must be both "concrete and particularized."
prepared list." (See FAC ¶ 43.) Trim also alleges          See id. at 1548 (internal quotation and citation
"the fact that automated responses were available          omitted). To be "particularized," an injury "must
to the text messages indicates that the [messages]         affect the plaintiff in a personal and individual way";
were made with an ATDS." (See id. ¶ 44.)                   to be "concrete," the "injury must be de facto; that
                                                           is, it must actually exist." See id. (internal
Trim alleges she "has never provided prior express
                                                           quotations and citations omitted). Although Article
written consent to receive" text messages from
                                                           III standing requires a concrete injury, a "violation
Mayvenn, and the messages "invaded" her
                                                           of a procedural right granted by statute can be
"privacy and solitude," "wasted" her time,
                                                           sufficient in some circumstances to constitute
"annoyed"      her,    "harassed" [*3]     her, and
                                                           injury in fact . . . [and] a plaintiff in such a case
"consumed the battery life and memory of [her] . . .
                                                           need not allege any additional harm beyond the
cellular telephone[]." (See id. ¶¶ 48-49.)
                                                           one Congress has identified." See id. at 1549
Based on the above allegations, Trim asserts,              (emphasis in original).
pursuant to the Telephone Consumer Protection
                                                           In Van Patten v. Vertical Fitness Group, LLC, 847
Act ("TCPA"), two claims on behalf of herself and
                                                           F.3d 1037 (9th Cir. 2017), the Ninth Circuit, noting
two classes, namely, an "Automated Call Class"
                                                           "Congress identified unsolicited contact as a
and a "National Do Not Call Registry Class."
                                                           concrete harm, and gave consumers a means to
                                                           redress this harm," held "a violation of the TCPA is
DISCUSSION                                                 a concrete, de facto injury." See id. at 1043. Here,
                                                           Trim, as noted, alleges she received unsolicited
By the instant motion, Mayvenn seeks an order              telemarketing messages from Mayvenn, and,
dismissing the FAC, or, in the alternative, staying        relying on Van Patten, asserts she "need not allege
the instant action pending the Supreme Court's             any additional harm." (See Opp. at 2:24-3:2
decision in Facebook, Inc. v. Duguid, No. 19-511           (quoting Van Patten).)
(S. Ct. 2019), and the Federal Communications
Commission's      ("FCC")      "declaratory   ruling       Nevertheless, Mayvenn argues, Trim's claims fail
interpreting the definition of an ATDS." (See Mot.         because she "does not allege actually
at 1:13-17, 1:23-24.)                                      reading, [*5] reviewing, or spending any time on
                                                           [the] text messages" (see Mot. at 2:23-24), and,
                                                           "[b]ased on recent trends in TCPA jurisprudence,
A. Motion to Dismiss                                       [Trim's] alleged receipt of two text messages does
                                                           not establish Article III standing" (see id. at 2:14-
Mayvenn argues the FAC is subject to dismissal,            15). As set forth below, however, the cases on
pursuant to Rule 12(b)(1) of the Federal Rules of          which Mayvenn relies in support of such argument
Civil Procedure, for lack of standing. Specifically,       (see Mot. at 3:5-5:9), are readily distinguishable.
Mayvenn contends, Trim's allegations are
"insufficient to establish injury-in-fact." (See Mot. at   First, Shuckett v. DialAmerica Marketing, Inc., No.
3:2-3); see also Maya v. Centex Corp., 658 F.3d            17-cv-2073-LAB, 2019 U.S. Dist. LEXIS 127049,

                                                                                                         100
      Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 103 of 112
                                                                                                 Page 3 of 6
                                       2020 U.S. Dist. LEXIS 205361, *5

2019 WL 3429184 (S.D. Cal. July 29, 2019),                   sequential number generator."
concerned a telephone call, not a text message,
and the district court, in granting the defendant's      See Facebook, No. 19-511 (S. Ct. Oct. 17, 2019),
motion for summary judgment, found there was no          Pet. for Writ of Cert. at ii.
evidence the plaintiff therein was aware of the call,
                                                         "[T]he power to stay proceedings is incidental to
which "went unanswered." See 2019 U.S. Dist.
                                                         the power inherent in every court to control the
LEXIS 127049, [WL] at *3. Next, Selby v. Ocwen
                                                         disposition of the causes on its docket with
Loan Servicing, LLC, No. 3:17-CV-973-CAB-BLM,
                                                         economy of time and effort for itself, for counsel,
2017 U.S. Dist. LEXIS 189995, 2017 WL 5495095
                                                         and for litigants." Landis v. N. Am. Co., 299 U.S.
(S.D. Cal. Nov. 16, 2017), concerned debt
                                                         248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936). A
collection calls, which the District Court held were
                                                         court may "find it is efficient for its own docket and
not covered under the TCPA. See 2017 U.S. Dist.
                                                         the fairest [*7] course for the parties to enter a
LEXIS 189995, [WL] at *3 (finding "the TCPA was
                                                         stay of an action before it, pending resolution of
not intended to protect any concrete interests
                                                         independent proceedings which bear upon the
associated with calls from debt collectors or
                                                         case," even if the "issues in such proceedings" are
creditors"). Mayvenn's reliance on the remaining
                                                         not "necessarily controlling of the action before the
cases likewise is misplaced, as each such case
                                                         court." See Leyva v. Certified Grocers of Cal., Ltd.,
relied on the law of the Eleventh Circuit, which,
                                                         593 F.2d 857, 863-64 (9th Cir. 1979).
unlike the Ninth Circuit, has held "receiving a single
text message" is "not a basis for invoking [*6] the      The proponent of a stay bears the burden of
jurisdiction of federal courts." See Salcedo v.          showing such relief is warranted. See Clinton v.
Hanna, 936 F.3d 1162, 1172 (11th Cir. 2019)              Jones, 520 U.S. 681, 708, 117 S. Ct. 1636, 137 L.
(holding "[t]he chirp, buzz, or blink of a cell phone    Ed. 2d 945 (1997). In deciding whether to stay
receiving a single text message" is insufficient to      proceedings pending resolution of another action,
state a concrete harm; noting Ninth Circuit "has         a district court must weigh "the competing interests
reached the opposite conclusion"); see, e.g.,            which will be affected by the granting or refusal to
Fenwick v. Orthopedic Specialty Inst., PLLC, No.         grant a stay," including (1) "the possible damage
19-CV-62290, 2020 U.S. Dist. LEXIS 21566, 2020           which may result from the granting of a stay," (2)
WL 913321, at *5 (S.D. Fla. Feb. 4, 2020)                "the hardship or inequity which a party may suffer
(dismissing TCPA claim alleging receipt of two text      in being required to go forward," and (3) "the
messages; citing Salcedo).                               orderly course of justice measured in terms of the
                                                         simplifying or complicating of issues, proof, and
Accordingly, the Court finds Trim's TCPA claims
                                                         questions of law which could be expected to result
are not subject to dismissal for lack of standing.
                                                         from a stay." See Lockyer v. Mirant Corp., 398
                                                         F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX,
                                                         Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).
B. Motion to Stay
                                                         The Court considers each of the above-listed
                                                         factors, in turn.

1. Stay Pending Decision in Facebook
                                                         a. Damage Resulting from Granting of Stay
Mayvenn argues the Court should stay the instant
action pending the Supreme Court's decision in           The Court first considers the "possible damage
Facebook, wherein the Supreme Court will resolve         which may result from the granting of a stay." See
the following issue:                                     Lockyer, 398 F.3d at 1110 (internal quotation and
     Whether the definition of ATDS in the TCPA          citation omitted).
     encompasses any device that can "store" and
     "automatically dial" telephone numbers, even if     Here, Trim argues "[a] stay risks the loss of
     the device does not "us[e] a random or              relevant evidence" [*8] and "needlessly delays

                                                                                                      101
      Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 104 of 112
                                                                                                      Page 4 of 6
                                     2020 U.S. Dist. LEXIS 205361, *8

potential recovery of [Trim] and putative class        opponent does not adduce evidence that it will be
members." (See Opp. to Mot. at 9:1-2, 10:10-11.)       harmed by a stay[,] . . . courts have considered the
The Court is not persuaded. Trim's concern that        moving party's burden in litigating the case to be a
the requested stay will result in a loss of evidence   legitimate form of hardship," see Arris Sols., Inc. v.
is, in the absence of supporting facts, no more than   Sony Interactive Entm't LLC, No. 17-CV-01098-
speculation, particularly given the likely short       EJD, 2017 U.S. Dist. LEXIS 168520, 2017 WL
duration of the stay. See Docket, Facebook, No.        4536415, at *2 (N.D. Cal. Oct. 10, 2017) (internal
19-511 (U.S. Sept. 16, 2020) (setting oral             quotation and citation omitted).
argument in Facebook for December 8, 2020);
Aleisa v. Square, Inc., No. 20-cv-00806-EMC,           Accordingly, the Court finds the second factor
2020 U.S. Dist. LEXIS 188024, 2020 WL 5993226,         weighs in favor of a stay.
at *7 (N.D. Cal. Oct. 9, 2020) (granting stay
pending decision in Facebook; noting, "[t]he
                                                       c. Orderly Course of Justice
Supreme Court is likely to issue an opinion on this
question in the first half of 2021"). Further, the     Lastly, the Court considers "the orderly course of
"[m]ere delay in receiving damages is an               justice measured in terms of the simplifying or
insufficient basis to deny a stay." See Ludlow v.      complicating of issues, proof, and questions [*10]
Flowers Foods, Inc., No. 18-cv-1190-JLS, 2020          of law which could be expected to result from a
U.S. Dist. LEXIS 27246, 2020 WL 773253, at *2          stay." See Lockyer, 398 F.3d at 1110 (internal
(S.D. Cal. Feb. 18, 2020).                             quotation and citation omitted).
Accordingly, the Court finds the first factor weighs   In that regard, Trim argues a stay "would not lead
in favor of a stay.                                    to a comprehensive or expedient disposition of the
                                                       case," because, according to Trim, a decision in
                                                       Facebook will have "absolutely no impact on [her]
b. Hardship or Inequity Party May Suffer Absent
                                                       National Do Not Call Registry claim." (See Opp.
Stay
                                                       5:7-8, 5:23-25 (internal quotation, citation, and
The Court next considers "the hardship or inequity     emphasis omitted).)2 Even if a decision in
which a party may suffer in being required to go       Facebook will not resolve the instant action in its
forward." See Lockyer, 398 F.3d at 1110 (internal      entirety, however, the parties do not dispute that
quotation and citation omitted).                       such decision will provide "valuable assistance to
                                                       the court in resolving" Trim's TCPA claim alleging
Here, Mayvenn contends that, "[a]bsent a stay, at a    Mayvenn's use of an ATDS. See Leyva, 593 F.2d
minimum, [it] would be required to spend               at 863; see also Gallion v. Charter Commc'ns Inc.,
significant time and resources conducting [*9]         287 F. Supp. 3d 920, 932 (C.D. Cal. 2018)
discovery regarding text message platforms based       (granting stay pending D.C. Circuit's decision as to
on a governing legal standard that is likely to        "what constitutes an ATDS"; noting "the D.C.
change within the year," and that "the parties would   Circuit's decision will significantly impact one
similarly be forced to litigate the ATDS issue         ground for defendants' potential liability in this
through summary judgment or trial, incurring           putative class action and will at least define the
substantial costs." (See Mot. at 9:7-12.) In
response, Trim, citing Lockyer, contends, "[a]s a
matter of well-established Ninth Circuit law, being    2 To the extent Trim contends a decision in Facebook would
required to defend a suit, without more, does not      not affect the holding in Marks v. Crunch San Diego, LLC, 904
constitute a clear case of hardship or inequity."      F.3d 1041 (9th Cir. 2018), the Court notes the relevant holding
(See Opp. at 8:5-8 (internal quotation and citation    is the same in both cases, and, indeed, the Ninth Circuit, in
omitted).) In Lockyer, however, the plaintiff had,     reaching its decision in Facebook, relied on its decision in
                                                       Marks. See Facebook, 926 F.3d at 1151. Consequently, any
unlike here, made out a "fair possibility" of harm,
                                                       decision as to that holding in Facebook will, in effect,
see Lockyer, 398 F.3d at 1112, and, "when the          constitute a decision as to that holding in Marks as well.

                                                                                                            102
      Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 105 of 112
                                                                                                Page 5 of 6
                                     2020 U.S. Dist. LEXIS 205361, *10

scope of discovery regarding ATDS").                    out, a number of those cases were, at the time the
                                                        stay    was      requested,     "significantly more
The district court cases on which Trim relies in        procedurally advanced" in the district court (see
arguing a stay is not appropriate where such stay       Reply 9:1-2); see, e.g., Becker, No. 19-cv-81451,
would not lead to a "comprehensive" disposition of      2020 U.S. Dist. LEXIS 155545, *3 (S.D. Fla. Aug.
the case (see Opp. to Mot. at 5:7-8 [*11] (internal     27, 2020), Doc. No. 49 (noting, "[d]iscovery ha[d]
quotation and citation omitted)), are readily           been proceeding, expert disclosure [was] almost
distinguishable on their facts. In Izor v. Abacus       complete," and trial was set to commence in seven
Data Systems, Inc., No. 19-cv-01057-HSG, 2020           months), whereas "the early stage of this litigation
U.S. Dist. LEXIS 64454 (N.D. Cal. Apr. 13, 2020),       weighs in favor of a stay," see Aleisa, 2020 U.S.
there was no more than the movant's "hope" that         Dist. LEXIS 188024, 2020 WL 5993226, at *8
the issue raised in the district court would even be    (granting stay pending decision in Facebook;
decided by the Supreme Court. See id. at *4. In         noting case was "still in the pleadings stage"
Branch Banking & Trust Co. v. Fishing Vessel            (internal quotation and citation omitted)).
TOPLESSS, No. ELH-12-2364, 2012 U.S. Dist.
LEXIS 170296, 2012 WL 6019288 (D. Md. Nov.              Accordingly, to the extent Mayvenn seeks a stay
29, 2012), the district court denied a motion to stay   pending a decision in Facebook, the Court finds
proceedings on a federal claim pending the              the third factor weighs [*13] in favor of a stay, and,
defendant's appeal of a state court's denial of its     having found the other two factors likewise weigh
motion to set aside a default on a related state law    in favor of a stay, will grant a stay pending the
claim, where the defendant had not "articulated         decision therein.
any reason to suggest that a resolution in its favor
[was] imminent, or even likely" on the default, let
alone on the merits of the common issue. See            2. Stay Pending FCC's Declaratory Ruling
2012 U.S. Dist. LEXIS 170296, [WL] at *5. In Hunt
                                                        Citing the primary jurisdiction doctrine, Mayvenn
Valley Baptist Church, Inc. v. Baltimore County,
                                                        argues a stay, either in addition to or in the
Maryland, No. ELH-17-804, 2018 U.S. Dist. LEXIS
                                                        alternative to a stay pending a decision in
54081, 2018 WL 1570256 (D. Md. Mar. 29, 2018),
                                                        Facebook, should be issued pending a declaratory
the district court denied a motion to stay pending a
                                                        ruling by the FCC as to the definition of an ATDS.
decision in a state court case where the state court
proceedings "had already been stayed," and,             "The primary jurisdiction doctrine allows courts to
apparently, in favor of "allow[ing] the federal case    stay proceedings . . . pending the resolution of an
to proceed first." See 2018 U.S. Dist. LEXIS            issue within the special competence of an
54081, [WL] at *3.                                      administrative agency." Clark v. Time Warner
                                                        Cable, 523 F.3d 1110, 1114 (9th Cir. 2008). The
In the three remaining cases, the requests for a
                                                        doctrine "applies in a limited set of circumstances"
stay were based on Facebook, which, at the time
                                                        and "is not designed to secure expert advice from
those requests were made, was at a much
                                                        agencies every time a court is presented with an
earlier [*12] stage of the appellate proceedings, in
                                                        issue conceivably within the agency's ambit." See
particular, before briefing was complete and oral
                                                        id. (internal quotations and citations omitted).
argument set, and, in one instance, even before
                                                        Rather, the doctrine "is properly invoked when a
any briefing had been filed. See, e.g., Becker v.
                                                        claim is cognizable in federal court but requires
Keller Williams Realty, Inc., No. 19-cv-81451, 2020
                                                        resolution of an issue of first impression, or of a
U.S. Dist. LEXIS 155545, *3 (S.D. Fla. Aug. 27,
                                                        particularly complicated issue that Congress has
2020), Doc. No. 49 (finding court could not
                                                        committed to a regulatory agency." Brown v. MCI
"prognosticate" when decision in Facebook would
                                                        WorldCom Network Servs., Inc., 277 F.3d 1166,
be issued; noting "the briefs in the Facebook case
                                                        1172 (9th Cir. 2002).
have not been filed and the Supreme Court has yet
to set oral argument"). Further, as Mayvenn points      Here, according to Mayvenn, the FCC, on October

                                                                                                     103
      Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 106 of 112
                                                                                                Page 6 of 6
                                     2020 U.S. Dist. LEXIS 205361, *13

3, 2018, released a Public Notice seeking               the parties are hereby DIRECTED to submit, no
comment on the definition [*14] of an ATDS and          later than 14 days after such decision, a Status
the period for such comment is now closed. (See         Report setting forth their joint or respective
Mot. at 7:8-16.) Given the Ninth Circuit's consistent   positions as to the effect of said decision on the
resolution of that question without awaiting            instant action.
administrative input, however, the Court finds it
                                                        2. In all other respects, the Motion is hereby
presents neither "a matter of first impression" nor
                                                        DENIED.
"a particularly complicated issue that merits waiting
for FCC guidance." See Izor v. Abacus Data Sys.,        In light of the foregoing, the Case Management
Inc., No. 19-CV-01057-HSG, 2019 U.S. Dist.              Conference is hereby CONTINUED from
LEXIS 130865, 2019 WL 3555110, at *3 (N.D. Cal.         November 20, 2020, to July 16, 2021, at 10:30
Aug. 5, 2019) (internal quotation and citation          a.m. A Joint Case Management Statement shall be
omitted) (finding stay pending FCC guidance on          filed no later than July 9, 2021.
what constitutes ATDS not justified under primary
jurisdiction doctrine); see also Singer v. Las Vegas    IT IS SO ORDERED.
Athletic Clubs, 376 F. Supp. 3d 1062, 1069 (D.
                                                        Dated: November 3, 2020
Nev. 2019) (denying stay sought under primary
jurisdiction doctrine; noting "Ninth Circuit courts     /s/ Maxine M. Chesney
have consistently rejected requests to stay actions
pending further FCC rulemaking").                       MAXINE M. CHESNEY

Moreover, "courts must also consider whether            United States District Judge
invoking primary jurisdiction would needlessly
delay the resolution of claims," see Astiana v. Hain
                                                          End of Document
Celestial Grp., Inc., 783 F.3d 753, 760 (9th Cir.
2015) (holding "efficiency is the deciding factor in
whether to invoke primary jurisdiction"), and, unlike
a stay pending the Supreme Court's decision in
Facebook, "a stay . . . pending an FCC decision
could be indefinite," see Bacon v. Artificial Grass
Liquidators Location 1, Inc., No. 18-CV-01220-JLS-
ADS, 2019 U.S. Dist. LEXIS 231120, 2019 WL
8811867, at *5 (C.D. Cal. May 1, 2019), thereby
needlessly delaying the resolution of Trim's [*15]
claims.

Accordingly, the Court declines to stay the instant
action pending the FCC's declaratory ruling.


CONCLUSION

For the reasons stated above, Mayvenn's "Motion
to Dismiss Plaintiff's Amended Complaint, or in the
Alternative, to Stay This Action" is hereby
GRANTED in part and DENIED in part, as follows:

1. To the extent Mayvenn seeks an order staying
the above-titled action pending a decision in
Facebook, the Motion is hereby GRANTED, and

                                                                                                     104
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 107 of 112


No Shepard’s Signal™
As of: January 6, 2021 9:24 PM Z


                      Whattoff-Hall v. Portfolio Recovery Assocs., LLC
                       United States District Court for the Southern District of California
                                   July 23, 2020, Decided; July 23, 2020, Filed
                                       Case No. 3:19-cv-02267-CAB-MSB

Reporter
2020 U.S. Dist. LEXIS 130375 *; 2020 WL 5223546
                                                          all proceedings in this case pending a global
                                                          mediation of fifty-four (54) related pending matters
KATERINE WHATTOFF-HALL, Plaintiff, v.
                                                          and the decision of the Supreme Court of the
PORTFOLIO RECOVERY ASSOCIATES, LLC,
                                                          United States in Facebook, Inc. v. Duguid, No. 19-
Defendant.
                                                          511 (July 9, 2020). Accordingly, the parties
                                                          STIPULATE and AGREE as follows:

                                                          1. Plaintiff alleges Portfolio Recovery Associates,
Counsel: [*1] For Katerine Whattoff-Hall, Plaintiff:
                                                          LLC ("PRA") violated the Telephone Consumer
Joshua B. Swigart, LEAD ATTORNEY, Swigart
                                                          Protection Act, 47 U.S.C. § 227 ("TCPA"), Fair
Law Group, APC, San Diego, CA; Daniel G. Shay,
                                                          Debt Collection Practices Act, 15 U.S.C. § 1692, et
Law Office of Daniel G. Shay, San Diego, CA.
                                                          seq. ("FDCPA"), and the Rosenthal Fair Debt
                                                          Collection Practices Act, Cal. Civ. Code § 1788, et
For Portfolio Recovery Associates, LLC,                   seq. ("Rosenthal Act" or "RFDCPA").
Defendant: Jessica Rose Ellis Lohr, LEAD
ATTORNEY, Troutman Pepper Hamilton Sanders                2. Plaintiff's counsel represents a total of fifty-four
LLP, San Diego, CA.                                       (54) individual consumers in active matters making
                                                          similar allegations [*2] against PRA. These fifty-
                                                          four (54) related cases are currently pending in
                                                          Judicial Arbitration Mediation Services ("JAMS"),
Judges: Hon. Cathy Ann Bencivengo, United                 American Arbitration Association ("AAA"), and the
States District Judge.                                    United States District Court for the Southern
                                                          District of California.

                                                          3. In the TCPA portion of all of these cases, the
Opinion by: Cathy Ann Bencivengo                          plaintiff alleges PRA used an automatic telephone
                                                          dialing system ("ATDS") to place telephone calls to
                                                          a cellular telephone without prior express consent.

                                                          4. In its Answer to the Complaint, PRA asserted
Opinion                                                   that "the telephone system used to allegedly
                                                          contact Plaintiff does not constitute an automatic
                                                          telephone dialing system ('ATDS') under the
ORDER GRANTING JOINT MOTION TO STAY                       TCPA."
CASE                                                      5. On July 9, 2020, the Supreme Court of the
[Doc. No. 19]                                             United States granted certiorari in Facebook, Inc.
                                                          v. Duguid, No. 19-511. The central issue the
Plaintiff and Defendant, through their respective         Supreme Court will review and consider in
counsel, stipulate and respectfully request a stay of     Facebook is the definition of an ATDS under the

                                                                                                        105
      Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 108 of 112
                                                                                              Page 2 of 2
                                       2020 U.S. Dist. LEXIS 130375, *2

TCPA. Specifically, "[w]hether the definition of         3. The stay may be lifted at any time by order of
ATDS in the TCPA encompasses any device that             the Court.
can 'store' and 'automatically dial' telephone
numbers, even if the device does not 'us[e] a            4. Should the parties reach a settlement
random or sequential number generator.'" See             agreement, the parties will promptly file a joint
Petition for Writ of Certiorari at ii, Facebook, Inc.,   motion to dismiss.
No. 19-511 (U.S. Oct. 17, 2019). The case [*3] will
                                                         5. The Clerk of Court shall administratively CLOSE
be argued before the Supreme Court during the
                                                         this case until the stay is lifted.
October 2020 Term.
                                                         It is SO ORDERED.
6. As evidenced by the parties' pleadings, the
definition of an automatic telephone dialing system      Dated: July 23, 2020
under the TCPA is a central, and disputed, issue in
the present action.                                      /s/ Cathy Ann Bencivengo

7. The parties agree that a stay of all proceedings      Hon. Cathy Ann Bencivengo
in this matter is appropriate until the Supreme
                                                         United States District Judge
Court issues a decision in Facebook regarding the
definition of an automatic telephone dialing system
under the TCPA.                                            End of Document

8. Additionally, Plaintiff's counsel and PRA have
agreed in the interim to participate in mediation of
the approximate fifty-four (54) related pending
matters. Any settlement agreement would resolve
all pending claims.

9. The proposed stay is in the furtherance of
judicial economy and will avoid unnecessary
expense for the parties and this forum.

10. The proposed stay is for good cause and is not
made for an improper purpose. No party will suffer
any prejudice as a result of the stay.

Based on the above stipulation and agreement of
the parties, it is hereby ORDERED that the parties'
joint motion to stay this case is GRANTED. It is
further ORDERED as follows:

1. All proceedings in this action are stayed pending
the decision of the Supreme [*4] Court of the
United States in Facebook, Inc. v. Duguid, No. 19-
511 (July 9, 2020).

2. The parties shall provide the Court with a
Stipulation and Proposed Order regarding
remaining case management deadlines within
fourteen (14) days of the Supreme Court's decision
in Facebook.


                                                                                                   106
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 109 of 112


    Caution
As of: January 6, 2021 9:12 PM Z


                                           Willis v. Big Lots, Inc.
                United States District Court for the Southern District of Ohio, Eastern Division
                                                April 16, 2014, Filed
                                               Case No. 2:12-cv-604

Reporter
2014 U.S. Dist. LEXIS 196721 *


Allan Willis, individually and on behalf of all others
similarly situated, Plaintiff, v. Big Lots, Inc., et al.,
                                                            Counsel: [*1] For Alan Willis, Individually and on
Defendants.
                                                            Behalf of All Others Similarly Situated, City of
                                                            Pontiac General Employees' Retirement System,
                                                            Plaintiff: Austin P Brane, David W Mitchell, Kevin
                                                            A. Lavelle, Lucas F Olts, PRO HAC VICE, Robbins
Subsequent History: Related proceeding at Brosz
                                                            Geller Rudman & Dowd LLP, San Diego, CA; Brian
v. Fishman, 99 F. Supp. 3d 776, 2015 U.S. Dist.
                                                            E Cochran, PRO HAC VICE, Robbins Geller
LEXIS 52810 (S.D. Ohio, Apr. 14, 2015)
                                                            Rudman Dowd LLP, San Diego, CA; Brian K
Dismissed by, in part, Motion granted by, in part,          Murphy, Joseph F Murray, Murray Murphy Moul +
Motion denied by, in part Willis v. Big Lots, Inc.,         Basil LLP, Columbus, OH.
2016 U.S. Dist. LEXIS 8028 (S.D. Ohio, Jan. 21,
2016)
                                                            For Teamsters Local 237 Additional Security
Motion granted by, Request granted Willis v. Big            Benefit Fund, Plaintiff: Joseph F Murray, LEAD
Lots, Inc., 2016 U.S. Dist. LEXIS 99483 (S.D.               ATTORNEY, Murray Murphy Moul Basil LLP,
Ohio, July 29, 2016)                                        Columbus, OH.
Motion granted by, Class certification granted by
Willis v. Big Lots, Inc., 242 F. Supp. 3d 634, 2017         For Big Lots, Inc., Defendant: John Joseph
U.S. Dist. LEXIS 38926 (S.D. Ohio, Mar. 17, 2017)           Kulewicz, William Darrell Kloss, Jr., LEAD
Motion denied by Willis v. Big Lots, Inc., 2017 U.S.        ATTORNEYS, Vorys Sater Seymour & Pease - 2,
Dist. LEXIS 38933 (S.D. Ohio, Mar. 17, 2017)                Columbus, OH; Aaron I. Karp, Caitlin N.
                                                            Fitzpatrick, David A. Herman, Matthew P.
Magistrate's recommendation at Willis v. Big Lots,          Hendrickson, Michael A. Paskin, PRO HAC VICE,
Inc., 2017 U.S. Dist. LEXIS 68233 (S.D. Ohio, May           Cravath, Swaine & Moore LLP, New York, NY;
4, 2017)                                                    Timothy G Cameron, PRO HAC VICE, Cravath,
Motion denied by Willis v. Big Lots, Inc., 2017 U.S.        Swaine & Moore, LLP, New York, NY.
Dist. LEXIS 92999 (S.D. Ohio, June 16, 2017)
Motion granted by, in part, Motion denied by, in            For Steven S. Fishman, Joe R. Cooper, Charles W
part, Stay granted by, in part, Stay denied by, in          Haubiel II, Timothy A. Johnson, Defendant: John
part Willis v. Big Lots, Inc., 2017 U.S. Dist. LEXIS        Joseph Kulewicz, William Darrell Kloss, Jr., LEAD
152152 (S.D. Ohio, Sept. 19, 2017)                          ATTORNEYS, Vorys Sater Seymour & Pease - 2,
                                                            Columbus, OH; Caitlin N. Fitzpatrick, David A.
Judgment entered by, Costs and fees proceeding
                                                            Herman, Matthew [*2] P. Hendrickson, Michael A.
at Willis v. Big Lots, Inc., 2018 U.S. Dist. LEXIS
                                                            Paskin, PRO HAC VICE, Cravath, Swaine & Moore
223175 (S.D. Ohio, Nov. 9, 2018)
                                                            LLP, New York, NY; Timothy G Cameron, PRO

                                                                                                      107
      Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 110 of 112
                                                                                                  Page 2 of 4
                                       2014 U.S. Dist. LEXIS 196721, *2

HAC VICE, Cravath, Swaine & Moore, LLP, New                   a foundation for the suit cannot be pleaded;
York, NY.                                                     rather than lead to the conclusion that plaintiffs
                                                              should receive more leniency in amending their
                                                              pleadings, the stay of discovery procedures
                                                              adopted in conjunction with the heightened
Judges: MICHAEL H. WATSON, UNITED                             pleading standards under the PSLRA is a
STATES DISTRICT JUDGE.                                        reflection of the objective of Congress to
                                                              provide a filter at the earliest stage (the
                                                              pleading stage) to screen out lawsuits that
                                                              have no factual basis.
Opinion by: MICHAEL H. WATSON
                                                          Miller v. Champion Enters., Inc., 346 F.3d 660,
                                                          691-92 (6th Cir. 2003) (quotes omitted). More
                                                          specifically, "'Congress enacted the discovery stay
Opinion                                                   in order to minimize the incentives for plaintiffs to
                                                          file frivolous securities . . . actions in the hope
                                                          either that corporate defendants will settle those
                                                          actions rather than bear the high cost of discovery .
OPINION AND ORDER                                         . . or that the plaintiff will find during discovery
                                                          some sustainable claim not alleged in the
Plaintiff brings this securities class action under the
                                                          complaint." Dipple v. Odell, 870 F. Supp. 2d 386,
Securities Exchange Act of 1934. He moves to
                                                          390 (E.D. Pa. 2012) (quoting In re WorldCom Sec.
partially lift the mandatory discovery stay that
                                                          Litig., 234 F. Supp. 2d 301, 305 (S.D. N.Y. 2002)
currently is in place as a result of the Private
                                                          (internal citations omitted)).
Securities Litigation Reform Act of 1995
("PSLRA"), 15 U.S.C. § 78u-4(b)(3)(B). ECF No.            To overcome the mandatory stay, a movant must
22. Specifically, Plaintiff seeks discovery of            demonstrate "exceptional circumstances." Smith v.
material Defendants have already produced to the          Robbins & Myers, Inc., No. 3:12-cv-281, 2012 U.S.
Securities and Exchange Commission ("SEC") and            Dist. LEXIS 157294, 2012 WL 5479061, at *2 (S.D.
other governmental entities, as well as discovery         Ohio Oct. 26, 2012). The stay may [*4] be lifted
produced in other shareholder derivative actions          only if the moving party shows both that the
against Defendants pending before this Court.             discovery request is particularized and that undue
Defendants oppose the motion.                             prejudice will result if the stay remains in place.
                                                          2012 U.S. Dist. LEXIS 157294, [WL] at *2-3.
The PSLRA provides in part:
                                                          Mindful of these principles, the Court will proceed
   In any private action arising under this chapter,
                                                          to examine whether Plaintiff has demonstrated that
   all discovery and other proceedings shall be
                                                          his request is particularized and that he will suffer
   stayed during the pendency of any motion to
                                                          undue prejudice if the stay is not lifted.
   dismiss, unless the court finds upon the motion
   of any party that particularized discovery is          Plaintiff asserts he meets the particularized
   necessary to preserve evidence or to prevent           discovery prong because he seeks only materials
   undue prejudice to that party.                         already produced to governmental entities and
                                                          plaintiffs in other lawsuits. A request for discovery
15 U.S.C. § 78u-4(b)(3)(B). A motion to dismiss is
                                                          is deemed particularized when the party who seeks
pending in this [*3] case. ECF No. 28.
                                                          the discovery adequately specifies the materials
    The PSLRA's stay of discovery procedures              sought. Nichting v. DPL, Inc., No. 3:11-cv-141,
    was intended by Congress to protect innocent          2011 U.S. Dist. LEXIS 76739, 2011 WL 2892945,
    defendants from having to pay nuisance                at *2 (S.D. Ohio July 15, 2011). Here, Defendants
    settlements in securities fraud actions in which      do not seriously contest that Plaintiffs request is
                                                          particularized and instead focus their opposition on

                                                                                                       108
      Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 111 of 112
                                                                                                Page 3 of 4
                                      2014 U.S. Dist. LEXIS 196721, *4

Plaintiff's alleged inability to demonstrate undue          those cases, the courts were particularly
prejudice. Given that Plaintiff seeks production of a       concerned with the plaintiffs' abilities to
limited universe of documents already produced to           adequately pursue settlement and other
others, the Court finds that Plaintiff has met the          options when at an informational disadvantage
requirement that the discovery request be                   compared to other parties. See, e.g., In re
particularized.                                             WorldCom, Inc. Sec. Litig., 234 F. Supp. 2d at
                                                            305 (without lifting the stay, plaintiff "would be
Plaintiff asserts that he will suffer undue prejudice       prejudiced by its inability to make informed
if limited discovery is not permitted. He contends          decisions about its litigation strategy in a
related [*5] matters are proceeding "rapidly," and          rapidly shifting landscape."); In re Delphi Corp.,
his ability to recover might be compromised by any          2007 U.S. Dist. LEXIS 10408, 2007 WL
settlement Defendants might reach with the SEC.             518626, at *7 (plaintiffs were not given access
Plaintiff also maintains that the brazen nature of          to same documents as creditors, causing them
Defendants' fraud and the multiple investigations it        to face the risk that there would not be any
spawned         are   indicative     of   exceptional       funds at the conclusion of the action); In re
circumstances.                                              LaBranche, 333 F. Supp. 2d at 184.
Defendants argue that Plaintiff cannot show undue       Pension Trust Fund for Operating Engineers v.
prejudice because the SEC has informed Big Lots         Assisted Living Concepts, Inc., 943 F. Supp. 2d
that its investigation is closed, and it does not       913, 916 (E.D. Wis. 2013) ("PTFOE"). Courts with
intend to recommend any enforcement action in           this view also reason that because the defendant
this matter. Moreover, Defendants note that no          has already produced the materials, the burden on
discovery has been sought or produced in the            the defendant is slight, so policy underpinnings of
related action currently pending before this Court.     the PSLRA's mandatory stay apply with less force.
In addition, Defendants suggest that this is a fairly   Id. at 915.
routine case that does not entail exceptional
circumstances that would warrant lifting the stay.      On the other hand, "[m]any other courts, . . . have
                                                        concluded that an informational disadvantage does
Undue prejudice means improper or unfair                not rise to the level [*7] of undue prejudice
treatment short of irreparable harm. Nichting, 2011     contemplated by the narrow statutory exception in
U.S. Dist. LEXIS 76739, 2011 WL 2892945, at *3.         15 U.S.C. § 78u-4(b)(3)(B)." Dipple v. Odell, 870 F.
Delay resulting from the mandatory stay does not,       Supp. 2d 386, 394 (ED. Pa. 2012) (citing cases).
by itself, constitute undue prejudice. Id.              "'Whether PSLRA plaintiffs should be subjected to
                                                        a discovery stay while other parties, who are
There is a dearth of federal appellate authority on
                                                        bringing claims under other causes of action, are
the subject of undue prejudice, and district courts
                                                        not subjected to a stay is a question for Congress,
are split as to whether the standard is met when a
                                                        and one that Congress has answered." Id. (quoting
defendant has disclosed materials to the SEC or to
                                                        In re Refco, Inc. Sec. Litig., No. 05-8626, 2006
parties in other lawsuits. On the one hand, [*6]
                                                        U.S. Dist. LEXIS 55639, 2006 WL 2337212, at *2
    courts have found that undue prejudice is           (S.D. N.Y. Aug. 8, 2006)). "The PSLRA automatic
    present where the defendants have disclosed         stay does not apply to government investigations,
    documentation in the midst of reorganizing,         bankruptcy proceedings, internal investigations, or
    merging, or being acquired (e.g., Royal Ahold,      non-PSLRA actions. This incongruity is not
    220 F.R.D. 246); where the defendants have          evidence of undue prejudice, but rather is evidence
    submitted      documentation        in   federal    of Congress's judgment that PSLRA actions should
    investigations (e.g. In re LaBranche, 333 F.        be treated differently than other actions." Id.
    Supp. 2d at 181-82); or where the defendants        (internal quotes and cites omitted).
    faced separate lawsuits ( e.g., In re WorldCom,
                                                        The Court finds that Plaintiff has failed to establish
    Inc. Sec. Litig., 234 F. Supp. 2d at 305). In
                                                        undue prejudice even under the standard applied

                                                                                                     109
       Case 4:20-cv-03365 Document 16-1 Filed on 01/06/21 in TXSD Page 112 of 112
                                                                            Page 4 of 4
                                     2014 U.S. Dist. LEXIS 196721, *7

by courts that recognize the informational
disadvantage theory. First, the SEC's investigation
has been completed, and the SEC does not plan to
bring an enforcement action. Moreover, as
Defendants note, this is not an investigation in
which testimony of witnesses was taken. Rather,
Defendants produced documents, and there is no
allegation that those documents are at risk of being
destroyed or concealed. [*8] In addition, since it
appears a settlement with the SEC will not occur,
any potential recovery or settlement with Plaintiff
will not be reduced by the amount Defendants
might have paid to the SEC.

Further, no discovery has been sought or produced
in the other related cases before this Court, and
none of those cases are proceeding rapidly. As a
result, Plaintiff is not at an informational
disadvantage visa vis the plaintiffs in those other
actions. Although the Court tends to agree with
Plaintiff that producing the documents would likely
not impose a severe burden on Defendants, that
fact alone does not establish undue prejudice or
extraordinary circumstances.

In sum, the Court finds that Plaintiff has not
demonstrated that production of the subject
documents is necessary to avoid undue prejudice.
This case does not entail extraordinary
circumstances, and accordingly the Court DENIES
Plaintiffs motion to partially lift the mandatory
discovery stay, ECF No. 22.

IT IS SO ORDERED.

/s/ Michael H. Watson

MICHAEL H. WATSON, JUDGE

UNITED STATES DISTRICT COURT


  End of Document




                                                                                110
